ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2022-04-21_JUD_01_NA_00_FR.txt.                                                   21 APRIL 2022

                                                   JUDGMENT




  ALLEGED VIOLATIONS OF SOVEREIGN RIGHTS AND MARITIME SPACES
                     IN THE CARIBBEAN SEA

                    (NICARAGUA v. COLOMBIA)



                           ___________




VIOLATIONS ALLÉGUÉES DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                   DANS LA MER DES CARAÏBES

                    (NICARAGUA c. COLOMBIE)




                                                  21 AVRIL 2022

                                                     ARRÊT

                                      TABLE DES MATIÈRES

                                                                                 Paragraphes

    QUALITÉS                                                                         1-24

 I. CONTEXTE GÉNÉRAL                                                                25-32

II. PORTÉE DE LA COMPÉTENCE RATIONE TEMPORIS DE LA COUR                             33-47

III. ALLÉGATIONS DE VIOLATIONS PAR LA COLOMBIE DES DROITS DU
     NICARAGUA DANS SES ZONES MARITIMES                                             48-199
    A. Les activités contestées de la Colombie dans les espaces maritimes
       du Nicaragua                                                                 49-144
         1.   Les incidents dans le sud-ouest de la mer des Caraïbes
              qu’allègue le Nicaragua                                               49-101
         2.   Les allégations d’autorisation, par la Colombie, d’activités de
              pêche et de recherche scientifique marine dans la zone
              économique exclusive du Nicaragua                                    102-134
         3.   La délivrance alléguée de permis d’exploration pétrolière par la
              Colombie                                                             135-143
         4.   Conclusions                                                            144
    B.   La «zone contiguë unique» de la Colombie                                  145-194
         1.   Les règles applicables à la zone contiguë                            147-155
         2.   L’effet de l’arrêt de 2012 et le droit de la Colombie d’établir
              une zone contiguë                                                    156-163
         3.   La compatibilité de la «zone contiguë unique» de la Colombie
              avec le droit international coutumier                                164-186
         4.   Conclusion                                                           187-194
    C.   Conclusions et remèdes                                                    195-199

IV. DEMANDES RECONVENTIONNELLES FORMULÉES PAR LA COLOMBIE                          200-260
    A. Allégations de violation par le Nicaragua des droits des pêcheurs
       artisanaux de l’archipel de San Andrés d’accéder aux bancs
       traditionnels et de les exploiter                                           201-233
    B.   Allégations de violation des droits souverains et des espaces
         maritimes de la Colombie en raison du recours aux lignes de base
         droites par le Nicaragua                                                  234-260

DISPOSITIF                                                                           261

                                           ___________

                          COUR INTERNATIONALE DE JUSTICE



                                          ANNÉE 2022
                                                                                                 2022
                                                                                               21 avril
                                                                                             Rôle général
                                                                                                no 155
                                           21 avril 2022



                VIOLATIONS ALLÉGUÉES DE DROITS SOUVERAINS ET
                D’ESPACES MARITIMES DANS LA MER DES CARAÏBES

                                (NICARAGUA c. COLOMBIE)



       Contexte général  Géographie  Arrêt rendu par la Cour en 2012 en l’affaire du Différend
territorial et maritime (Nicaragua c. Colombie) ayant délimité le plateau continental et la zone
économique exclusive des Parties jusqu’à la limite des 200 milles marins  Points terminaux à l’est
n’ayant pu être déterminés faute de notification par le Nicaragua de l’emplacement des lignes de
base  Composition de l’archipel de San Andrés.



                                                  *


      Portée de la compétence ratione temporis de la Cour  Question de savoir si la compétence
de la Cour s’étend aux demandes fondées sur des incidents qui seraient survenus après le
27 novembre 2013, date à laquelle le pacte de Bogotá a cessé d’être en vigueur pour la
Colombie  Demandes relatives à des incidents qui seraient survenus après le 27 novembre 2013
découlant directement de la question faisant l’objet de la requête  Incidents allégués sur lesquels
sont fondées ces demandes étant liés à ceux dont la Cour a déjà estimé qu’ils relèvent de sa
compétence  Nature du différend entre les Parties n’étant pas transformée  Cour ayant
compétence ratione temporis à l’égard des demandes du Nicaragua relatives à ces événements.



                                              *       *

                                                  -2-

       Allégations de violations par la Colombie des droits du Nicaragua dans ses espaces maritimes
tels que délimités par la Cour dans son arrêt de 2012.

       Demandes du Nicaragua  Manquement allégué de la Colombie à son obligation
internationale de respecter les espaces du Nicaragua tels que délimités dans l’arrêt de
2012  Allégations de commission par la Colombie d’actes portant violation des droits souverains
et de la juridiction du Nicaragua dans sa zone économique exclusive  Allégations d’entrave, par
la Colombie, aux activités de navires de pêche et de navires de recherche scientifique marine battant
pavillon nicaraguayen ou détenteurs d’un permis nicaraguayen  Allégations d’obstruction, par la
Colombie, aux activités de la marine nicaraguayenne dans l’exercice de sa mission  Allégations
d’autorisation, par la Colombie, d’activités de pêche et de recherche scientifique marine dans la
zone économique exclusive du Nicaragua  Colombie ayant supposément proposé et accordé des
concessions d’hydrocarbures  Non-conformité alléguée du décret présidentiel colombien 1946 du
9 septembre 2013 établissant la «zone contiguë unique» avec le droit international coutumier.

       Nicaragua étant partie à la CNUDM et la Colombie ne l’étant pas  Droit applicable étant
le droit international coutumier  Règles coutumières relatives aux droits et obligations de l’Etat
côtier et des autres Etats dans la zone économique exclusive étant reflétées aux articles 56, 58, 61,
62 et 73 de la CNUDM.

       Questions de preuve  Partie alléguant un fait à l’appui de sa demande devant prouver
l’existence de ce fait  Nécessité de traiter avec prudence les éléments de preuve établis aux fins
d’une affaire et ceux provenant de sources secondaires  Eléments émanant de sources
contemporaines et directes étant plus probants  Attention particulière étant portée aux éléments
attestant de faits ou de comportements défavorables à l’Etat que représente la personne dont
émanent lesdits éléments.

      Incidents allégués par le Nicaragua dans le sud-ouest de la mer des Caraïbes  Appréciation
des preuves produites par les Parties.

       Nicaragua ne s’étant pas acquitté de la charge de la preuve qui lui incombe s’agissant de
certains incidents allégués  Examen du reste des incidents allégués  Navires de la marine
colombienne ayant cherché à exercer des pouvoirs de police dans la zone économique exclusive du
Nicaragua  Comportement de ces navires visant à donner effet à une politique par laquelle la
Colombie cherchait à continuer de contrôler des activités de pêche et la conservation de ressources
dans des espaces relevant de la zone économique exclusive du Nicaragua  Colombie affirmant que
ses actes étaient justifiés en tant qu’exercice de ses libertés de navigation et de survol ainsi que sur
le fondement de son obligation internationale alléguée de protéger et de préserver l’environnement
marin dans le sud-ouest de la mer des Caraïbes  Libertés de navigation et de survol n’incluant
pas de droits relatifs à l’exploration, à l’exploitation, à la conservation et à la gestion des ressources
naturelles de la zone maritime, ni la compétence nécessaire pour appliquer des mesures de
conservation  Dans la zone économique exclusive, pareils droits et compétence étant réservés à
l’Etat côtier  Etat côtier ayant juridiction dans sa zone économique exclusive sur la conservation
des ressources biologiques et la protection et la préservation de l’environnement
marin  Comportement de la Colombie contrevenant aux règles coutumières du droit international
telles que reflétées aux articles 56, 58 et 73 de la CNUDM  Constatation de manquement par la
Colombie à son obligation internationale de respecter les droits souverains et la juridiction du
Nicaragua dans sa zone économique exclusive.

                                                -3-

      Allégations d’autorisation, par la Colombie, d’activités de pêche et de recherche scientifique
dans la zone économique exclusive du Nicaragua  Résolutions de la direction générale des affaires
maritimes et portuaires du ministère de la défense colombien relatives à la pêche industrielle dans
l’archipel de San Andrés  Impossibilité de déterminer la portée géographique de ces
résolutions  Deux résolutions du gouverneur de l’archipel de San Andrés définissant la zone de
pêche comme incluant des espaces relevant de la zone économique exclusive du
Nicaragua  Colombie continuant de faire valoir le droit d’autoriser des activités de pêche dans la
zone économique exclusive du Nicaragua  Examen des incidents qui seraient survenus en
mer  Navires de pêche pratiquant des activités de pêche dans la zone économique exclusive du
Nicaragua avec l’autorisation alléguée de la Colombie  Activités de pêche menées sous la
protection de frégates colombiennes  Preuve insuffisante de l’autorisation, par la Colombie, de la
recherche scientifique marine dans la zone économique exclusive du Nicaragua  Constatation que
la Colombie a violé les droits souverains et la juridiction du Nicaragua dans sa zone économique
exclusive en autorisant des activités de pêche dans cette zone.

      Nicaragua affirmant que la Colombie a proposé et accordé des concessions d’hydrocarbures
englobant des portions de la zone économique exclusive nicaraguayenne  Recevabilité de la
demande  Concessions d’hydrocarbures proposées et accordées par la Colombie avant la
délimitation de la frontière maritime entre les Parties  Contrats en question n’ayant pas été
signés  Rejet de l’allégation que la Colombie a violé les droits souverains du Nicaragua en
délivrant des permis d’exploration pétrolière.

       Décret présidentiel colombien 1946 établissant une «zone contiguë unique» autour des îles
colombiennes dans la partie occidentale de la mer des Caraïbes  Article 33 de la CNUDM
reflétant le droit international coutumier relatif à la zone contiguë  Pouvoirs pouvant être exercés
dans la zone contiguë étant limités aux domaines des douanes, de la fiscalité, de l’immigration et
des questions sanitaires  Largeur maximale de la zone contiguë étant limitée à 24 milles
marins  Arrêt de 2012 ne délimitant pas la zone contiguë de l’une ou l’autre Partie  Zone
contiguë et zone économique exclusive régies par deux régimes distincts  Etablissement d’une
zone contiguë par un Etat n’étant pas incompatible avec l’existence de la zone économique exclusive
d’un autre Etat dans le même espace  Pouvoirs pouvant être exercés par l’Etat dans la zone
contiguë étant différents des droits et obligations de l’Etat côtier dans la zone économique
exclusive  Colombie ayant le droit d’établir une zone contiguë autour de l’archipel de San Andrés
conformément au droit international coutumier.

      Question de savoir si la «zone contiguë unique» de la Colombie est compatible avec le droit
international coutumier  Largeur de la «zone contiguë unique» excédant la limite des 24 milles
marins  Pouvoirs revendiqués par la Colombie dans la «zone contiguë unique», tels que ceux
concernant la sécurité, les «intérêts maritimes nationaux» et la préservation de l’environnement,
excédant ceux autorisés en droit international coutumier  Pouvoir de préserver le patrimoine
culturel prévu à l’article 5 du décret présidentiel 1946  Paragraphe 2 de l’article 303 de la
CNUDM reflétant le droit international coutumier  Article 5 du décret présidentiel 1946
n’emportant pas violation du droit international coutumier en tant qu’il a trait à des objets à
caractère archéologique et historique.



                                                 *

                                                  -4-

      Conclusions et remèdes.

      Manquement par la Colombie à son obligation internationale de respecter les droits
souverains et la juridiction du Nicaragua dans sa zone économique exclusive  Responsabilité
internationale de la Colombie étant engagée  Colombie devant cesser immédiatement son
comportement illicite.

      «Zone contiguë unique» établie par le décret présidentiel colombien 1946 n’étant pas
conforme au droit international coutumier s’agissant de sa largeur et des pouvoirs qui y sont
revendiqués  «Zone contiguë unique» portant atteinte, dans les espaces maritimes où elle
chevauche la zone économique exclusive nicaraguayenne, aux droits souverains et à la juridiction
du Nicaragua dans sa zone économique exclusive  Colombie ayant l’obligation, par les moyens
de son choix, de mettre les dispositions du décret présidentiel 1946 en conformité avec le droit
international coutumier, en tant que celles-ci ont trait aux espaces maritimes nicaraguayens.

      Rejet de la demande du Nicaragua tendant à ce qu’il soit ordonné à la Colombie de
l’indemniser.

     Cour n’étant pas fondée en droit à accueillir la demande du Nicaragua tendant à ce qu’elle
demeure saisie de l’affaire.



                                              *         *


      Demandes reconventionnelles formulées par la Colombie.

      Allégations de violation par le Nicaragua des droits des pêcheurs artisanaux de l’archipel de
San Andrés, en particulier les Raizals  Droit applicable étant le droit international coutumier tel
que reflété dans les dispositions pertinentes de la partie V de la CNUDM  Question de savoir si
les habitants de l’archipel de San Andrés jouissaient historiquement de droits de pêche artisanale
dans des espaces relevant désormais de la zone économique exclusive du Nicaragua  Déclarations
sous serment émanant de pêcheurs de l’archipel de San Andrés  Indications que certaines activités
de pêche ont été exercées dans des espaces relevant désormais de la zone économique exclusive du
Nicaragua  Période pendant laquelle de telles activités ont été exercées et constance de la pratique
n’étant pas établies avec certitude  Demande de la Colombie relative à la pratique de la pêche
artisanale existant de longue date n’étant pas suffisamment établie  Positions précédemment
adoptées par la Colombie ou en son nom venant fragiliser la demande de celle-ci  Déclarations
du président nicaraguayen n’établissant pas une acceptation ou une reconnaissance, par le
Nicaragua, de l’existence d’un droit des pêcheurs artisanaux de l’archipel de San Andrés d’opérer
dans les espaces maritimes nicaraguayens sans autorisation préalable.

      Colombie n’ayant pas établi que les habitants de l’archipel de San Andrés jouissent de droits
de pêche artisanale dans les eaux situées à présent dans la zone économique exclusive du
Nicaragua  Demande reconventionnelle rejetée.



                                                   *

                                                 -5-

       Allégations de violation des droits souverains et des espaces maritimes de la Colombie en
raison du recours aux lignes de base droites par le Nicaragua  Décret nicaraguayen no 33-2013
établissant un système de lignes de base droites le long de la côte caribéenne  Article 7 de la
CNUDM reflétant le droit international coutumier  Etablissement de lignes de base droites par
l’Etat côtier devant être apprécié au regard des règles internationales, qui doivent être appliquées
de façon restrictive.

       Deux conditions d’ordre géographique et de nature alternative à l’établissement de lignes de
base droites : côte «profondément échancrée et découpée» ou existence d’un «chapelet d’îles» le
long de la côte, à proximité immédiate de celle-ci  Lignes de base droites tracées dans la portion
la plus méridionale de la côte du Nicaragua  Littoral n’étant pas «profondément échancré et
découpé»  Lignes de base droites tracées entre le cap Gracias a Dios sur le continent et la grande
île du Maïs  Question de savoir si les îles au large du Nicaragua constituent un chapelet d’îles le
long de la côte, à proximité immédiate de celle-ci  Nombre d’îles nicaraguayennes au regard de
la longueur de la côte ne suffisant pas à la constitution d’un chapelet d’îles  Iles nicaraguayennes
n’étant pas suffisamment proches les unes des autres pour former un «amas» le long de la
côte  Iles n’ayant pas un effet de masquage sur la côte continentale  Lignes de base droites
transformant en eaux intérieures certains espaces qui, autrement, auraient fait partie de la mer
territoriale ou de la zone économique exclusive du Nicaragua, et transformant en mer territoriale
certains espaces qui, autrement, auraient fait partie de sa zone économique exclusive  Lignes de
base droites établies par le décret no 33-2013 n’étant pas conformes au droit international
coutumier  Jugement déclaratoire à cet effet constituant un remède approprié.




                                              ARRÊT



Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
           ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
           SALAM, IWASAWA, NOLTE, juges ; MM. DAUDET, MCRAE, juges ad hoc ; M. GAUTIER,
           greffier.


      En l’affaire relative à des violations alléguées de droits souverains et d’espaces maritimes dans
la mer des Caraïbes,

      entre

la République du Nicaragua,

représentée par

      S. Exc. M. Carlos José Argüello Gómez, ambassadeur de la République du Nicaragua auprès
         du Royaume des Pays-Bas,

      comme agent et conseil ;

                                               -6-

      M. Alex Oude Elferink, directeur de l’Institut néerlandais du droit de la mer, professeur de
         droit international de la mer à l’Université d’Utrecht,

      M. Vaughan Lowe, QC, professeur émérite de droit international public à l’Université
         d’Oxford, titulaire de la chaire Chichele, membre de l’Institut de droit international,
         membre du barreau d’Angleterre et du pays de Galles,

      M. Lawrence H. Martin, avocat au cabinet Foley Hoag LLP, membre des barreaux de la Cour
         suprême des Etats-Unis d’Amérique, du district de Columbia et du Commonwealth du
         Massachusetts,

      M. Alain Pellet, professeur émérite de l’Université Paris Nanterre, ancien président de la
         Commission du droit international, président de l’Institut de droit international,

      M. Paul S. Reichler, avocat au cabinet Foley Hoag LLP, membre des barreaux de la Cour
         suprême des Etats-Unis d’Amérique et du district de Columbia,

      comme conseils et avocats ;

      Mme Claudia Loza Obregon, conseillère juridique auprès du ministère des affaires étrangères
        de la République du Nicaragua,

      Mme Tessa Barsac, consultante en droit international, master (Université Paris Nanterre),
        LLM (Université de Leyde),

      comme conseils adjoints ;

      M. Robin Cleverly, MA, DPhil, CGeol, FGS, consultant en droit de la mer, Marbdy
         Consulting Ltd,

      comme conseiller scientifique et technique ;

      Mme Sherly Noguera de Argüello, MBA,

      comme administratrice,

      et

la République de Colombie,

représentée par

      S. Exc. M. Carlos Gustavo Arrieta Padilla, ancien juge au Conseil d’Etat de la Colombie,
         ancien Procurador General de la Nación et ancien ambassadeur de Colombie aux
         Pays-Bas,

      comme agent ;

      S. Exc. M. Manuel José Cepeda Espinosa, ancien président de la Cour constitutionnelle de la
         Colombie, ancien délégué permanent de la Colombie auprès de l’UNESCO et ancien
         ambassadeur de Colombie auprès de la Confédération suisse,

      comme coagent ;

                                          -7-

S. Exc. Mme Marta Lucía Ramírez Blanco, vice-présidente et ministre des affaires étrangères
   de la République de Colombie,

S. Exc. M. Everth Hawkins Sjogreen, gouverneur de San Andrés, Providencia et Santa
   Catalina, Colombie,

comme représentants de l’Etat ;

M. W. Michael Reisman, professeur de droit international à l’Université Yale, titulaire de la
   chaire McDougal, membre de l’Institut de droit international,

M. Rodman R. Bundy, ancien avocat à la Cour d’appel de Paris, membre du barreau de l’Etat
   de New York, associé au cabinet Squire Patton Boggs LLP,

Sir Michael Wood, KCMG, membre de la Commission du droit international, membre du
   barreau d’Angleterre et du pays de Galles,

M. Eduardo Valencia-Ospina, ancien greffier et greffier adjoint de la Cour internationale de
   Justice, membre et ancien rapporteur spécial et président de la Commission du droit
   international, ancien président de la société latino-américaine de droit international,

M. Jean-Marc Thouvenin, professeur à l’Université Paris Nanterre, secrétaire général de
   l’Académie de droit international de La Haye, membre associé de l’Institut de droit
   international, membre du barreau de Paris, cabinet Sygna Partners,

Mme Laurence Boisson de Chazournes, professeure à l’Université de Genève (droit
  international et organisation internationale), membre de l’Institut de droit international,

S. Exc. M. Kent Francis James, ancien ambassadeur de Colombie auprès du Belize et ancien
   ambassadeur de Colombie auprès de la Jamaïque,

comme conseils et avocats ;

M. Andrés Villegas Jaramillo, LLM, coordonnateur du groupe chargé des affaires portées
   devant la Cour internationale de Justice au ministère des affaires étrangères de la
   République de Colombie, membre de la sous-commission juridique relevant de la
   Commission de la mer des Caraïbes de l’Association des Etats de la Caraïbe,

M. Makane Moïse Mbengue, professeur à l’Université de Genève, directeur du département
   de droit international public et organisation internationale, membre associé de l’Institut de
   droit international,

M. Luke Vidal, membre du barreau de Paris, cabinet Sygna Partners,

M. Eran Sthoeger, Esq., membre du barreau de l’Etat de New York, professeur adjoint de droit
   international à la Brooklyn Law School et à la faculté de droit de l’Université Seton Hall,

M. Alvin Yap, avocat et solicitor à la Cour suprême de Singapour, cabinet Squire Patton
   Boggs LLP,

M. Lorenzo Palestini, PhD, chargé d’enseignement à l’Institut de hautes études internationales
   et du développement et à l’Université de Genève,

comme conseils ;

                                        -8-

S. Exc. M. Juan José Quintana Aranguren, chef      des     affaires   multilatérales,   ancien
   ambassadeur de Colombie aux Pays-Bas,

S. Exc. M. Fernando Antonio Grillo Rubiano, ambassadeur de Colombie auprès du Royaume
   des Pays-Bas et représentant permanent de la Colombie auprès de l’Organisation pour
   l’interdiction des armes chimiques,

Mme Jenny Sharyne Bowie Wilches, deuxième secrétaire, ambassade de Colombie aux
  Pays-Bas,

Mme Viviana Andrea Medina Cruz, deuxième secrétaire, ambassade de Colombie aux
  Pays-Bas,

M. Sebastián Correa Cruz, troisième secrétaire, ambassade de Colombie aux Pays-Bas,

M. Raúl Alfonso Simancas Gómez, troisième secrétaire, groupe chargé des affaires portées
   devant la Cour internationale de Justice,

comme représentants du ministère des affaires étrangères de la République de Colombie ;

Le contre-amiral Ernesto Segovia Forero, chef des opérations navales,

Le capitaine de vaisseau Hermann León, représentant de la Colombie auprès de l’Organisation
   maritime internationale,

Le capitaine de vaisseau William Pedroza, marine nationale de la Colombie, chef de la
  direction chargée des intérêts maritimes et fluviaux,

comme représentants de la marine de la République de Colombie ;

M. Scott Edmonds, cartographe, directeur d’International Mapping,

Mme Victoria Taylor, cartographe, International Mapping,

comme conseillers techniques ;

M. Gershon Hasin, LLM, JSD, faculté de droit de l’Université Yale,

comme assistant juridique ;

M. Mark Taylor Archbold, consultant auprès de l’unité nationale de gestion des risques de
   catastrophe,

M. Joseph Richard Jessie Martinez, consultant auprès de l’unité nationale de gestion des
   risques de catastrophe,

comme conseillers,

                                                 -9-

      LA COUR,

      ainsi composée,

      après délibéré en chambre du conseil,

      rend l’arrêt suivant :


       1. Le 26 novembre 2013, le Gouvernement de la République du Nicaragua (dénommée
ci-après le «Nicaragua») a déposé au Greffe de la Cour une requête introductive d’instance contre la
République de Colombie (dénommée ci-après la «Colombie») au sujet d’un différend portant sur des
«violations des droits souverains et des espaces maritimes du Nicaragua qui … ont été reconnus [à
cet Etat] par la Cour dans son arrêt du 19 novembre 2012 [en l’affaire du Différend territorial et
maritime (Nicaragua c. Colombie)] ainsi que sur la menace de la Colombie de recourir à la force
pour commettre ces violations».


      2. Dans sa requête, le Nicaragua entendait fonder la compétence de la Cour sur l’article XXXI
du traité américain de règlement pacifique signé le 30 avril 1948, dénommé officiellement, aux
termes de son article LX, le «pacte de Bogotá» (et ainsi désigné ci-après).


      3. Le greffier a immédiatement communiqué la requête au Gouvernement colombien,
conformément au paragraphe 2 de l’article 40 du Statut de la Cour. Il a également informé le
Secrétaire général de l’Organisation des Nations Unies du dépôt de celle-ci par le Nicaragua.


      4. Conformément au paragraphe 3 de l’article 40 du Statut de la Cour, le greffier a par la suite
informé les Membres des Nations Unies, par l’entremise du Secrétaire général, du dépôt de la requête
en leur transmettant le texte bilingue imprimé de celle-ci.


       5. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties, chacune d’elles a
fait usage du droit que lui confère le paragraphe 3 de l’article 31 du Statut de désigner un juge ad hoc
pour siéger en l’affaire. Le Nicaragua a d’abord désigné à cet effet M. Gilbert Guillaume, qui a
démissionné de ses fonctions le 8 septembre 2015, puis M. Yves Daudet. La Colombie a d’abord
désigné M. David Caron, puis, à la suite du décès de celui-ci, M. Donald McRae.


      6. Par ordonnance du 3 février 2014, la Cour a fixé au 3 octobre 2014 et au 3 juin 2015,
respectivement, la date d’expiration du délai pour le dépôt du mémoire du Nicaragua et du
contre-mémoire de la Colombie. Le Nicaragua a déposé son mémoire dans le délai ainsi fixé.


       7. Le 19 décembre 2014, dans le délai prescrit au paragraphe 1 de l’article 79 du Règlement
de la Cour du 14 avril 1978 tel que modifié le 1er février 2001, la Colombie a soulevé des exceptions
préliminaires d’incompétence de la Cour. En conséquence, par ordonnance du 19 décembre 2014, le
président a constaté que, en application du paragraphe 5 de l’article 79 du Règlement de la Cour du
14 avril 1978 tel que modifié le 1er février 2001 la procédure sur le fond était suspendue et, tenant
compte de l’instruction de procédure V, a fixé au 20 avril 2015 la date d’expiration du délai dans
lequel le Nicaragua pourrait présenter un exposé écrit contenant ses observations et conclusions sur
les exceptions préliminaires soulevées par la Colombie. Le Nicaragua a déposé son exposé dans le
délai ainsi fixé.

                                                - 10 -

       8. Sur les instructions données par la Cour conformément au paragraphe 1 de l’article 43 de
son Règlement, le greffier a adressé aux Etats parties au pacte de Bogotá la notification prévue au
paragraphe 1 de l’article 63 du Statut. En application des dispositions du paragraphe 3 de l’article 69
du Règlement, il a en outre adressé la notification prévue au paragraphe 3 de l’article 34 du Statut à
l’Organisation des Etats américains (dénommée ci-après l’«OEA») et a demandé à cette dernière si
elle entendait présenter des observations écrites. Le greffier a précisé en outre que, la procédure ne
portant à ce stade que sur la compétence, les observations écrites devaient être limitées à cette
question. Par lettre datée du 16 juin 2015, le secrétaire général de l’OEA a indiqué que l’organisation
n’avait pas l’intention de présenter de telles observations.


       9. Se référant au paragraphe 1 de l’article 53 du Règlement de la Cour, le Gouvernement de la
République du Chili (dénommée ci-après le «Chili») a demandé communication des pièces de
procédure et des documents annexés produits en l’affaire. S’étant renseigné auprès des Parties
conformément à cette même disposition, le président de la Cour a décidé d’accéder à cette demande.
Le greffier a dûment transmis cette décision au Gouvernement chilien et aux Parties. Des exemplaires
de la requête et du mémoire du Nicaragua ainsi que des exceptions préliminaires de la Colombie ont
donc été communiqués au Chili, de même que, par la suite, un exemplaire de l’exposé écrit contenant
les observations et conclusions du Nicaragua sur lesdites exceptions préliminaires.


       10. En application de la même disposition du Règlement, le Gouvernement de la République
du Panama (dénommée ci-après le «Panama») a également demandé communication des pièces de
procédure et des documents annexés produits en l’affaire. Compte tenu des vues exprimées par les
Parties, la Cour a décidé que des exemplaires des exceptions préliminaires de la Colombie ainsi que
de l’exposé écrit contenant les observations et conclusions du Nicaragua à leur sujet seraient tenus à
la disposition du Gouvernement panaméen. Elle a toutefois décidé qu’il n’y avait pas lieu de
communiquer au Panama un exemplaire du mémoire du Nicaragua. Le greffier a dûment transmis
cette décision au Gouvernement du Panama et aux Parties.


       11. Des audiences publiques sur les exceptions préliminaires soulevées par la Colombie se
sont tenues du 28 septembre au 2 octobre 2015. Dans son arrêt du 17 mars 2016 (ci-après l’«arrêt de
2016»), la Cour a jugé qu’elle avait compétence, sur la base de l’article XXXI du pacte de Bogotá,
pour connaître du différend entre le Nicaragua et la Colombie relatif aux allégations de violations,
par la Colombie, des droits du Nicaragua dans les espaces maritimes dont celui-ci affirme qu’ils lui
ont été reconnus par l’arrêt du 19 novembre 2012 susmentionné. Elle a cependant retenu une
exception préliminaire soulevée par la Colombie, en ce que celle-ci avait trait à l’existence d’un
différend relatif à de prétendus manquements, par la Colombie, à l’obligation lui incombant de
s’abstenir de recourir à la menace ou à l’emploi de la force.


       12. Par ordonnance du 17 mars 2016, la Cour a fixé au 17 novembre 2016 la date d’expiration
du nouveau délai pour le dépôt du contre-mémoire de la Colombie, lequel a été déposé dans le délai
ainsi prescrit. Dans la troisième partie de son contre-mémoire, la Colombie, se référant à l’article 80
du Règlement de la Cour, a présenté quatre demandes reconventionnelles.


       13. Invoquant le paragraphe 1 de l’article 53 du Règlement, le Gouvernement du Panama a
demandé communication des pièces de procédure sur le fond et des documents annexés produits en
l’affaire. Le président de la Cour, s’étant renseigné auprès des Parties conformément à cette même
disposition, a fait droit à cette demande. Cependant, comme suite à une demande expresse de l’agent

                                                 - 11 -

de la Colombie, il a décidé que les annexes 28 à 61 du contre-mémoire, dont la Colombie affirmait
que «le contenu [était] classé comme étant à diffusion restreinte en vertu de [s]a législation … pour
des raisons de sécurité nationale», ne figureraient pas dans les exemplaires qui seraient transmis. Le
greffier a dûment communiqué ces décisions au Gouvernement panaméen et aux Parties. Un
exemplaire du contre-mémoire de la Colombie, à l’exception des annexes 28 à 61, a également été
mis à la disposition du Gouvernement du Chili (voir le paragraphe 9 ci-dessus).


       14. Lors d’une réunion que le président de la Cour a tenue avec les représentants des Parties
le 19 janvier 2017, le Nicaragua a indiqué qu’il considérait comme irrecevables les demandes
reconventionnelles présentées dans le contre-mémoire de la Colombie. Par lettres datées du
20 janvier 2017, le greffier a informé les Parties que, sur décision de la Cour, le Gouvernement
nicaraguayen devrait spécifier par écrit, le 20 avril 2017 au plus tard, les motifs juridiques sur
lesquels il se fondait pour juger irrecevables les demandes reconventionnelles de la défenderesse, et
que le Gouvernement colombien était invité à exposer par écrit ses propres vues sur la question le
20 juillet 2017 au plus tard. Le Nicaragua et la Colombie ont présenté leurs observations écrites sur
la recevabilité des demandes reconventionnelles colombiennes dans les délais ainsi prescrits.


       15. Dans son ordonnance du 15 novembre 2017, la Cour a dit que les deux premières demandes
reconventionnelles présentées par la Colombie étaient irrecevables comme telles et ne faisaient pas
partie de l’instance en cours, et que les troisième et quatrième demandes reconventionnelles
présentées par la Colombie étaient recevables comme telles et faisaient partie de l’instance en cours.
Dans sa troisième demande reconventionnelle, la Colombie affirme que le Nicaragua n’a «pas
respecté les droits de pêche traditionnels et historiques des habitants de l’archipel de San Andrés,
notamment la population autochtone raizale, dans les eaux où ceux-ci peuvent prétendre à les
exercer». La quatrième demande vise l’adoption du décret no 33-2013 du 19 août 2013 (ci-après le
«décret 33»), par lequel le Nicaragua aurait, selon la Colombie, établi des lignes de base droites
contraires au droit international et emportant violation des droits et espaces maritimes de la
Colombie. Par la même ordonnance, la Cour a prescrit la présentation d’une réplique, par le
Nicaragua, et d’une duplique, par la Colombie, portant sur les demandes des deux Parties dans
l’instance en cours, et a fixé au 15 mai 2018 et au 15 novembre 2018, respectivement, la date
d’expiration du délai pour le dépôt de ces pièces. La réplique du Nicaragua et la duplique de la
Colombie ont été déposées dans les délais ainsi fixés.


       16. Par ordonnance du 4 décembre 2018, la Cour a autorisé la présentation par le Nicaragua
d’une pièce additionnelle portant exclusivement sur les demandes reconventionnelles de la Colombie
et fixé au 4 mars 2019 la date d’expiration du délai pour le dépôt de cette pièce de procédure. La
pièce additionnelle a été déposée par le Nicaragua dans le délai ainsi fixé.


        17. Par lettre (accompagnée de 19 annexes) datée du 23 septembre 2019, l’agent du Nicaragua,
alléguant que plusieurs «incidents … impliquant la marine colombienne [s’étaient produits] dans les
eaux nicaraguayennes», a demandé, au nom de son gouvernement, que la Cour l’autorise, en vertu
de l’article 56 de son Règlement, à «vers[er] au dossier officiel de [l’]affaire» les documents annexés.
Conformément au paragraphe 1 dudit article 56, des exemplaires de ces documents ont été
communiqués à l’autre Partie, laquelle a été invitée à faire part à la Cour de toutes observations
qu’elle souhaiterait présenter relativement à la production de ces documents. Par lettre datée du
3 octobre 2019, l’agent de la Colombie a informé la Cour que son gouvernement «ne consent[ait]
pas à la demande du Nicaragua» tendant à produire 19 nouveaux documents, en exposant les raisons
pour lesquelles il était considéré que cette demande ne remplissait ni les conditions énoncées à
l’article 56 du Règlement, ni les exigences du paragraphe 3 de l’instruction de procédure IX.

                                                  - 12 -

Le 15 octobre 2019, la Cour a autorisé le Nicaragua à produire les documents susmentionnés et a
donné à la Colombie la possibilité de présenter, le 16 décembre 2019 au plus tard, des observations
sur les documents ainsi produits par le Nicaragua et de soumettre des documents à l’appui de
celles-ci. La Colombie a communiqué à la Cour, dans le délai ainsi fixé, ses observations sur les
nouveaux documents produits par le Nicaragua ainsi que des documents, y compris audiovisuels, à
l’appui.


       18. Par lettre (accompagnée de quatre annexes) datée du 30 juillet 2021, l’agent du Nicaragua
a demandé, au nom de son gouvernement, que la Cour l’autorise, en vertu de l’article 56 de son
Règlement, à «vers[er] au dossier officiel de l’affaire» les documents annexés. Conformément au
paragraphe 1 dudit article 56, des exemplaires de ces documents ont été communiqués à l’autre
Partie, laquelle a été invitée à faire part à la Cour de toutes observations qu’elle souhaiterait présenter
relativement à la production de ces documents. Par lettre datée du 16 août 2021, le coagent de la
Colombie a informé la Cour que son gouvernement «s’oppos[ait] à la production de ces documents
et pri[ait] la Cour de rejeter la demande du Nicaragua», en exposant les raisons pour lesquelles il
était considéré que cette demande ne remplissait ni les conditions énoncées à l’article 56 du
Règlement, ni les exigences des paragraphes 1, 2 et 3 de l’instruction de procédure IX. Par lettre
datée du 17 août 2021, l’agent du Nicaragua a présenté les commentaires de son gouvernement sur
les observations de la Colombie. Par lettre datée du 18 août 2021, le coagent de la Colombie a
communiqué de nouvelles observations de son gouvernement au sujet de la demande du Nicaragua.
Le 1er septembre 2021, la Cour a autorisé la production de deux des quatre nouveaux documents et a
donné à la Colombie la possibilité de présenter, le 9 septembre 2021 au plus tard, des observations
sur les documents ainsi produits par le Nicaragua et de soumettre des documents à l’appui de
celles-ci. La Colombie a transmis à la Cour, dans le délai ainsi fixé, ses observations sur les nouveaux
documents produits par le Nicaragua, ainsi que des documents à l’appui.


       19. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour, après avoir
consulté les Parties, a décidé que des exemplaires des pièces de procédure et des documents annexés
seraient rendus accessibles au public, à l’exception de certaines annexes et figures contenues dans
les écritures de la Colombie. En particulier, la Cour a fait droit à la demande de la Colombie tendant
à ce que ces éléments ne soient pas rendus accessibles au public au motif que, en vertu de la
législation colombienne, ils étaient classés comme étant confidentiels ou à diffusion restreinte pour
des raisons de sécurité nationale. Les Parties ont été informées que, si elles pouvaient, à l’audience,
se référer librement aux titres de ces documents confidentiels tels qu’ils apparaissent dans la liste des
annexes, elles ne pouvaient cependant en lire à haute voix des citations, ni en présenter un quelconque
passage dans des diapositives. A l’exception des éléments confidentiels susmentionnés, et
conformément à la pratique de la Cour, toutes les pièces de procédure et documents annexés ont été
publiés sur le site Internet de la Cour.


       20. Des audiences publiques ont été tenues les 20, 22, 24, 27 et 29 septembre, ainsi que le
1er octobre 2021. La procédure orale a été menée sous forme hybride, conformément au paragraphe 2
de l’article 59 du Règlement de la Cour et sur la base de ses directives à l’intention des parties
concernant l’organisation d’audiences par liaison vidéo, adoptées le 13 juillet 2020 et communiquées
aux Parties le 21 juillet 2021. Pendant la procédure orale, plusieurs juges étaient présents dans la
grande salle de justice tandis que les autres y participaient par liaison vidéo, ce qui leur permettait de
voir et d’entendre l’intervenant ainsi que de voir toutes les pièces présentées. Chaque Partie était
autorisée à ce que quatre de ses représentants au maximum soient présents en même temps dans la
grande salle de justice et cinq autres au maximum dans une salle supplémentaire du Palais de la Paix
équipée des facilités nécessaires pour suivre la procédure à distance. Les autres membres de la
délégation de chaque Partie avaient la possibilité de participer aux audiences par liaison vidéo en tout
autre lieu de leur choix.

                                                - 13 -

      21. Au cours des audiences susmentionnées, la Cour a entendu en leurs plaidoiries et réponses :

Pour le Nicaragua :       S. Exc. M. Carlos José Argüello Gómez,
                          M. Alain Pellet,
                          M. Paul Reichler,
                          M. Vaughan Lowe,
                          M. Lawrence Martin,
                          M. Alex Oude Elferink.

Pour la Colombie :        S. Exc. M. Manuel José Cepeda Espinosa,
                          S. Exc. M. Kent Francis James,
                          Sir Michael Wood,
                          Mme Laurence Boisson de Chazournes,
                          M. Rodman Bundy,
                          M. Michael Reisman,
                          M. Eduardo Valencia-Ospina,
                          M. Jean-Marc Thouvenin,
                          S. Exc. M. Carlos Gustavo Arrieta Padilla.



                                                  *



      22. Dans la requête, les demandes ci-après ont été formulées par le Nicaragua :

             «Au vu de l’exposé des éléments factuels et juridiques qui précède, le Nicaragua,
      tout en se réservant le droit de compléter ou de modifier la présente requête, prie la Cour
      de dire et juger que la Colombie :

       manque à l’obligation qui lui incombe en vertu du paragraphe 4 de l’article 2 de la
        Charte des Nations Unies et du droit international coutumier de s’abstenir de
        recourir à la menace ou à l’emploi de la force ;

       manque à l’obligation qui lui incombe de ne pas violer les espaces maritimes du
        Nicaragua tels que délimités au paragraphe 251 de l’arrêt rendu par la Cour le
        19 novembre 2012, ainsi que les droits souverains et la juridiction du Nicaragua
        dans lesdits espaces ;

       manque à l’obligation qui lui incombe de ne pas violer les droits du Nicaragua en
        vertu du droit international coutumier tel que reflété dans les parties V et VI de la
        CNUDM ;

       est en conséquence tenue de se conformer à l’arrêt du 19 novembre 2012, d’effacer
        les conséquences juridiques et matérielles de ses faits internationalement illicites,
        et de réparer intégralement le préjudice causé par ceux-ci.»


      23. Dans les pièces de procédure, les conclusions ci-après ont été présentées par les Parties :

Au nom du Gouvernement du Nicaragua,

                                                - 14 -

dans le mémoire :

             «1. Pour les motifs exposés dans le présent mémoire, la République du Nicaragua
      prie la Cour de dire et juger que, par son comportement, la République de Colombie :

      a) a manqué à l’obligation qui lui incombe de ne pas violer les espaces maritimes du
         Nicaragua tels que délimités au paragraphe 251 de l’arrêt rendu par la Cour le
         19 novembre 2012, ainsi que les droits souverains et la juridiction du Nicaragua dans
         lesdits espaces ;

      b) a manqué à l’obligation lui incombant en vertu du paragraphe 4 de l’article 2 de la
         Charte des Nations Unies et du droit international coutumier de s’abstenir de
         recourir à la menace ou à l’emploi de la force ;

      c) est en conséquence tenue d’effacer les conséquences juridiques et matérielles de ses
         faits internationalement illicites, et de réparer intégralement le préjudice causé par
         ceux-ci.

            2. Le Nicaragua prie également la Cour de dire et juger que la Colombie doit :

      a) cesser tous ses faits internationalement illicites de caractère continu portant atteinte
         ou susceptibles de porter atteinte aux droits du Nicaragua ;

      b) dans toute la mesure du possible, rétablir le statu quo ante,

            i) en abrogeant les lois et règlements promulgués par elle qui sont incompatibles
               avec l’arrêt rendu par la Cour le 19 novembre 2012, notamment les dispositions
               des décrets nos 1946 du 9 septembre 2013 et 1119 du 17 juin 2014 relatives aux
               espaces maritimes sur lesquels la juridiction ou les droits souverains du
               Nicaragua ont été reconnus ;

           ii) en révoquant les permis délivrés à des navires de pêche opérant dans les eaux
               nicaraguayennes ; et

           iii) en faisant en sorte que ni la décision rendue le 2 mai 2014 par la Cour
                constitutionnelle de la Colombie ni aucune autre décision rendue par une
                autorité nationale n’empêche l’exécution de l’arrêt rendu par la Cour le
                19 novembre 2012 ;

      c) l’indemniser à raison de l’ensemble des dommages causés dans la mesure où ceux-ci
         n’auront pas été réparés par la restitution, notamment le manque à gagner résultant
         des pertes d’investissements qu’ont entraînées les déclarations à caractère
         comminatoire faites par les plus hautes autorités colombiennes et le recours, par les
         forces navales colombiennes, à la menace ou à l’emploi de la force contre des navires
         de pêche nicaraguayens [ou des navires explorant ou exploitant le sol et le sous-sol
         du plateau continental du Nicaragua] et des navires de pêche d’Etats tiers détenteurs
         d’un permis délivré par le Nicaragua, ainsi que l’exploitation des eaux
         nicaraguayennes par des navires de pêche agissant en vertu d’une «autorisation»
         illicite de la Colombie, étant entendu que le montant de l’indemnisation sera
         déterminé lors d’une phase ultérieure de la procédure ;

      d) donner des garanties appropriées de non-répétition de ses faits internationalement
         illicites.»

                                               - 15 -

dans la réplique :

            «1. Pour les motifs exposés ci-dessus aux chapitres II à V de la présente réplique,
      la République du Nicaragua prie la Cour de dire et juger que :

      a) par son comportement, la République de Colombie a manqué à son obligation
         internationale de respecter les espaces maritimes du Nicaragua tels que délimités au
         paragraphe 251 de l’arrêt rendu par la Cour le 19 novembre 2012, ainsi que les droits
         souverains et la juridiction du Nicaragua dans lesdits espaces et que, par
         conséquent :

      b) la Colombie doit immédiatement cesser son comportement internationalement
         illicite dans les espaces maritimes du Nicaragua tels que délimités par la Cour dans
         son arrêt du 19 novembre 2012, notamment ses violations des droits souverains et
         de la juridiction du Nicaragua dans lesdits espaces ;

      c) la Colombie doit abroger, par les moyens de son choix, l’ensemble des lois et
         règlements incompatibles avec l’arrêt de la Cour du 19 novembre 2012, y compris
         les dispositions des décrets nos 1946 du 9 septembre 2013 et 1119 du 17 juin 2014
         relatives aux espaces maritimes sur lesquels la juridiction ou les droits souverains
         du Nicaragua ont été reconnus ;

      d) la Colombie doit révoquer les permis octroyés à des navires de pêche opérant dans
         la zone économique exclusive du Nicaragua, telle qu’elle a été délimitée dans l’arrêt
         de la Cour du 19 novembre 2012 ;

      e) la Colombie doit veiller à ce que ni la décision rendue le 2 mai 2014 par la Cour
         constitutionnelle de la Colombie ni aucune autre décision rendue par une autorité
         nationale n’empêche l’exécution de l’arrêt de la Cour du 19 novembre 2012 ;

      f) la Colombie doit indemniser le Nicaragua à raison de l’ensemble des dommages
         résultant des manquements à ses obligations juridiques internationales, notamment,
         mais pas seulement, les dommages causés par l’exploitation des ressources
         biologiques de la zone économique exclusive du Nicaragua du fait des activités des
         navires de pêche qu’elle a illégalement «autorisés» à opérer dans ladite zone et le
         manque à gagner résultant de son refus d’autoriser des navires nicaraguayens ou des
         navires d’Etats tiers détenteurs de permis nicaraguayens à pêcher, ou de ses
         manœuvres pour les en dissuader, et, plus généralement, les préjudices causés par
         les actes et déclarations de la Colombie qui ont entravé la capacité du Nicaragua
         d’exploiter comme il convient ses ressources dans sa zone économique exclusive,
         étant entendu que le montant de l’indemnisation sera déterminé lors d’une phase
         ultérieure ; et

      g) la Colombie doit donner des garanties appropriées de non-répétition de ses faits
         internationalement illicites.

            2. Pour les motifs exposés aux chapitres VI et VII de la présente réplique, la
      République du Nicaragua prie la Cour de dire et juger que les demandes
      reconventionnelles de la Colombie sont rejetées.»

                                               - 16 -

Au nom du Gouvernement de la Colombie,

dans le contre-mémoire :

             «I. Pour les motifs exposés dans le présent contre-mémoire, la République de
      Colombie prie respectueusement la Cour de rejeter les conclusions que la République
      du Nicaragua a formulées dans son mémoire en date du 3 octobre 2014 et de dire et
      juger que :

      1. Le Nicaragua n’a pas démontré que l’un quelconque des navires des forces navales
         colombiennes ou de ses garde-côtes avait violé les droits souverains et les espaces
         maritimes du Nicaragua dans la mer des Caraïbes ;

      2. La Colombie n’a pas violé, d’une autre manière, les droits souverains et les espaces
         maritimes du Nicaragua dans la mer des Caraïbes ;

      3. Le décret colombien no 1946 portant création d’une zone contiguë unique, en date
         du 9 septembre 2013, est licite au regard du droit international et ne viole aucun des
         droits souverains et espaces maritimes du Nicaragua, étant donné que :

           a) dans les circonstances de l’espèce, la zone contiguë unique produite par les
              cercles concentriques se chevauchant naturellement qui forment les zones
              contiguës des îles de San Andrés, Providencia et Santa Catalina et des cayes
              d’Alburquerque, Est-Sud-Est, Roncador, Serrana, Quitasueño et Serranilla,
              cercles concentriques dont les points extrêmes sont reliés par des lignes
              géodésiques, est licite au regard du droit international ;

           b) les pouvoirs énoncés dans le décret sont conformes au droit international ; et

      4. Aucune des mesures que la Colombie a prises dans sa zone contiguë unique, et dont
         le Nicaragua lui fait grief, ne constitue une violation du droit international ou des
         droits souverains et des espaces maritimes du Nicaragua.

             II. En outre, la République de Colombie prie respectueusement la Cour de dire et
      juger que :

      5. Le Nicaragua a violé les droits souverains et les espaces maritimes de la Colombie
         dans la mer des Caraïbes en n’empêchant pas les navires qui battent son pavillon ou
         qui sont titulaires de permis délivrés par lui de pêcher dans les eaux colombiennes ;

      6. Le Nicaragua a violé les droits souverains et les espaces maritimes de la Colombie
         dans la mer des Caraïbes en n’empêchant pas les navires qui battent son pavillon ou
         qui sont titulaires de permis délivrés par lui de recourir à des méthodes de pêche
         déprédatrices et illicites, manquant ainsi à ses obligations internationales ;

      7. Le Nicaragua a violé les droits souverains et les espaces maritimes de la Colombie
         en manquant aux obligations juridiques internationales qui lui incombent à l’égard
         de l’environnement dans certaines zones de la mer des Caraïbes ;

      8. Le Nicaragua n’a pas respecté les droits de pêche traditionnels et historiques des
         habitants de l’archipel de San Andrés, notamment la population autochtone raizale,
         dans les eaux où ceux-ci peuvent prétendre à les exercer ; et

                                                   - 17 -

      9. Le décret nicaraguayen no 33-2013 établissant des lignes de base droites, en date du
         19 août 2013, viole le droit international ainsi que les droits et les espaces maritimes
         de la Colombie.

             III. Il est de plus demandé à la Cour d’ordonner au Nicaragua :

      10. S’agissant des conclusions nos 5 à 8 :

            a) de mettre fin sans retard à ses violations du droit international ;

            b) d’indemniser la Colombie pour tous dommages, y compris le manque à gagner,
               résultant du non-respect par le Nicaragua de ses obligations internationales, le
               montant et la forme de l’indemnisation devant être déterminés lors d’une phase
               ultérieure de la procédure ; et

            c) de donner à la Colombie des garanties appropriées de non-répétition.

      11. S’agissant de la conclusion no 8, en particulier, de garantir que les habitants de
          l’archipel de San Andrés jouissent d’un libre accès aux eaux sur lesquelles portent
          leurs droits de pêche traditionnels et historiques ; et

      12. S’agissant de la conclusion no 9, de modifier son décret no 33-2013 en date du
          19 août 2013 de manière qu’il respecte les règles du droit international concernant
          le tracé des lignes de base à partir desquelles est mesurée la largeur de la mer
          territoriale.

            IV. La Colombie se réserve le droit de compléter ou de modifier les présentes
      conclusions.»

dans la duplique :

            «I. Pour les motifs exposés dans son contre-mémoire et sa duplique, la
      République de Colombie prie respectueusement la Cour de rejeter chacune des
      conclusions de la République du Nicaragua, et de dire et juger que :

      1) la Colombie n’a en aucune manière violé les droits souverains ou espaces maritimes
         du Nicaragua dans le sud-ouest de la mer des Caraïbes ;

      2) le décret colombien no 1946 du 9 septembre 2013 (tel que modifié par le décret
         no 1119 du 17 juin 2014) n’a donné lieu à aucune violation des droits souverains ou
         des espaces maritimes du Nicaragua ;

            a) rien, en droit international, n’empêche la zone contiguë d’un Etat de
               chevaucher la zone économique exclusive d’un autre ;

            b) les lignes géodésiques fixées par le décret et reliant les points extrêmes de la
               zone contiguë colombienne ne sont pas contraires au droit international ;

            c) les pouvoirs spécifiques concernant la zone contiguë énumérés dans le décret
               ne sont pas contraires au droit international ;

            d) aucun acte de la Colombie dans la zone contiguë n’a donné lieu à une
               quelconque violation des droits souverains ou des espaces maritimes du
               Nicaragua.

                                                - 18 -

             II. En outre, la République de Colombie prie respectueusement la Cour de dire et
      juger que :

      3) les habitants de l’archipel de San Andrés, et notamment les Raizals, jouissent de
         droits de pêche traditionnels dans des espaces maritimes dont il a été établi qu’ils
         appartiennent au Nicaragua ;

      4) le Nicaragua a violé les droits de pêche traditionnels des habitants de l’archipel de
         San Andrés ;

      5) les lignes de base droites du Nicaragua établies par le décret no 33-2013 du 19 août
         2013 sont contraires au droit international et violent les droits souverains et les
         espaces maritimes de la Colombie.

            III. Il est de plus demandé à la Cour d’ordonner au Nicaragua :

      6) s’agissant des conclusions 3 et 4, de veiller à ce que les habitants de l’archipel de
         San Andrés exerçant des activités de pêche traditionnelles jouissent d’un accès sans
         entrave :

           a) à leurs zones de pêche traditionnelles se trouvant dans des espaces maritimes
              dont il a été établi qu’ils appartiennent au Nicaragua ;

           b) aux bancs de pêche situés dans des espaces maritimes colombiens, dont l’accès
              requiert de traverser des espaces maritimes dont il a été établi qu’ils
              appartiennent au Nicaragua ;

      7) d’indemniser la Colombie pour tous dommages, y compris le manque à gagner,
         résultant du non-respect par le Nicaragua de ses obligations internationales, le
         montant et la forme de l’indemnisation restant à déterminer lors d’une phase
         ultérieure de la procédure ;

      8) de donner à la Colombie des garanties appropriées de non-répétition.»


      24. Au cours de la procédure orale, les conclusions ci-après ont été présentées par les Parties :

Au nom du Gouvernement du Nicaragua,

à l’issue de l’audience du 27 septembre 2021 sur ses propres demandes :

            «En l’affaire relative à des Violations alléguées de droits souverains et d’espaces
      maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), sur le fondement des
      moyens qu’il a présentés au cours de la procédure écrite et de la procédure orale en
      l’espèce, le Nicaragua prie respectueusement la Cour de dire et juger que :

      a) par son comportement, la République de Colombie a manqué à son obligation
         internationale de respecter les espaces maritimes du Nicaragua tels que délimités au
         paragraphe 251 de l’arrêt rendu par la Cour le 19 novembre 2012, ainsi que les droits
         souverains et la juridiction du Nicaragua dans lesdits espaces et que, par
         conséquent :

                                                - 19 -

      b) la Colombie doit immédiatement cesser son comportement internationalement
         illicite dans les espaces maritimes du Nicaragua tels que délimités par la Cour dans
         son arrêt du 19 novembre 2012, notamment ses violations des droits souverains et
         de la juridiction du Nicaragua dans lesdits espaces, et prendre toutes les mesures
         nécessaires pour que soient effectivement respectés les droits souverains et la
         juridiction du Nicaragua, notamment, mais pas seulement, en révoquant, par les
         moyens de son choix :

            i) l’ensemble des lois, règlements, permis et licences et autres instruments
               juridiques incompatibles avec l’arrêt de la Cour du 19 novembre 2012,
               notamment ceux se rapportant aux aires marines protégées ;

           ii) les dispositions des décrets nos 1946 du 9 septembre 2013 et 1119 du 17 juin
               2014 en tant qu’elles s’appliquent aux espaces maritimes sur lesquels la
               juridiction ou les droits souverains du Nicaragua ont été reconnus ; et

           iii) les permis autorisant des navires de pêche à opérer dans la zone économique
                exclusive du Nicaragua, telle qu’elle a été délimitée dans l’arrêt de la Cour du
                19 novembre 2012 ;

      c) la Colombie doit veiller à ce que ni la décision rendue le 2 mai 2014 par la Cour
         constitutionnelle de la Colombie ni aucune autre décision rendue par une autorité
         nationale n’empêche l’exécution de l’arrêt de la Cour du 19 novembre 2012 ;

      d) la Colombie doit indemniser le Nicaragua à raison de l’ensemble des dommages
         résultant des manquements à ses obligations juridiques internationales, notamment,
         mais pas seulement, les dommages causés par l’exploitation des ressources
         biologiques de la zone économique exclusive du Nicaragua du fait des activités des
         navires de pêche qu’elle a illégalement «autorisés» à opérer dans ladite zone et le
         manque à gagner résultant de son refus d’autoriser des navires nicaraguayens ou des
         navires d’Etats tiers détenteurs de permis nicaraguayens à pêcher, ou de ses
         manœuvres pour les en dissuader, et, plus généralement, les préjudices causés par
         les actes et déclarations de la Colombie qui ont entravé la capacité du Nicaragua
         d’exploiter comme il convient ses ressources dans sa zone économique exclusive,
         étant entendu que le montant de l’indemnisation sera déterminé lors d’une phase
         ultérieure ; et

      e) la Colombie doit donner des garanties appropriées de non-répétition de ses faits
         internationalement illicites, notamment en confirmant officiellement que la frontière
         telle qu’elle a été délimitée par la Cour dans son arrêt du 19 novembre 2012 sera
         respectée en tant que frontière maritime internationale entre la Colombie et le
         Nicaragua.

      f) Le Nicaragua prie en outre la Cour de dire et juger qu’elle restera saisie de l’affaire
         tant que la Colombie n’aura pas reconnu et ne respectera pas les droits que la Cour,
         par son arrêt du 19 novembre 2012, a adjugés au Nicaragua dans la mer des
         Caraïbes.»

à l’issue de l’audience du 1er octobre 2021 sur les demandes reconventionnelles de la Colombie :

            «En l’affaire relative à des Violations alléguées de droits souverains et d’espaces
      maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), sur le fondement des
      moyens qu’il a présentés au cours de la procédure écrite et de la procédure orale en

                                               - 20 -

      l’espèce, le Nicaragua prie respectueusement la Cour de dire et juger que les demandes
      reconventionnelles de la République de Colombie sont rejetées, avec toutes les
      conséquences qui s’ensuivent en droit.»

Au nom du Gouvernement de la Colombie,

à l’issue de l’audience du 29 septembre 2021 sur les demandes du Nicaragua et sur ses propres
demandes reconventionnelles :

           «I. Pour les motifs exposés dans ses écritures et ses plaidoiries, la République de
      Colombie prie respectueusement la Cour de rejeter chacune des conclusions de la
      République du Nicaragua, et de dire et juger que :

     1) la Colombie n’a en aucune manière violé les droits souverains ou espaces maritimes
        du Nicaragua dans le sud-ouest de la mer des Caraïbes ;

     2) le décret colombien no 1946 du 9 septembre 2013 (tel que modifié par le
        décret no 1119 du 17 juin 2014) n’a donné lieu à aucune violation des droits
        souverains ou des espaces maritimes du Nicaragua ;

           a) rien, en droit international, n’empêche la zone contiguë d’un Etat de
              chevaucher la zone économique exclusive d’un autre ;

           b) les lignes géodésiques fixées par le décret et reliant les points extrêmes de la
              zone contiguë colombienne ne sont pas contraires au droit international ;

           c) les pouvoirs spécifiques concernant la zone contiguë énumérés dans le décret
              ne sont pas contraires au droit international ;

           d) aucun acte de la Colombie dans la zone contiguë n’a donné lieu à une
              quelconque violation des droits souverains ou des espaces maritimes du
              Nicaragua.

            II. En outre, la République de Colombie demande respectueusement à la Cour de
     dire et juger que :

     3) les habitants de l’archipel de San Andrés, et notamment les Raizals, jouissent de
        droits de pêche artisanale dans les zones de pêche traditionnelles situées au-delà de
        la mer territoriale des îles composant l’archipel de San Andrés ;

     4) le Nicaragua a violé les droits de pêche traditionnels des habitants de l’archipel de
        San Andrés ;

     5) les lignes de base droites du Nicaragua établies par le décret no 33-2013 du 19 août
        2013 sont contraires au droit international et violent les droits et les espaces
        maritimes de la Colombie.

            III. Il est de plus demandé à la Cour d’ordonner au Nicaragua :

     6) s’agissant des conclusions 3 et 4, de veiller à ce que les habitants de l’archipel de
        San Andrés exerçant des activités de pêche traditionnelles jouissent d’un accès sans
        entrave :

                                                  - 21 -

            a) à leurs bancs de pêche traditionnels se trouvant dans des espaces maritimes
               situés au-delà de la mer territoriale des îles composant l’archipel de
               San Andrés ; et

            b) aux bancs de pêche situés dans des espaces maritimes colombiens dont l’accès
               requiert de naviguer hors de la mer territoriale des îles composant l’archipel de
               San Andrés.

      7) d’indemniser la Colombie pour tous dommages, y compris le manque à gagner,
         résultant du non-respect par le Nicaragua de ses obligations internationales ;

      8) de donner à la Colombie des garanties appropriées de non-répétition.»



                                                    *


                                              *            *



                                      I. CONTEXTE GÉNÉRAL

       25. Les espaces maritimes qui font l’objet de la présente procédure se trouvent dans la mer des
Caraïbes, bras de l’océan Atlantique partiellement entouré, au nord et à l’est, par un certain nombre
d’îles et limité, au sud et à l’ouest, par l’Amérique du Sud et l’Amérique centrale. La côte est du
Nicaragua fait face à la partie sud-ouest de la mer des Caraïbes. Au nord, le Nicaragua est bordé par
le Honduras, et au sud, par le Costa Rica et le Panama. Au nord-est, il fait face à la Jamaïque et, à
l’est, à la côte continentale de la Colombie, laquelle est située dans la partie sud de la mer des
Caraïbes. Sur sa façade caraïbe, la Colombie est bordée à l’ouest par le Panama, et à l’est par le
Venezuela. Les îles colombiennes de San Andrés, Providencia et Santa Catalina sont situées dans la
partie sud-ouest de la mer des Caraïbes, à quelque 100 à 150 milles marins à l’est de la côte
nicaraguayenne. (Pour la géographie générale de la zone, voir le croquis no 1.)


       26. Dans l’arrêt qu’elle a rendu le 19 novembre 2012 en l’affaire du Différend territorial et
maritime (Nicaragua c. Colombie) (ci-après l’«arrêt de 2012»), la Cour a reconnu à la Colombie la
souveraineté sur les îles faisant partie des formations suivantes : Alburquerque, Bajo Nuevo, cayes
de l’Est-Sud-Est, Quitasueño, Roncador, Serrana et Serranilla (C.I.J. Recueil 2012 (II), p. 718,
par. 251, point 1)). Elle a également établi une frontière maritime unique délimitant le plateau
continental et les zones économiques exclusives du Nicaragua et de la Colombie jusqu’à la limite
située à 200 milles marins des lignes de base à partir desquelles est mesurée la mer territoriale du
Nicaragua (ibid., p. 719-720, par. 251, point 4)). La Cour a, cependant, fait observer dans son
raisonnement que, le Nicaragua n’ayant pas encore notifié au Secrétaire général de l’Organisation
des Nations Unies l’emplacement de ces lignes de base en application du paragraphe 2 de l’article 16
de la convention de 1982 des Nations Unies sur le droit de la mer (ci-après la «CNUDM» ou la
«convention»), la position précise des points terminaux de la frontière maritime, à l’est, ne pouvait
pas être déterminée et n’était donc indiquée sur le croquis que de manière approximative (ibid.,
p. 713, par. 237). (Pour le tracé de la frontière maritime établie par la Cour dans son arrêt de 2012,
voir le croquis no 2.)

              - 22 -

CROQUIS NO 1 : GÉOGRAPHIE GÉNÉRALE

                              - 23 -

CROQUIS NO 2 : TRACÉ DE LA FRONTIÈRE MARITIME ÉTABLIE PAR LA COUR
                      DANS SON ARRÊT DE 2012

                                                 - 24 -

       27. La Cour note que, dans la présente affaire, les Parties se réfèrent à «l’archipel de
San Andrés». Elle rappelle à cet égard que, dans son arrêt de 2012, elle a traité de la composition de
celui-ci mais sans se prononcer sur la question, contestée entre les deux Etats, de savoir si certaines
formations en faisaient partie. Elle avait alors relevé, en particulier, que le traité de règlement
territorial entre la Colombie et le Nicaragua, signé à Managua le 24 mars 1928 (ci-après le «traité de
1928»), n’indiquait pas précisément la composition de l’archipel, et considéré que cette question ne
pouvait être tranchée sur le seul fondement de la situation géographique des formations maritimes
en litige ou de documents historiques. Elle a néanmoins admis que le traité de 1928 pouvait être
interprété comme englobant au moins les formations maritimes les plus proches de San Andrés,
Providencia et Santa Catalina. Ainsi, a-t-elle estimé, «les cayes d’Alburquerque et de l’Est-Sud-Est
pourraient, vu leur situation géographique (les premières étant à 20 et les secondes à 16 milles marins
de l’île de San Andrés), être considérées comme faisant partie de l’archipel». A l’inverse, toujours
pour des raisons de distance, elle a jugé moins probable que Serranilla et Bajo Nuevo en fassent
partie. La Cour a précisé que, de son point de vue, «le fait que ces trois formations aient été
expressément exclues du champ d’application du traité de 1928 n’est pas en soi suffisant pour
conclure que le Nicaragua et la Colombie les considéraient comme faisant partie intégrante de
l’archipel de San Andrés» (voir Différend territorial et maritime (Nicaragua c. Colombie),
C.I.J. Recueil 2012 (II), p. 648-649, par. 52-56).


       28. Dans la présente affaire, le Nicaragua soutient que la Colombie a violé de diverses
manières ses droits souverains et sa juridiction dans la zone économique exclusive nicaraguayenne.
Premièrement, il affirme que la Colombie a entravé dans cet espace maritime les activités de navires
de pêche et de navires de recherche scientifique marine battant pavillon nicaraguayen ou détenteurs
d’un permis nicaraguayen, au cours d’une série d’incidents impliquant des navires et des aéronefs
colombiens. Il affirme également que la Colombie a ordonné de manière répétée à ses propres
frégates et aéronefs militaires de faire obstacle à l’exercice par la marine nicaraguayenne de sa
mission dans les eaux nicaraguayennes. Deuxièmement, le Nicaragua soutient que la Colombie a
délivré à des Colombiens ou à des ressortissants d’Etats tiers des permis de pêche et des autorisations
d’effectuer des recherches scientifiques marines dans sa zone économique exclusive. Troisièmement,
il allègue que la Colombie a violé ses droits souverains exclusifs d’explorer et d’exploiter des
ressources naturelles, en proposant et en accordant des concessions d’hydrocarbures englobant des
portions de la zone économique exclusive nicaraguayenne.


       29. Enfin le Nicaragua conteste le décret no 1946 du 9 septembre 2013, tel que modifié par le
décret no 1119 du 17 juin 2014 (ci-après le «décret présidentiel 1946»), par lequel la Colombie a
établi une «zone contiguë unique» qui prétendait «relier les «zones [maritimes] contiguës» de toutes
les îles, cayes et autres formations maritimes de la Colombie dans la région». Il affirme que cette
«zone contiguë unique» englobe des espaces maritimes qui relèvent de la zone économique exclusive
nicaraguayenne telle que reconnue par la Cour et, par conséquent, «empiète considérablement sur
des espaces sur lesquels le Nicaragua a une juridiction et des droits souverains exclusifs». Le
Nicaragua avance en outre que ce décret est contraire au droit international coutumier et que le simple
fait de l’avoir promulgué suffit à engager la responsabilité internationale de la Colombie.


       30. Dans ses demandes reconventionnelles, la Colombie affirme, premièrement, que les
habitants de l’archipel de San Andrés, notamment les Raizals, jouissent de droits de pêche artisanale
dans les bancs de pêche traditionnels situés au-delà de la mer territoriale des îles composant cet
archipel. Elle soutient que le Nicaragua a porté atteinte aux droits traditionnels de pêche des habitants
de l’archipel de San Andrés, dont leur droit d’avoir accès à leurs bancs de pêche traditionnels se
trouvant dans les espaces maritimes situés au-delà de ladite mer territoriale ainsi que dans des espaces
maritimes colombiens dont l’accès requiert de naviguer hors de celle-ci.

                                                 - 25 -

       31. Deuxièmement, la Colombie conteste la licéité des lignes de base droites établies par le
décret 33 (voir le paragraphe 15 ci-dessus). Plus précisément, elle affirme que ces lignes de base
droites, qui relient une série de formations maritimes nicaraguayennes situées à l’est de la côte
continentale du Nicaragua dans la mer des Caraïbes, ont pour effet de repousser la limite extérieure
de la mer territoriale nicaraguayenne bien au-delà, vers l’est, de la limite des 12 milles marins
autorisée par le droit international, étendant les eaux intérieures, la mer territoriale, la zone
économique exclusive et le plateau continental du Nicaragua. La Colombie estime que les lignes de
base droites du Nicaragua portent ainsi directement atteinte aux droits et à la juridiction auxquels elle
peut prétendre dans la mer des Caraïbes.


      32. Avant d’examiner les demandes du Nicaragua et les demandes reconventionnelles de la
Colombie, la Cour traitera la question de la portée de sa compétence ratione temporis, telle que
soulevée par la Colombie dans son contre-mémoire.


                II. PORTÉE DE LA COMPÉTENCE RATIONE TEMPORIS DE LA COUR

        33. Dans son arrêt de 2016, la Cour a conclu qu’elle avait compétence, sur la base de
l’article XXXI du pacte de Bogotá, pour statuer sur le différend concernant les allégations de
violations par la Colombie des droits du Nicaragua dans les espaces maritimes dont celui-ci affirme
qu’ils lui ont été reconnus par l’arrêt de 2012 (Violations alléguées de droits souverains et d’espaces
maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 43, par. 111 2)).


        34. La Colombie reconnaît que la Cour a compétence en l’espèce, mais pas «ratione temporis
pour connaître d’une quelconque demande fondée sur des événements prétendument survenus alors
que les dispositions du pacte ne s’imposaient plus à la Colombie». Elle fait valoir que, en vertu de
l’article XXXI du pacte de Bogotá, les Parties ont reconnu comme obligatoire la juridiction de la
Cour dans tous les différends d’ordre juridique surgissant entre elles et ayant pour objet «[t]oute
question de droit international» (alinéa b) de l’article XXXI) ou «[l]’existence de tout fait qui, s’il
était établi, constituerait la violation d’un engagement international» (alinéa c) de l’article XXXI),
mais uniquement «tant que le[dit] Traité restera[it] en vigueur».


       35. La Colombie soutient que cette position est confirmée par l’arrêt de 2016, dans lequel,
selon elle, la Cour a précisé que le différend était circonscrit aux événements qui se seraient produits
avant la date critique. Elle estime que, pour que la Cour soit compétente pour déterminer si des faits
allégués par une partie à l’appui de sa demande constituent un manquement, par l’autre partie, à une
obligation internationale, «il est nécessaire que ces faits soient survenus au cours d’une période
durant laquelle une base juridictionnelle existait entre les parties». A cet égard, la Colombie soutient
que «[l]a compétence pour connaître d’un différend portant sur les conséquences juridiques de faits
survenus alors qu’il existe un titre de compétence diffère de la compétence pour se prononcer sur les
conséquences juridiques de faits survenus après qu’une clause compromissoire est devenue
caduque» (les italiques sont dans l’original).


        36. La Colombie fait valoir en outre que les incidents allégués dans la présente espèce ne
constituent ni un comportement illicite continu de sa part ni un «fait composite» au sens de
l’article 15 des articles de la Commission du droit international sur la responsabilité de l’Etat pour
fait internationalement illicite (ci-après les «articles de la Commission du droit international sur la
responsabilité de l’Etat»). Elle considère que la Cour devrait analyser «chaque incident allégué»

                                                  - 26 -

individuellement et non pas sous l’angle d’une «ligne de conduite» comme le voudrait le demandeur.
Elle affirme que la thèse du Nicaragua, si elle était retenue, produirait un «effet pervers» et contraire
à la jurisprudence de la Cour.



                                                    *



        37. Le Nicaragua prétend, quant à lui, que l’interprétation que donne la Colombie de
l’article XXXI du pacte de Bogotá est incompatible avec le texte et le contexte de cette disposition.
Il soutient en outre que la dénonciation du pacte de Bogotá faite par la Colombie en vertu des
dispositions de l’article LVI a pour effet d’empêcher la Cour de se prononcer sur des faits postérieurs
à l’extinction du traité qui constitueraient l’objet d’un nouveau différend, distinct de celui qui lui est
actuellement soumis et à l’égard duquel elle s’est déclarée compétente.


       38. Le Nicaragua soutient que, suivant «le critère approprié pour déterminer si la Cour est
compétente pour connaître de faits survenus après le dépôt d’une requête», il faut vérifier si ces faits
«découlent directement de la question qui fait l’objet de cette requête». Il affirme que les événements
survenus après le 27 novembre 2013, comme ceux qui se sont produits avant cette date, découlent
directement de la question qui fait l’objet de la requête en l’espèce. Selon lui, ces événements
ultérieurs, à la fois composites et continus, ne forment pas un nouveau litige mais constituent des
manifestations du même différend présentement porté devant la Cour. En outre, le Nicaragua affirme
que la Colombie elle-même se réfère à des événements postérieurs à l’introduction de l’instance pour
établir le bien-fondé de ses demandes reconventionnelles.



                                                *       *



       39. La Cour rappelle que, au stade des exceptions préliminaires, la Colombie a soulevé une
première exception d’incompétence au motif qu’elle avait donné notification de sa dénonciation du
pacte de Bogotá le 27 novembre 2012, avant le dépôt de la requête en l’affaire par le Nicaragua. La
Cour a rejeté ladite exception préliminaire, estimant qu’en vertu du paragraphe 1 de l’article LVI du
pacte, l’article XXXI du même instrument, qui lui conférait compétence, demeurait en vigueur entre
les Parties à la date de la requête. L’extinction ultérieure du pacte de Bogotá entre le Nicaragua et la
Colombie n’a pas eu d’incidence sur la compétence qui existait à la date où l’instance a été introduite.

       La question soulevée par la Colombie dans le présent contexte concerne l’interprétation des
articles XXXI et LVI du pacte, sur laquelle la Cour s’est longuement penchée dans l’arrêt de 2016.

      L’article XXXI se lit comme suit :

             «Conformément au paragraphe 2 de l’article 36 du Statut de la Cour
      internationale de Justice, les Hautes Parties Contractantes en ce qui concerne tout autre
      Etat américain déclarent reconnaître comme obligatoire de plein droit, et sans
      convention spéciale tant que le présent Traité restera en vigueur, la juridiction de la Cour
      sur tous les différends d’ordre juridique surgissant entre elles et ayant pour objet :

                                                  - 27 -

      a) L’interprétation d’un traité ; b) Toute question de droit international ; c) L’existence
      de tout fait qui, s’il était établi, constituerait la violation d’un engagement international ;
      d) La nature ou l’étendue de la réparation qui découle de la rupture d’un engagement
      international.»

      La Colombie affirme que le membre de phrase «tant que le présent Traité restera en vigueur»
figurant à l’article XXXI limite dans le temps son acceptation de la compétence de la Cour pour
connaître des différends relevant des alinéas b) et c). Elle fait valoir que la Cour n’a pas compétence
pour connaître des demandes fondées sur des événements qui se seraient produits après qu’elle a
cessé d’être liée par le pacte de Bogotá.


       40. La Cour considère que l’on ne retrouve pas exactement dans l’argument de la Colombie le
sens de l’article XXXI. Les alinéas b) et c) de cet article font référence à l’objet des différends à
l’égard desquels la Cour peut exercer sa compétence (voir Actions armées frontalières et
transfrontalières (Nicaragua c. Honduras), compétence et recevabilité, arrêt, C.I.J. Recueil 1988,
p. 84, par. 34). Le membre de phrase «tant que le présent Traité restera en vigueur» limite la période
dans laquelle un tel différend doit survenir. La Cour ayant déjà décidé dans son arrêt de 2016 qu’il
existait entre les Parties un différend entrant dans le champ d’application de l’article XXXI au
moment où le Nicaragua avait déposé sa requête, la question du consentement au titre dudit article
relativement à ce différend ne se pose pas au présent stade de la procédure. La question dont la Cour
est maintenant saisie est celle de savoir si sa compétence à l’égard de ce différend s’étend aux faits
ou événements qui se seraient produits après l’extinction du titre de compétence.


       41. La Colombie soutient que sa position sur la compétence ratione temporis de la Cour est
renforcée par l’arrêt de 2016, dans lequel, selon elle, la Cour a dit que le différend se limitait aux
faits survenus avant le dépôt de la requête. Or, la Colombie interprète erronément l’arrêt de 2016,
dans lequel la Cour, appliquant sa jurisprudence constante, a rappelé que la date à laquelle s’apprécie
sa compétence est celle du dépôt de la requête (Violations alléguées de droits souverains et d’espaces
maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 18, par. 33, citant Application de la convention pour la prévention et la
répression du crime de génocide (Croatie c. Serbie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2008, p. 437-438, par. 79-80, et Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires,
arrêt, C.I.J. Recueil 1996 (II), p. 613, par. 26). Pour déterminer si elle a compétence dans une affaire
particulière, la Cour doit vérifier s’il existait un différend entre les parties à la date du dépôt de la
requête. Pour ce faire, elle doit se fonder sur les faits survenus avant cette date. Contrairement à ce
qu’affirme la Colombie, l’arrêt de 2016 n’empêche pas la Cour de connaître des incidents qui seraient
survenus après le dépôt de la requête.


        42. En ce qui concerne l’extinction du titre de compétence, la Cour a rappelé dans plusieurs
affaires que, «selon sa jurisprudence constante, s’il est démontré qu’un titre de compétence existait
à la date de l’introduction de l’instance, la caducité de l’instrument établissant sa juridiction ou le
retrait dont il peut ultérieurement faire l’objet sont sans effet sur sa compétence» (Application de la
convention pour la prévention et la répression du crime de génocide (Croatie c. Serbie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2008, p. 445, par. 95 ; voir également Violations alléguées de
droits souverains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 18, par. 33 ; Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt,

                                                 - 28 -

C.I.J. Recueil 1986, p. 28, par. 36 ; Nottebohm (Liechtenstein c. Guatemala), exception préliminaire,
arrêt, C.I.J. Recueil 1953, p. 123). Rien, dans la jurisprudence de la Cour, ne suggère que l’extinction
du titre de compétence après l’introduction d’une instance ait pour effet de limiter la compétence
ratione temporis de la Cour aux faits qui se seraient produits avant ladite caducité.


        43. Même si, par le passé, la Cour n’a pas été saisie d’une question comme celle que présente
la Colombie en l’espèce, les considérations dont elle a tenu compte pour statuer sur une demande ou
une conclusion formulée après le dépôt d’une requête peuvent être instructives. De l’avis de la Cour,
les critères jugés pertinents dans sa jurisprudence pour déterminer les limites ratione temporis de sa
compétence à l’égard d’une telle demande ou conclusion, ou la recevabilité de celle-ci, devraient
s’appliquer à l’examen du champ de sa compétence ratione temporis dans la présente affaire.


        44. Dans les affaires où il s’agissait pour la Cour de se prononcer sur une demande ou une
conclusion soumise après le dépôt de la requête, la question a été traitée dans certains cas du point
de vue de la compétence et, dans d’autres, de la recevabilité. La Cour a en pareil cas vérifié si ladite
demande ou conclusion découlait directement de la question qui faisait l’objet de la requête ou si le
fait de se prononcer sur celle-ci aurait pour effet de transformer l’objet du différend qui lui avait été
initialement soumis (Compétence en matière de pêcheries (République fédérale d’Allemagne
c. Islande), fond, arrêt, C.I.J. Recueil 1974, p. 203, par. 72 ; LaGrand (Allemagne c. Etats-Unis
d’Amérique), arrêt, C.I.J. Recueil 2001, p. 484, par. 45 ; Certaines terres à phosphates à Nauru
(Nauru c. Australie), exceptions préliminaires, arrêt, C.I.J. Recueil 1992, p. 266-267, par. 67
et 69-70 ; et Mandat d’arrêt du 11 avril 2000 (République démocratique du Congo c. Belgique),
arrêt, C.I.J. Recueil 2002, p. 16, par. 36). Au sujet des faits ou événements survenus après le dépôt
d’une requête, la Cour, dans l’affaire relative à Certaines questions concernant l’entraide judiciaire
en matière pénale, s’est référée à la jurisprudence susmentionnée et a dit ce qui suit :

             «Lorsque la Cour a examiné la question de sa compétence à l’égard de faits ou
      d’événements postérieurs au dépôt de la requête, elle a souligné la nécessité de
      déterminer si ceux-ci se rapportaient aux faits ou événements relevant déjà de sa
      compétence et si leur prise en considération aurait pour effet de transformer la «nature
      du différend»» (Certaines questions concernant l’entraide judiciaire en matière pénale
      (Djibouti c. France), arrêt, C.I.J. Recueil 2008, p. 211-212, par. 87).

       Même si elle n’a pas jugé les critères ci-dessus applicables à cette affaire, puisque la question
dont elle était saisie concernait la compétence ratione materiae et non la compétence ratione
temporis, la Cour a affirmé que des critères relatifs à la «continuité» et à la «connexité» étaient
pertinents pour «déterminer les limites ratione temporis de sa compétence» (ibid., p. 212, par. 88).


       45. Dans l’arrêt de 2016, la Cour n’a pas traité la question de la compétence ratione temporis
à l’égard des incidents qui seraient survenus après que la dénonciation du pacte de Bogotá eut pris
effet. Cependant, cet arrêt implique que la Cour a compétence pour connaître de tous les aspects du
différend dont l’existence à la date du dépôt de la requête a été établie par elle. Comme la Cour l’a
relevé,

      «selon une pratique établie, les Etats qui déposent une requête à la Cour se réservent le
      droit de présenter ultérieurement des éléments de fait et de droit supplémentaires. Cette
      liberté de présenter de tels éléments trouve sa limite dans l’exigence que «le différend

                                                  - 29 -

      porté devant la Cour par requête ne se trouve pas transformé en un autre différend dont
      le caractère ne serait pas le même» (Activités militaires et paramilitaires au Nicaragua
      et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compétence et recevabilité,
      arrêt, C.I.J. Recueil 1984, p. 427, par. 80)» (Frontière terrestre et maritime entre le
      Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions préliminaires, arrêt,
      C.I.J. Recueil 1998, p. 318-319, par. 99). Voir aussi Plates-formes pétrolières
      (République islamique d’Iran c. Etats Unis d’Amérique), arrêt, C.I.J. Recueil 2003,
      p. 213-214, par. 116-118).

Il s’ensuit que la Cour est appelée à décider si les incidents qui seraient survenus après l’extinction
du titre de compétence satisfont aux critères susmentionnés tirés de sa jurisprudence.


       46. Les incidents qui se seraient produits après le 27 novembre 2013 concernent généralement
des activités de pêche et de recherche scientifique marine du Nicaragua qui auraient été entravées
par des navires et aéronefs militaires colombiens dans les espaces maritimes nicaraguayens, des
activités de police ainsi que des entraves aux activités de navires de la marine nicaraguayenne qui
auraient été le fait de la Colombie dans les eaux maritimes nicaraguayennes et des activités de pêche
et de recherche scientifique marine que la Colombie aurait autorisées dans la zone économique
exclusive nicaraguayenne. Ces incidents allégués sont de même nature que ceux qui seraient
survenus avant le 26 novembre 2013. Ils soulèvent tous la question de savoir si la Colombie a manqué
aux obligations internationales qui lui incombent en droit international coutumier de respecter les
droits du Nicaragua dans la zone économique exclusive de ce dernier, question qui concerne
précisément le différend à l’égard duquel la Cour s’est déclarée compétente dans l’arrêt de 2016.


       47. A la lumière de ce qui précède, la Cour conclut que les demandes et conclusions présentées
par le Nicaragua en relation avec les incidents qui seraient survenus après le 27 novembre 2013
découlent directement de la question qui fait l’objet de la requête, que ces incidents allégués sont liés
à ceux à l’égard desquels elle s’est déjà déclarée compétente, et que les prendre en considération n’a
pas pour effet de transformer la nature du différend qui oppose les Parties en l’espèce. La Cour a par
conséquent compétence ratione temporis à l’égard des demandes du Nicaragua relatives à ces
incidents allégués.


       III. ALLÉGATIONS DE VIOLATIONS PAR LA COLOMBIE DES DROITS DU NICARAGUA
                                     DANS SES ZONES MARITIMES

        48. Le différend entre les Parties dans la présente instance soulève des questions concernant
les droits et les obligations de l’Etat côtier, ainsi que ceux d’autres Etats, dans la zone économique
exclusive. Le demandeur et la défenderesse conviennent que le droit applicable dans leurs relations
est le droit international coutumier. La CNUDM n’est pas applicable entre eux puisque le Nicaragua
y est partie et la Colombie ne l’est pas. La Cour relève que les deux Parties s’accordent à reconnaître
que nombre des dispositions de la CNUDM qu’elles invoquent reflètent le droit international
coutumier. Leurs avis divergent toutefois sur la question de savoir s’il en est ainsi d’autres
dispositions en cause dans la présente espèce. La Cour déterminera si les dispositions particulières
de la convention pertinentes en la présente affaire reflètent le droit international coutumier lorsqu’elle
examinera les demandes du Nicaragua et les demandes reconventionnelles de la Colombie.

                                                  - 30 -

                         A. Les activités contestées de la Colombie dans les
                                  espaces maritimes du Nicaragua

1. Les incidents dans le sud-ouest de la mer des Caraïbes qu’allègue le Nicaragua

        49. Dans ses conclusions, le Nicaragua prie la Cour de dire et juger que, par son comportement,
la Colombie a manqué à son obligation internationale de respecter ses espaces maritimes tels que
délimités par la Cour dans son arrêt de 2012. Il soutient que la Colombie, après que la Cour eut rendu
son arrêt sur la délimitation maritime, a commis une série d’actes qui ont violé ses droits souverains
et sa juridiction dans sa zone économique exclusive. Il affirme que la Colombie a cherché à exercer
sa propre juridiction dans les espaces maritimes nicaraguayens, notamment en l’empêchant, aussi
bien par les airs que par la mer, d’exercer lui-même sa juridiction, en se livrant à des manœuvres de
harcèlement et d’intimidation contre des navires de pêche battant pavillon nicaraguayen ou
détenteurs d’un permis nicaraguayen, et en autorisant des Colombiens ou des ressortissants d’Etats
tiers à opérer dans ces espaces. Le Nicaragua fait également état de cas où la Colombie a, selon lui,
fait acte de souveraineté à l’égard de la zone économique exclusive nicaraguayenne, ou méconnu
d’une autre manière l’arrêt de 2012.


       50. Le Nicaragua affirme qu’il appartient à la Colombie de démontrer que c’est à elle, et non
à lui, que le droit international coutumier «attribue» les droits qu’elle revendique dans la zone
économique exclusive nicaraguayenne. Il ajoute que l’ensemble des droits souverains de l’Etat côtier
aux fins d’exploration et d’exploitation, de conservation et de gestion des ressources naturelles de la
zone économique exclusive ne fait l’objet d’«aucune exception ou restriction qui accorderait ou
préserverait les droits de pêche traditionnels des pêcheurs artisanaux».


       51. Le demandeur reconnaît que la Colombie jouit, dans la zone économique exclusive
nicaraguayenne, des libertés de navigation et de survol ainsi que de la liberté d’utiliser la mer à
d’autres fins internationalement licites liées à l’exercice de ces libertés. Il ne conteste pas qu’elle ait
le droit d’agir contre les navires battant son propre pavillon, ou contre un navire soupçonné de se
livrer au trafic de stupéfiants qu’un navire de la marine colombienne croiserait dans la zone
économique exclusive nicaraguayenne. Il argue cependant que, à la lumière du sens ordinaire du
terme «navigation», la portée de la liberté de navigation de la défenderesse est limitée au passage ou
au mouvement de navires sur l’eau et n’inclut pas les actes systématiques de «surveillance» et de
«suivi».


       52. Le demandeur fait grief à la Colombie d’avoir instauré et appliqué un régime de
surveillance et de répression par lequel elle traite la zone économique exclusive nicaraguayenne
comme s’il s’agissait de ses propres «eaux nationales». Il soutient en outre que la défenderesse n’a
pas le droit d’appliquer ou de faire respecter des normes de protection de l’environnement dans la
zone économique exclusive nicaraguayenne, car la CNUDM place clairement la protection et la
préservation du milieu marin sous la juridiction de l’Etat côtier et de l’Etat du pavillon.



                                                    *

                                                   - 31 -

       53. La Colombie affirme quant à elle que, dans la zone économique exclusive, les Etats autres
que l’Etat côtier jouissent des libertés de navigation et de survol ainsi que de la liberté d’utiliser la
mer à d’autres fins internationalement licites. Selon elle, pour apprécier la licéité du comportement
d’un Etat dans la zone économique exclusive d’un autre Etat, il convient d’examiner le droit
international coutumier de la mer, que l’on peut inférer tant du texte de la CNUDM que de la pratique
des Etats, d’autres règles du droit international coutumier, notamment les coutumes locales, les
engagements pris dans des déclarations unilatérales, et les règles énoncées dans d’autres traités
applicables. De l’avis de la défenderesse, un droit qui n’est pas spécifiquement attribué aux Etats
tiers ne revient pas nécessairement à l’Etat côtier.


       54. Comme justification de la licéité de ses actes, la Colombie affirme qu’elle a agi
conformément à trois types de droits et devoirs reconnus par le droit international : i) le droit et le
devoir de protéger et de préserver l’environnement dans le sud-ouest de la mer des Caraïbes, ii) le
devoir d’exercer la diligence requise dans la zone maritime pertinente, et iii) le droit et le devoir de
protéger l’habitat des Raizals et des autres communautés locales vivant dans l’archipel. Elle affirme
que, compte tenu de la fragilité de l’écosystème caribéen menacé, entre autres, par la pollution
marine, la surpêche et d’autres pratiques déprédatrices, elle a adopté une série de mesures de
protection et est devenue partie à des accords bilatéraux et régionaux visant à protéger et à préserver
la zone, dont les plus importants sont la convention pour la protection et la mise en valeur du milieu
marin dans la région des Caraïbes, signée à Carthagène des Indes le 24 mars 1983 (ci-après la
«convention de Carthagène»), et le protocole à cette convention relatif aux zones et à la vie sauvage
spécialement protégées, signé à Kingston le 18 janvier 1990 (ci-après le «protocole SPAW»). De
plus, la Colombie a spécialement établi, en 2000 et en 2005, deux zones réservées pour la protection
du milieu marin — la réserve de biosphère Seaflower et l’aire marine protégée Seaflower — qui
visent à protéger, l’une le milieu marin du sud-ouest de la mer des Caraïbes, et l’autre, l’habitat de
la communauté raizale.


       55. La Colombie prétend avoir ainsi le droit et le devoir de protéger et de préserver
l’environnement dans le sud-ouest de la mer des Caraïbes et le devoir d’exercer la diligence requise
dans cette zone maritime. Elle affirme que «[l]es préoccupations relatives à l’environnement dans le
sud-ouest de la mer des Caraïbes doivent être pleinement prises en compte, indépendamment de
considérations de souveraineté ou de droits souverains». Elle estime avoir le droit de surveiller et de
suivre toute pratique susceptible de menacer le milieu marin et de réclamer qu’il y soit mis fin. Elle
soutient que, pour déclarer illicite, au regard du droit international coutumier, l’une quelconque de
ses activités qui ne serait pas précisément reconnue comme relevant de ses libertés de navigation et
de survol ou de sa liberté d’utiliser la mer à d’autres fins internationalement licites, il faudrait prouver
que ladite «activit[é] … [a] compromis l’exercice [par le Nicaragua] de ses droits souverains, ou
qu’ell[e] y [a] gravement porté atteinte».



                                                 *      *

                                                   - 32 -

      56. La Cour rappelle que le droit applicable entre les Parties est le droit international
coutumier. Elle note que, à l’époque où la CNUDM a été conclue, la notion de zone économique
exclusive était déjà largement acceptée par les Etats. En 1985, la Cour a conclu qu’il était
incontestable que l’institution de la zone économique exclusive s’était intégrée au droit coutumier
(Plateau continental (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 33, par. 34).
A ce jour, environ 130 Etats, parties ou non à la CNUDM, ont adopté une législation nationale ou
des décrets instituant une zone économique exclusive.


       57. Plusieurs articles de la CNUDM, notamment les articles 56, 58, 61, 62 et 73, reflètent les
règles coutumières relatives aux droits et aux obligations de l’Etat côtier et des autres Etats dans la
zone économique exclusive. L’article 56 se lit comme suit :

                                                «Article 56

                           Droits, juridiction et obligations de l’Etat côtier
                                 dans la zone économique exclusive

             1. Dans la zone économique exclusive, l’Etat côtier a :

      a) des droits souverains aux fins d’exploration et d’exploitation, de conservation et de
         gestion des ressources naturelles, biologiques ou non biologiques, des eaux
         surjacentes aux fonds marins, des fonds marins et de leur sous-sol, ainsi qu’en ce
         qui concerne d’autres activités tendant à l’exploration et à l’exploitation de la zone
         à des fins économiques, telles que la production d’énergie à partir de l’eau, des
         courants et des vents ;

      b) juridiction, conformément aux dispositions pertinentes de la Convention, en ce qui
         concerne :

             i) la mise en place et l’utilisation d’îles artificielles, d’installations et d’ouvrages ;

            ii) la recherche scientifique marine ;

           iii) la protection et la préservation du milieu marin ;

      c) les autres droits et obligations prévus par la Convention.

             2. Lorsque, dans la zone économique exclusive, il exerce ses droits et s’acquitte
      de ses obligations en vertu de la Convention, l’Etat côtier tient dûment compte des droits
      et des obligations des autres Etats et agit d’une manière compatible avec la Convention.

             3. Les droits relatifs aux fonds marins et à leur sous-sol énoncés dans le présent
      article s’exercent conformément à la partie VI.»


       58. Les articles 61 et 62 traitent de la conservation et de l’exploitation des ressources
biologiques dans la zone économique exclusive. Aux termes de l’article 61, l’Etat côtier est
responsable de la conservation des ressources biologiques dans cette zone maritime. A cette fin, il
fixe le volume admissible des captures en ce qui concerne les ressources biologiques dans sa zone
économique exclusive et prend, compte tenu des données scientifiques les plus fiables dont il dispose,
des mesures appropriées de conservation et de gestion pour éviter que ces ressources ne soient
compromises par une surexploitation. Il prend aussi des mesures pour maintenir ou rétablir les stocks

                                                 - 33 -

des espèces exploitées à des niveaux qui en assurent le rendement constant maximum, eu égard aux
facteurs écologiques et économiques pertinents, y compris les besoins économiques des collectivités
côtières vivant de la pêche et les besoins particuliers des Etats en développement. L’article 62 dispose
que, pour parvenir à une exploitation optimale des ressources biologiques de la zone économique
exclusive, l’Etat côtier détermine sa capacité d’exploitation des ressources biologiques de la zone,
et, si cette capacité d’exploitation est inférieure à l’ensemble du volume admissible des captures, il
autorise d’autres Etats, par voie d’accords ou d’autres arrangements, à exploiter le reliquat du volume
admissible, en prêtant une attention toute particulière aux droits des Etats sans littoral et
géographiquement désavantagés. L’article 62 dispose également que les ressortissants d’autres Etats
qui pêchent dans la zone économique exclusive d’un Etat côtier doivent se conformer aux mesures
de conservation fixées par les lois et règlements adoptés par l’Etat côtier en application de la
convention.


       59. En outre, selon l’article 73 de la CNUDM, l’Etat côtier, dans l’exercice de ses droits
souverains relatifs à l’exploration, l’exploitation, la conservation et la gestion des ressources
biologiques dans la zone économique exclusive, a le pouvoir de prendre toutes mesures, y compris
l’arraisonnement, l’inspection, la saisie et l’introduction d’une instance judiciaire, qui sont
nécessaires pour assurer le respect des lois et règlements qu’il a adoptés conformément à la
convention.


      60. Dans l’exercice de ses droits souverains et de sa juridiction dans la zone économique
exclusive, l’Etat côtier doit tenir dûment compte des droits et obligations des autres Etats et
s’acquitter des autres obligations qui lui incombent au titre du droit de la mer.


       61. Le droit international coutumier attribue aussi à d’autres Etats des droits et des obligations
dans la zone économique exclusive, comme reflété à l’article 58 de la CNUDM qui se lit comme
suit :

                                              «Article 58

              Droits et obligations des autres Etats dans la zone économique exclusive

              1. Dans la zone économique exclusive, tous les Etats, qu’ils soient côtiers ou sans
      littoral, jouissent, dans les conditions prévues par les dispositions pertinentes de la
      Convention, des libertés de navigation et de survol et de la liberté de poser des câbles
      et pipelines sous-marins visées à l’article 87, ainsi que de la liberté d’utiliser la mer à
      d’autres fins internationalement licites liées à l’exercice de ces libertés et compatibles
      avec les autres dispositions de la Convention, notamment dans le cadre de l’exploitation
      des navires, d’aéronefs et de câbles et pipelines sous-marins.

             2. Les articles 88 à 115 ainsi que les autres règles pertinentes du droit
      international s’appliquent à la zone économique exclusive dans la mesure où ils ne sont
      pas incompatibles avec la présente partie.

             3. Lorsque, dans la zone économique exclusive, ils exercent leurs droits et
      s’acquittent de leurs obligations en vertu de la Convention, les Etats tiennent dûment
      compte des droits et des obligations de l’Etat côtier et respectent les lois et règlements
      adoptés par celui-ci conformément aux dispositions de la Convention et, dans la mesure
      où elles ne sont pas incompatibles avec la présente partie, aux autres règles du droit
      international.»

                                                  - 34 -

       62. En conséquence, en droit international coutumier, tous les Etats jouissent, dans la zone
économique exclusive d’un autre Etat, des libertés de navigation et de survol ainsi que de la liberté
d’utiliser la mer à d’autres fins internationalement licites liées à l’exercice de ces libertés. En outre,
les règles coutumières telles que reflétées aux articles 88 à 115 de la CNUDM et d’autres règles
pertinentes de droit international s’appliquent à la zone économique exclusive dans la mesure où
elles ne sont pas incompatibles avec le régime de celle-ci.


       63. Lorsqu’ils exercent leurs droits et s’acquittent de leurs obligations dans la zone
économique exclusive, les autres Etats doivent tenir dûment compte des droits souverains et de la
juridiction de l’Etat côtier dans cette zone.



                                                    *



       64. Pour déterminer si les éléments de preuve produits démontrent les violations du droit
international coutumier alléguées par le Nicaragua, la Cour se référera à sa jurisprudence relative aux
questions de preuve. Elle rappelle que, «en règle générale, c’est à la partie qui allègue un fait à l’appui
de ses prétentions qu’il appartient d’en démontrer l’existence» (Certaines activités menées par le
Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), indemnisation, arrêt,
C.I.J. Recueil 2018 (I), p. 26, par. 33 ; voir aussi Ahmadou Sadio Diallo (République de Guinée
c. République démocratique du Congo), fond, arrêt, C.I.J. Recueil 2010 (II), p. 660, par. 54). La
Cour traitera avec prudence les éléments de preuve établis aux fins d’une affaire ainsi que ceux
provenant de sources secondaires (Différend territorial et maritime entre le Nicaragua et le
Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 731,
par. 244 ; Activités armées sur le territoire du Congo (République démocratique du Congo
c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 201, 204, 225, par. 61, 68, 159 ; Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt,
C.I.J. Recueil 1986, p. 41, par. 65). Elle considérera que les éléments émanant de sources
contemporaines et directes sont plus crédibles et plus probants. En outre, elle «prêtera une attention
toute particulière aux éléments de preuve dignes de foi attestant de faits ou de comportements
défavorables à l’Etat que représente celui dont émanent lesdits éléments» (Activités armées sur le
territoire du Congo (République démocratique du Congo c. Ouganda), arrêt, C.I.J. Recueil 2005,
p. 201, par. 61, citant Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 41, par. 64). Enfin, si les
articles de presse et d’autres preuves secondaires comme certains documents ne peuvent servir à
prouver des faits, ils peuvent corroborer, dans certains cas, l’existence de faits établis par d’autres
éléments de preuve (Application de la convention pour la prévention et la répression du crime de
génocide (Croatie c. Serbie), fond, arrêt, C.I.J. Recueil 2015 (I), p. 87, par. 239, citant Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
fond, arrêt, C.I.J. Recueil 1986, p. 40, par. 62).


      65. En la présente espèce, le Nicaragua fait état de plus de 50 incidents qui se seraient produits
en mer. La Cour relève qu’il justifie la plupart de ces événements principalement par les éléments
suivants : une lettre du 26 août 2014 adressée par la marine nicaraguayenne au ministère des affaires
étrangères du Nicaragua, à laquelle est joint un compte-rendu des incidents allégués produit en
réponse à une demande d’information dudit ministère, accompagné de rapports quotidiens de la
marine et, pour certains de ces incidents, d’enregistrements audio des échanges entre les navires en

                                                 - 35 -

cause. Selon le Nicaragua, ces rapports quotidiens, qui prennent la forme de cartes, ont été établis à
l’époque des faits et conservés dans les livres de bord des forces armées nicaraguayennes. Le
compte-rendu susmentionné dans lequel sont décrits les incidents allégués était également annexé à
une note diplomatique que le Nicaragua a adressée à la Colombie le 13 septembre 2014. De plus, le
demandeur produit trois lettres du président de la chambre de la pêche du Nicaragua adressées au
directeur exécutif de l’institut nicaraguayen de la pêche et de l’aquaculture (ci-après dénommé
l’«INPESCA»), datées respectivement du 6 janvier 2014, du 1er juillet 2014 et du 24 juillet 2014, qui
font chacune référence à des incidents que les capitaines ou membres d’équipage de navires de pêche
auraient signalés aux propriétaires de ces navires. S’agissant des incidents qui seraient survenus entre
2015 et 2017, le Nicaragua produit également des rapports quotidiens de sa marine, parfois
accompagnés d’enregistrements audio. Outre ces lettres et documents, il se réfère à des notes
diplomatiques, à des déclarations sous serment, à des matériels photographiques et audiovisuels et à
des articles de presse.


       66. Pour apprécier la force probante des rapports de la marine nicaraguayenne, dont certains
sont accompagnés d’enregistrements audio, la Cour tient compte du fait que ceux-ci, d’après le
Nicaragua, ont été établis à l’époque des événements allégués, mais elle garde aussi à l’esprit qu’ils
semblent l’avoir été aux fins de la présente procédure et que nombre d’entre eux ne renferment pas
des preuves de première main. La Cour traite avec une certaine prudence les lettres du président de
la chambre de la pêche du Nicaragua adressées au directeur exécutif de l’INPESCA, qui ne
contiennent pas de relation de première main des événements et dont certaines au moins semblent
avoir été spécialement rédigées pour les besoins de l’affaire.


      67. En réponse, la Colombie présente, s’agissant de certains incidents, des livres et journaux
de bord de sa marine pour montrer que ses frégates n’ont pas eu d’échanges avec les navires
nicaraguayens aux moments et aux endroits allégués par le Nicaragua, ou qu’elles se trouvaient
amarrées dans un port ou ailleurs au moment indiqué. En ce qui concerne certains incidents, la
Colombie fournit également des communications d’officiers de sa marine, ses propres
enregistrements audio, éléments de preuve photographiques et séquences vidéo, ainsi que des
déclarations sous serment. En outre, pour ce qui est des incidents qui se seraient produits avant le
18 mars 2014, elle mentionne la déclaration faite ce jour-là par le chef de l’armée nicaraguayenne,
selon qui il n’y «a[vait] pas eu d’incident» impliquant la Colombie ou sa marine.


       68. En ce qui concerne les éléments de preuve de la Colombie, la Cour considère que les livres
et journaux de bord de sa marine ont valeur probante, en ce qu’ils fournissent le plus souvent des
informations émanant de sources contemporaines et directes. Elle attachera une importance toute
particulière aux éléments dignes de foi qui constituent ou corroborent des faits défavorables à la
défenderesse. De la même manière que pour les éléments de preuve produits par le Nicaragua, la
Cour traitera avec prudence les rapports et déclarations sous serment produits par la Colombie qui
semblent avoir été établis spécialement aux fins de l’affaire.


        69. Après examen des éléments de preuve soumis par le Nicaragua, la Cour constate que ce
dernier, pour nombre d’incidents allégués, tente de démontrer que des navires de la marine
colombienne ont violé ses droits dans ses zones maritimes, mais sans apporter la preuve, à la
satisfaction de la Cour, que le comportement de la Colombie dans la zone économique exclusive
nicaraguayenne outrepassait ce que permet le droit international coutumier, tel que reflété à
l’article 58 de la CNUDM. Les éléments de preuve du Nicaragua relatifs à certains autres incidents
allégués sont essentiellement basés sur des informations communiquées par les pêcheurs aux

                                                - 36 -

propriétaires des navires de pêche, des comptes rendus qui ont apparemment été établis aux fins de
la présente affaire sans que d’autres éléments viennent les corroborer, des enregistrements audio
insuffisamment exploitables ou des articles de presse qui n’indiquent pas leurs sources ou ne sont
pas corroborés d’une autre manière. La Cour ne considère pas que de tels éléments de preuve
suffisent à établir la véracité des allégations du Nicaragua au sujet de la Colombie.

       La Cour considère que, s’agissant des incidents allégués en question, le Nicaragua ne s’est pas
acquitté de la charge qui lui incombe d’établir que la Colombie a manqué à ses obligations
internationales. Elle rejettera par conséquent ces allégations pour défaut de preuve.


      70. Quant au reste des incidents allégués, la Cour examinera en détail les éléments de preuve
produits par le Nicaragua ainsi que les réponses de la Colombie sur chacun de ces incidents.



                                               *      *



Les incidents allégués du 17 novembre 2013

       71. Le Nicaragua soutient que, dans la matinée du 17 novembre 2013, l’ARC Almirante
Padilla, une frégate colombienne, avait enjoint au Miss Sofía, un langoustier nicaraguayen, de quitter
la position qu’il occupait par 14° 50' 00" de latitude nord et 81° 45' 00" de longitude ouest, au motif
qu’il se trouvait «dans les eaux colombiennes». Selon le Nicaragua, lorsque le Miss Sofía avait refusé
d’obtempérer, la frégate avait envoyé une vedette pour le chasser. Le Nicaragua fonde ces allégations
sur le compte rendu d’incidents joint à la lettre en date du 26 août 2014 adressée par la marine
nicaraguayenne au ministère des affaires étrangères du Nicaragua et sur la lettre en date du 6 janvier
2014 adressée par le président de la chambre de la pêche du Nicaragua au directeur exécutif de
l’INPESCA. Se fondant sur ces éléments de preuve, le Nicaragua soutient que, un peu plus tard, vers
15 heures, après que l’un de ses navires garde-côtes, le Río Escondido, avait informé
l’ARC Almirante Padilla qu’elle se trouvait dans les eaux nicaraguayennes, celle-ci avait refusé
d’abandonner sa position, répondant que le Gouvernement colombien ne reconnaissait pas l’arrêt de
2012. Le Nicaragua fait valoir que la version différente que donne la Colombie de l’incident allégué
(voir le paragraphe 72 ci-dessous) n’est pas incompatible avec la sienne, car chacune se rapporte à
des événements qui se sont produits à des moments différents de la journée.


       72. A propos de ces événements, la Colombie convient que l’ARC Almirante Padilla et le
Miss Sofia se trouvaient dans le secteur de Luna Verde le 17 novembre 2013. Elle fait toutefois valoir
que, ce jour-là, l’ARC Almirante Padilla avait tenté, en vain, d’entrer en contact avec le Miss Sofía
afin de lui ramener deux pêcheurs qu’elle avait secourus en fin d’après-midi et qui semblaient avoir
été abandonnés par le langoustier. La Colombie affirme que, ne parvenant pas à établir la
communication avec le navire de pêche, sa frégate avait pris contact avec le patrouilleur
nicaraguayen. Elle soutient avoir agi conformément à l’obligation que lui impose le droit
international coutumier de prêter assistance à quiconque est trouvé en péril en mer dans la zone
économique exclusive. S’agissant de ces événements, elle fait état de déclarations signées par deux
pêcheurs, en date du 17 novembre 2013, attestant qu’ils avaient été bien traités par l’équipage de la
frégate colombienne, d’un document audiovisuel, et d’une communication en date du 20 novembre
2013 adressée par le commandant de l’ARC Almirante Padilla au chef du commandement spécial
de San Andrés et Providencia. La Colombie n’a apporté aucune information ou élément de preuve
concernant la localisation et les activités de l’ARC Almirante Padilla avant 17 h 10 ce jour-là.

                                                 - 37 -

Les incidents allégués du 27 janvier 2014

       73. Le Nicaragua affirme que, le 27 janvier 2014, la frégate colombienne l’ARC Independiente
avait dit à un langoustier nicaraguayen, le Caribbean Star, qui se trouvait par 14° 47' 00" de latitude
nord et 81° 52' 00" de longitude ouest, qu’il pêchait en toute illicéité dans les eaux de la réserve de
biosphère Seaflower. A l’appui de cette assertion, le Nicaragua se fonde sur un enregistrement audio,
sur la lettre en date du 1er juillet 2014 adressée par le président de la chambre de la pêche du
Nicaragua au directeur exécutif de l’INPESCA et sur le compte rendu d’incidents joint à la lettre en
date du 26 août 2014 adressée par la marine nicaraguayenne au ministère des affaires étrangères.
Selon l’enregistrement audio soumis par le Nicaragua, la frégate colombienne avait déclaré que
«l’Etat de Colombie consid[érait] que l’arrêt de la Cour internationale de Justice [étai]t inapplicable,
[de sorte que] les unités de [sa marine nationale] continuer[aie]nt d’exercer leur juridiction et leur
contrôle dans ces eaux». Se fondant également sur le compte rendu joint à la lettre du 26 août 2014,
le Nicaragua allègue que, le même jour, l’ARC Independiente s’en était pris au Al John, autre
langoustier titulaire d’un permis nicaraguayen, qui pêchait par 14° 44' 00" de latitude nord et
81° 47' 00" de longitude ouest.


       74. Pour sa part, la Colombie déclare ne pas pouvoir confirmer l’authenticité de
l’enregistrement audio. Invoquant le livre de bord de l’ARC Independiente relatif au 27 janvier 2014,
elle nie que ce navire ait croisé le Caribbean Star ce jour-là, concédant cependant qu’il se trouvait
dans la zone économique exclusive du Nicaragua et avait eu un échange avec le Al John. Elle se
réfère à une communication du commandant des forces navales colombiennes dans les Caraïbes,
datée du 28 janvier 2014, pour démontrer que, comme elle le dit, l’ARC Independiente ne s’en était
pas pris au Al John comme l’affirme le Nicaragua, mais qu’il avait informé le langoustier que ses
pratiques dans la réserve de biosphère Seaflower étaient illicites. Selon la communication sur laquelle
s’appuie la Colombie, le capitaine du Al John avait demandé à la frégate colombienne d’autoriser
son équipage à continuer de travailler «dans les eaux nicaraguayennes». La Colombie soutient qu’il
s’agissait là de la fin de la communication, ce qui indique que les pêcheurs n’étaient ni intimidés ni
empêchés d’exercer leurs activités.


Les incidents allégués du 5 février 2014

       75. Selon le Nicaragua, le 5 février 2014, l’ARC 20 de Julio, une frégate colombienne, avait
intimé au bâtiment de la marine nicaraguayenne le Tayacán, ainsi qu’à douze bateaux de pêche
nicaraguayens qui opéraient dans les environs de 14° 44' 01" de latitude nord et 81° 39' 08" de
longitude ouest, l’ordre de se retirer de la zone contiguë et de la mer territoriale de la Colombie. Le
Nicaragua se fonde, à cet égard, sur le compte rendu d’incidents et sur un enregistrement audio joints
à la lettre du 26 août 2014. Dans l’enregistrement audio présenté par le Nicaragua, l’homme qui
s’exprime déclare représenter «la [marine nationale] de la République de Colombie, l’ARC 20 de
Julio», et informe les «unités nicaraguayennes» qu’elles se trouvent «dans des eaux relevant de la
juridiction de la Colombie [car] l’Etat de Colombie considère que la décision de La Haye est
inapplicable[, ce] pourquoi les unités de la [marine nationale] de la République de Colombie
continueront d’exercer leur juridiction sur ces eaux». Il relève en outre les coordonnées spécifiques
des unités nicaraguayennes, qui croisaient par 14° 44' 02" de latitude nord et 81° 39' 06" de longitude
ouest. Se référant à la lettre en date du 1er juillet 2014 adressée par le président de la chambre de la
pêche du Nicaragua au directeur exécutif de l’INPESCA ainsi qu’au compte rendu mentionné
ci-dessus, le Nicaragua soutient également que, quelques heures plus tard, la même frégate avait
intercepté un bateau de pêche nicaraguayen, le Nica Fish, qui se trouvait par 14° 44' 00" de latitude
nord et 81° 39' 00" de longitude ouest, et l’avait pressé de se retirer des «eaux colombiennes».

                                                - 38 -

      76. La Colombie ne conteste pas l’authenticité de l’enregistrement audio soumis par le
Nicaragua et ne nie pas non plus que la frégate colombienne ARC 20 de Julio avait eu un échange
avec le Tayacán, dont elle avait relevé qu’il se trouvait par 14° 44' de latitude nord et 81° 36' de
longitude ouest. Elle allègue cependant que, en l’absence du moindre élément attestant une atteinte
aux droits souverains du Nicaragua, la simple lecture d’une déclaration concernant l’arrêt de 2012
n’emporte pas violation du droit international. Elle renvoie également au livre de bord de
l’ARC 20 de Julio, qui selon elle démontre que, comme elle l’affirme, la frégate n’avait, le 5 février
2014, localisé qu’un seul navire de pêche, le Nica Fish, avec lequel elle n’avait eu aucun échange.


Les incidents allégués des 12 et 13 mars 2014

        77. Le Nicaragua affirme que, le 12 mars 2014, la frégate colombienne l’ARC 20 de Julio s’en
était pris au langoustier nicaraguayen le Al John qui se trouvait dans une zone située
approximativement par 14° 44' 00" de latitude nord et 81° 50' 00" de longitude ouest, lui ordonnant
de s’en retirer et envoyant une vedette pour l’en chasser. Il allègue également que la frégate et la
vedette colombienne avaient une «attitude hostile». Pour ce qui est de cet incident allégué, il invoque
la lettre en date du 1er juillet 2014 adressée par le président de la chambre de la pêche du Nicaragua
au directeur exécutif de l’INPESCA et le compte rendu joint à la lettre en date du 26 août 2014
adressée par la marine nicaraguayenne au ministère des affaires étrangères du Nicaragua. Il ajoute,
toujours sur le fondement de ces éléments de preuve, que, le lendemain, la même frégate colombienne
avait donné l’ordre au Marco Polo, un bateau de pêche nicaraguayen, de se retirer de la zone située
par 14° 43' 00" de latitude nord et 81° 45' 00" de longitude ouest où il pêchait.


        78. En réponse, la Colombie reconnaît que l’ARC 20 de Julio avait eu des échanges avec le
Al John et le Marco Polo les 12 et 13 mars 2014, respectivement. Elle affirme que sa frégate s’était
contentée d’informer chacun des navires de pêche qu’ils opéraient dans une «zone spécialement
protégée de l’UNESCO» et de les inviter à suspendre leurs pratiques préjudiciables à
l’environnement et à leur préférer d’autres méthodes. Elle produit une communication en date du
13 mars 2014 adressée par le commandant de l’ARC 20 de Julio au commandement spécial de la
marine colombienne de San Andrés et Providencia, à laquelle étaient joints des éléments de preuve
photographiques et la transcription des communications avec les deux navires de pêche, qui indique
que l’équipage de la frégate, donnant lecture d’une proclamation, avait informé le Al John et le
Marco Polo qu’ils se livraient à une pêche déprédatrice dans une zone protégée. La Colombie note
que, d’après la transcription de ces communications, le capitaine du Al John avait répondu qu’il s’en
irait lorsqu’il aurait «fini de pêcher», et le Marco Polo qu’il continuerait de «pratiquer la pêche de
manière licite». La Colombie fait valoir que ces réponses étayent son affirmation voulant qu’il n’y
ait eu ni harcèlement ni violation des droits souverains du Nicaragua.


L’incident allégué du 3 avril 2014

        79. Le Nicaragua allègue que, le 3 avril 2014, un patrouilleur de la marine colombienne,
l’ARC San Andrés, s’en était pris au bateau de pêche nicaraguayen Mister Jim, qui se trouvait par
14° 44' 00" de latitude nord et 82° 00' 00" de longitude ouest, l’avisant par radio qu’il devait cesser
de pêcher la langouste et se retirer de la zone. Il se fonde à cet égard sur le compte rendu joint à la
lettre du 26 août 2014 adressée par la marine nicaraguayenne au ministère des affaires étrangères du
Nicaragua et sur la lettre en date du 1er juillet 2014 adressée par le président de la chambre de la
pêche du Nicaragua au directeur exécutif de l’INPESCA.

                                                 - 39 -

       80. Tout en concédant qu’il y avait bien eu un échange entre l’ARC San Andrés et le
Mister Jim, la Colombie affirme que la première avait invité le second à suspendre ses pratiques de
pêche préjudiciables à l’environnement et à leur préférer des méthodes de pêche autorisées. La
communication en date du 7 avril 2014 adressée par le chef du commandement spécial de San Andrés
et Providencia au commandant des forces navales colombiennes dans les Caraïbes, soumise par la
défenderesse au sujet de cet incident, confirme que l’échange avait effectivement eu lieu. La
Colombie produit des éléments de preuve indiquant que, dans le cadre de cet échange,
l’ARC San Andrés, donnant lecture d’une proclamation, «a[vait] invité le Mister Jim à suspendre ses
pratiques de pêche déprédatrices préjudiciables au milieu marin et à leur substituer des méthodes
autorisées».


L’incident allégué du 28 juillet 2014

       81. Le Nicaragua allègue que, le 28 juillet 2014, le capitaine du Doña Emilia, navire de pêche
battant pavillon nicaraguayen, avait informé un navire de la marine du Nicaragua que, «quelques
jours auparavant», alors qu’il se trouvait par 14° 29′ 00" de latitude nord et 81° 53′ 00" de longitude
ouest, un navire de la marine colombienne avait avisé le Doña Emilia qu’il ne pouvait opérer dans
cette zone. A l’appui de cette allégation, le Nicaragua se réfère au compte rendu et à un
enregistrement audio joints à la lettre en date du 26 août 2014 adressée par la marine nicaraguayenne
au ministère des affaires étrangères du Nicaragua.


       82. La Colombie reconnaît que l’un des navires de sa marine, l’ARC 7 de Agosto, avait eu un
échange avec le Doña Emilia le 22 juillet 2014. Elle produit une communication en date du 22 juillet
2014 adressée par le chef du commandement spécial de San Andrés et Providencia au commandant
des forces navales colombiennes dans les Caraïbes. Selon cette communication, l’ARC 7 de Agosto
avait informé le Doña Emilia qu’il avait été surpris en train de se livrer à des pratiques de pêche
déprédatrices dans une zone spécialement protégée de l’Organisation des Nations Unies pour
l’éducation, la science et la culture (UNESCO) et l’avait «invité à suspendre cette pratique
préjudiciable au milieu marin et à lui préférer des méthodes autorisées». Pour démontrer que, comme
elle l’affirme, le Nicaragua n’a pas été empêché d’exercer ses droits souverains dans la zone, la
Colombie fait également référence à la transcription de l’enregistrement audio fournie par le
Nicaragua, selon laquelle le capitaine du Doña Emilia avait déclaré que le navire de pêche n’avait
pas prêté attention au navire de la marine colombienne et avait poursuivi ses activités de pêche.


Les incidents allégués du 26 mars 2015

        83. Le Nicaragua affirme que, le 26 mars 2015, la frégate l’ARC 11 de Noviembre, qui croisait
par 14° 50' 00" de latitude nord et 81° 41' 00" de longitude ouest, avait déclaré au navire garde-côtes
nicaraguayen le GC-401 José Santos Zelaya que, «[s]elon le Gouvernement colombien, la décision
de La Haye [étai]t inapplicable, ce pourquoi [elle se trouvait] dans l’archipel colombien de
San Andrés et Providencia». D’après le Nicaragua, quelques heures plus tard, l’ARC 11 de
Noviembre avait informé un navire de pêche battant pavillon nicaraguayen, le Doña Emilia, qu’il se
livrait à une pêche déprédatrice par 14° 50' 2,98" de latitude nord et 81° 47' 3,62" de longitude ouest
et lui avait demandé de mettre fin à cette pratique. S’agissant de ces événements allégués, le
demandeur se fonde sur les rapports quotidiens de sa marine et sur des enregistrements audio. Selon
la transcription qu’il a faite de l’un de ces enregistrements, le capitaine de l’ARC 11 de Noviembre
avait dit au Doña Emilia que sa technique de pêche était «totalement interdite partout ... quel que soit
le permis de pêche dont dispos[ait] le bateau» et avait demandé au navire de pêche si les
«instructions» étaient claires.

                                                 - 40 -

       84. La Colombie soutient quant à elle que, même s’il était véridique, l’enregistrement audio
du Nicaragua concernant le GC-401 José Santos Zelaya ne fait apparaître aucune violation des droits
souverains du Nicaragua, et que c’est ce dernier qui cherche à nier les droits de la Colombie dans le
sud-ouest de la mer des Caraïbes. Quant au prétendu échange entre l’ARC 11 de Noviembre et le
Doña Emilia, la Colombie affirme n’en avoir aucune trace. Elle ajoute que, à supposer que
l’enregistrement audio du Nicaragua soit authentique, ce dernier a déformé l’échange allégué. Elle
affirme que, dans cet enregistrement, l’officier colombien avait informé le bateau de pêche qu’«il se
trouvait dans une zone spécialement protégée de l’UNESCO, où la pêche déprédatrice n’[étai]t pas
autorisée», et «s’[étai]t contenté d[e l]’inviter … à suspendre cette pratique de pêche nuisible et à y
substituer des méthodes autorisées». Selon la Colombie, cet incident allégué n’emporte pas violation
des droits souverains du Nicaragua.


L’incident allégué du 21 août 2016

        85. Le Nicaragua prétend en outre que, le 21 août 2016, le capitaine du Marco Polo avait
signalé que, alors qu’il pêchait par 14° 51' 00" de latitude nord et 81° 41' 00" de longitude ouest, la
frégate colombienne l’ARC Almirante Padilla l’avait informé que les activités en question étaient
illicites et avait «émis un son aigu dans l’eau, empêchant de continuer à pêcher la langouste et
contraignant ainsi le Marco Polo à quitter la zone». S’agissant de cet incident, le Nicaragua se fonde
sur la lettre en date du 20 août 2016, adressée par la marine au commandant en chef de l’armée et
accompagnée d’une plainte signée du capitaine du navire de pêche nicaraguayen le Marco Polo ainsi
que sur un rapport quotidien de sa marine.


       86. A propos de l’échange avec le Marco Polo, la Colombie admet que l’ARC Almirante
Padilla avait croisé le navire de pêche nicaraguayen en question, mais avance que sa frégate, après
avoir constaté que le Marco Polo pratiquait une pêche déprédatrice, avait simplement donné lecture
d’une proclamation destinée aux navires de pêche nicaraguayens se livrant à ce qu’elle considérait
comme des pratiques déprédatrices et invité l’équipage à suspendre ses pratiques de pêche
préjudiciables à l’environnement. La Colombie se fonde sur le livre de bord de l’ARC Almirante
Padilla pour affirmer que le Marco Polo avait ignoré cette invitation, ce qui, selon elle, signifie qu’il
n’avait pas quitté la zone, ni été empêché de poursuivre ses activités de pêche.


Les incidents allégués des 6 et 8 octobre 2018

       87. Le Nicaragua allègue que, le 6 octobre 2018, l’ARC Almirante Padilla, un navire de la
marine colombienne, avait intercepté le Dr Jorge Carranza Fraser, un navire battant pavillon
mexicain qui menait des activités de recherche scientifique marine avec son autorisation dans des
eaux situées au sud de la caye d’Alburquerque. Il affirme que le navire battant pavillon mexicain se
trouvait par 13° 51' 50,79" de latitude nord et 81° 27' 18,066" de longitude ouest lorsque le navire
colombien «lui a[vait] ordonné de cesser ses activités [de recherche scientifique marine] et l’a[vait]
empêché de les poursuivre, … affirmant qu[’il] se trouvait dans des eaux colombiennes». Le
Nicaragua allègue en outre que, deux jours plus tard, l’ARC Almirante Padilla avait de nouveau
intercepté le navire battant pavillon mexicain alors qu’il opérait par 11° 51' 39,798" de latitude nord
et 80° 58' 9,998" de longitude ouest et lui avait intimé l’ordre de quitter la zone. Le Nicaragua fonde
son affirmation sur des éléments de preuve tels que des notes diplomatiques, une lettre de l’institut
national mexicain des pêches et de l’aquaculture (ci-après dénommé l’«INAPESCA») en date du
16 avril 2019 et des déclarations sous serment fournies par deux membres mexicains de l’équipage
et accompagnées de photographies d’écran radar contemporaines des faits. S’agissant de ce navire
battant pavillon mexicain, le Nicaragua se réfère aussi à son itinéraire de navigation et à ses sites
d’échantillonnage initialement prévus et modifiés.

                                                 - 41 -

      88. La Colombie fait valoir que l’incident allégué était «un non-événement». Se référant à un
communiqué de l’INAPESCA en date du 8 octobre 2018 qui indique que, le 5 octobre 2018, le navire
battant pavillon mexicain avait déjà traversé la zone dans laquelle cet incident aurait eu lieu, elle
affirme que, «le 6 octobre 2018, [il] ne pouvait [avoir été] là où le Nicaragua le prétend». Elle affirme
également que les documents contemporains des faits émanant de l’INAPESCA ne mentionnent pas
une quelconque entrave aux activités de ce navire, et que ni le Mexique ni l’INAPESCA n’avaient
protesté contre le prétendu événement. Si elle admet que la lettre de l’INAPESCA en date du 16 avril
2019 fait référence à un échange que le navire battant pavillon mexicain avait eu avec un patrouilleur
naval d’un Etat tiers, elle note que cette lettre «ne fait … aucune mention de la Colombie». Au
surplus, la défenderesse met en doute la véracité des déclarations sous serment soumises par le
Nicaragua, au motif que la personne qui «a fait office de notaire pour l’établissement de ces deux
documents [est un] ancien membre de l’armée nicaraguayenne ayant récemment pris sa retraite et
[un] conseiller juridique en l’affaire».


L’incident allégué du 11 décembre 2018

      89. Le Nicaragua affirme que, tard dans la soirée du 10 décembre 2018, le navire de la marine
nicaraguayenne le Tayacán avait arraisonné l’Observer, un bateau de pêche battant pavillon
hondurien, et découvert qu’il se livrait à une pêche illicite à la langouste par 14° 58' 00" de latitude
nord et 81° 00' 00" de longitude ouest. Il indique que son navire, tandis qu’il escortait l’Observer
vers un port nicaraguayen tôt dans la matinée du 11 décembre 2018, avait constaté la présence de
l’ARC Antioquia, une frégate de la marine colombienne, qui avait établi la communication, exigeant
que la marine nicaraguayenne libérât l’Observer. Le Nicaragua allègue que le Tayacán avait été
harcelé d’abord par un avion volant à basse altitude, puis par une vedette envoyée par
l’ARC Antioquia, qui l’avait forcé à modifier son itinéraire. Selon lui, l’ARC Antioquia avait suivi
le Tayacán des heures durant, avant de prendre des mesures hostiles visant à entraver le transfert de
l’Observer, finissant par percuter à plusieurs reprises tant ce dernier que le navire nicaraguayen. Le
Nicaragua allègue en outre que l’équipage de l’ARC Antioquia avait mis en joue les membres du
personnel de la marine nicaraguayenne montés à bord de l’Observer, exigeant qu’ils se rendissent et
les menaçant de ses armes. S’agissant de ces allégations, il s’appuie notamment sur des déclarations
sous serment émanant du commandant et du commandant en second du Tayacán, des entretiens
signés et authentifiés avec le capitaine, le second et deux membres de l’équipage de l’Observer, des
documents audiovisuels, des photographies et des enregistrements audio.


       90. Pour ce qui est des événements qui se seraient produits les 10 et 11 décembre 2018, la
Colombie fait valoir que l’Observer ne pêchait pas dans la zone économique exclusive du Nicaragua,
mais se trouvait en transit entre des îles colombiennes. A cet égard, elle se réfère notamment à la
manière dont se pratique la pêche à la langouste, à l’heure des événements allégués et aux données
enregistrées par le système de surveillance des navires de l’Observer. Elle fait également fond sur
ces données pour étayer son argument voulant que l’ARC Antioquia se soit trouvée dans la zone pour
répondre à un appel de détresse envoyé par l’Observer. Elle nie avoir dépêché un avion volant à
basse altitude ou une vedette pour harceler le navire nicaraguayen et se réfère, à l’appui de sa
position, à une communication en date du 23 octobre 2019 dans laquelle le commandant de l’armée
de l’air colombienne déclarait que, le 11 décembre 2018, aucun vol militaire n’avait été effectué dans
la région, ainsi qu’à une déclaration sous serment du capitaine de l’ARC Antioquia et au livre de
bord de cette frégate. Au surplus, en s’appuyant sur des documents audiovisuels, des enregistrements
audio et la déclaration sous serment du capitaine de l’ARC Antioquia, la Colombie soutient que des
officiers nicaraguayens aux commandes du Tayacán avaient tenté de percuter l’ARC Antioquia et
effectué une manœuvre délibérée pour provoquer une collision entre celle-ci et l’Observer. Elle met

                                                 - 42 -

également en doute la crédibilité des déclarations sous serment produites par le Nicaragua, la
personne qui avait officié en tant que notaire pour les recueillir étant un membre récemment retraité
de l’armée nicaraguayenne qui avait exercé les fonctions de conseiller juridique du Nicaragua dans
la présente affaire. Se référant à une déclaration sous serment d’un membre de l’équipage de
l’Observer, la Colombie estime en outre que les entretiens sur lesquels se fonde le Nicaragua ont été
obtenus par la contrainte et que la Cour ne devrait donc pas les prendre en considération.



                                                *      *



       91. La Cour considère que, compte tenu des éléments de preuve susmentionnés, un certain
nombre des faits sur lesquels repose la demande du Nicaragua sont établis. Tout d’abord, pour
nombre des incidents allégués, ces éléments confirment les allégations du Nicaragua quant à
l’emplacement des frégates colombiennes (voir les incidents allégués des 17 novembre 2013,
27 janvier 2014, 12 et 13 mars 2014, 3 avril 2014, 28 juillet 2014, 21 août 2016 ainsi que 6 et
8 octobre 2018). Les propres comptes rendus et journaux de bord de la marine colombienne, en tant
que documents contemporains des faits, corroborent eux aussi les coordonnées géographiques
spécifiques indiquées par le Nicaragua, qui se situent dans la zone située à l’est du 82e méridien,
souvent dans le banc de pêche de Luna Verde ou à proximité de celui-ci, dans l’espace maritime que
la Cour a considéré comme relevant de la juridiction du Nicaragua.


       92. En outre, les navires de la marine colombienne ont cherché à exercer des pouvoirs de
police dans la zone économique exclusive du Nicaragua (voir les incidents allégués des 27 janvier
2014, 13 mars 2014, 3 avril 2014, 28 juillet 2014, 26 mars 2015 et 21 août 2016). Dans des
communications avec des navires de la marine nicaraguayenne et des navires de pêche opérant dans
la zone économique exclusive du Nicaragua, des officiers de la marine colombienne, donnant parfois
lecture d’une proclamation gouvernementale, ont demandé à des navires de pêche nicaraguayens de
cesser leurs activités, alléguant que celles-ci étaient préjudiciables à l’environnement et illicites, ou
qu’elles n’étaient pas autorisées. Ils ont également déclaré aux navires nicaraguayens que les espaces
maritimes en question se trouvaient dans des «eaux relevant de la juridiction de la Colombie» à
l’égard desquelles celle-ci «continuera[it] d’exercer sa souveraineté», le Gouvernement colombien
considérant que l’arrêt de 2012 «était inapplicable». Les éléments de preuve suffisent à établir que
le comportement des navires des forces navales colombiennes visait à donner effet à une politique
par laquelle la Colombie cherchait à continuer de contrôler les activités de pêche et la conservation
des ressources dans un espace qui fait partie de la zone économique exclusive du Nicaragua.


       93. La Colombie invoque deux moyens de droit pour justifier son comportement en mer.
Premièrement, elle prétend que ces actes, à supposer même que leur existence soit démontrée, sont
autorisés en tant qu’exercice des libertés de navigation et de survol dont elle peut se prévaloir.
Deuxièmement, la Colombie affirme qu’elle a une obligation internationale de protéger et de
préserver le milieu marin du sud-ouest de la mer des Caraïbes ainsi que l’habitat des Raizals et
d’autres habitants de l’archipel. Elle fait valoir qu’il faut tenir pleinement compte des préoccupations
relatives à l’environnement, indépendamment de considérations de souveraineté ou de droits
souverains.

                                                 - 43 -

        94. En ce qui concerne la première assertion de la défenderesse, la Cour estime que, selon les
règles coutumières relatives à la zone économique exclusive, les libertés de navigation et de survol
dont jouissent les autres Etats dans la zone économique exclusive de l’Etat côtier, telles que reflétées
à l’article 58 de la CNUDM, n’incluent pas de droits relatifs à l’exploration, à l’exploitation, à la
conservation et à la gestion des ressources naturelles de la zone maritime, ni ne confèrent aux autres
Etats la compétence nécessaire pour appliquer des mesures de conservation dans la zone économique
exclusive de l’Etat côtier. De tels droits et compétence sont spécifiquement réservés à l’Etat côtier
en droit international coutumier, ainsi qu’il ressort des articles 56 et 73 de la CNUDM.


       95. En ce qui concerne l’assertion de la Colombie relative à l’obligation internationale qui lui
incombe de préserver le milieu marin du sud-ouest de la mer des Caraïbes, les Parties ne contestent
pas que le droit international coutumier impose à tous les Etats l’obligation de protéger et de préserver
le milieu marin. Cela étant, dans la zone économique exclusive, c’est l’Etat côtier qui dispose de la
juridiction nécessaire pour s’acquitter de cette obligation. Comme l’a affirmé le Tribunal
international du droit de la mer (ci-après le «TIDM»), «la conservation des ressources biologiques
de la mer constitue un élément de la protection et de la préservation du milieu marin» (Thon à
nageoire bleue (Nouvelle-Zélande c. Japon ; Australie c. Japon), mesures conservatoires,
ordonnance du 27 août 1999, TIDM Recueil 1999, p. 295, par. 70). A cet égard, c’est à l’Etat côtier
qu’il incombe, dans sa zone économique exclusive, de prendre des mesures législatives et
administratives et de faire respecter la loi conformément au droit international coutumier, tel que
reflété dans les dispositions pertinentes de la convention, afin de conserver les ressources biologiques
et de protéger et préserver le milieu marin. Un Etat tiers, en sa qualité d’Etat du pavillon, est
également dans «l’obligation de veiller au respect par les navires battant son pavillon des mesures de
conservation des ressources biologiques adoptées par l’Etat côtier pour sa zone économique
exclusive» (Demande d’avis consultatif soumise par la Commission sous-régionale des pêches, avis
consultatif, 2 avril 2015, TIDM Recueil 2015, p. 37, par. 120). Cela étant, il ne dispose pas de la
juridiction nécessaire pour faire appliquer des normes de conservation par les navires de pêche
d’autres Etats dans la zone économique exclusive.


       96. La Cour observe que la défenderesse a beaucoup insisté sur l’obligation de protéger le
milieu marin du sud-ouest de la mer des Caraïbes et l’habitat des Raizals ainsi que d’autres habitants
de l’archipel qui lui incombe en vertu de la convention de Carthagène et du protocole SPAW (ci-après
dénommés le «régime de Carthagène»). La convention de Carthagène a été conclue dans l’objectif
d’améliorer la coopération internationale afin de prévenir, de réduire et de combattre la pollution
produite par différentes sources dans la région des Caraïbes et d’assurer une gestion rationnelle de
l’environnement. Le protocole SPAW est l’un des trois protocoles à cette convention, par lequel les
Etats parties s’engagent à établir des zones protégées et à prendre des mesures en faveur de la
préservation des espèces en voie d’extinction et des espaces maritimes. La Colombie est devenue
partie à la convention de Carthagène le 2 avril 1988 et le Nicaragua, le 24 septembre 2005. L’une et
l’autre sont parties au protocole SPAW, qui est entré en vigueur le 17 juin 2000. La Colombie a
déposé son instrument de ratification le 5 janvier 1998 ; le Nicaragua a déposé le sien le 4 mai 2021.


      97. Dans le cadre de la mise en œuvre du régime de Carthagène, la Colombie a créé la réserve
de biosphère Seaflower et l’aire marine protégée Seaflower. La Cour relève que ces deux réserves
naturelles marines ont été établies dans le sud-ouest de la mer des Caraïbes à un moment où la
Colombie et le Nicaragua revendiquaient dans la région des espaces maritimes se chevauchant. En
conséquence de la délimitation maritime établie par l’arrêt de 2012, ces deux réserves naturelles

                                                   - 44 -

marines empiètent à présent en partie sur la zone économique exclusive du Nicaragua (voir la carte
«l’aire marine protégée Seaflower de la Colombie», figure 2.3, contre-mémoire de la Colombie,
p. 51). La question qui se pose en l’espèce a trait à la mesure dans laquelle la Colombie peut exercer
les droits et s’acquitter des devoirs découlant du régime de Carthagène dans un espace qui relève à
présent de la zone économique exclusive du Nicaragua. Selon la Colombie, si le Nicaragua ne
contrôle pas les activités de pêche déprédatrices ou autres activités de pêche illicites auxquelles se
livrent ses ressortissants ou des ressortissants de pays tiers dans cette zone, elle a le droit et le devoir,
en vertu du régime de Carthagène, de faire preuve de la diligence requise pour contrôler ces activités.


       98. La délimitation maritime entre les Parties affecte directement les droits et devoirs de la
Colombie dans les parties de l’aire marine protégée Seaflower et de la réserve de biosphère Seaflower
qui chevauchent la zone économique exclusive du Nicaragua. La Colombie a une obligation
internationale de respecter les droits souverains et la juridiction du Nicaragua dans ces espaces, non
seulement en vertu du droit international coutumier relatif à la zone économique exclusive, mais
aussi en vertu de la convention de Carthagène et du protocole SPAW. L’article 10 de la convention
de Carthagène est libellé comme suit :

              «Les Parties contractantes prennent, individuellement ou conjointement, toutes
       les mesures appropriées pour protéger et préserver, dans la zone d’application de la
       Convention, les écosystèmes rares ou fragiles ainsi que l’habitat des espèces en
       régression, menacées ou en voie d’extinction. A cet effet, les Parties contractantes
       s’efforcent d’établir des zones protégées. L’établissement de telles zones ne porte pas
       atteinte aux droits des autres Parties contractantes ni à ceux des Etats tiers. En outre,
       les Parties contractantes procèdent à l’échange de renseignements concernant
       l’administration et la gestion de ces zones.»

La disposition énonçant que «[l]’établissement de telles zones ne porte pas atteinte aux droits des
autres Parties contractantes ni à ceux des Etats tiers» signifie que, lorsqu’elle s’acquitte des
obligations qui lui incombent au titre de la convention de Carthagène, la Colombie doit respecter les
droits souverains et la juridiction du Nicaragua dans la zone économique exclusive nicaraguayenne.
Elle ne peut, par conséquent, pas faire appliquer des normes de conservation et mesures de protection
dans la partie des espaces protégés qui se trouve dans la zone économique exclusive du Nicaragua.


       99. Une disposition similaire figure dans le protocole SPAW. Le paragraphe 1 de l’article 3
de ce protocole précise que chaque partie doit «prend[re] les mesures nécessaires pour protéger,
préserver et gérer [certaines zones et espèces de la flore et de la faune] de manière durable, dans les
zones de la région des Caraïbes dans laquelle s’exerce sa souveraineté, ses droits souverains ou sa
juridiction». Le paragraphe 2 de l’article 3 dispose en outre que

       «[c]haque Partie coopérera dans la mesure du possible à l’application de ces mesures,
       sans qu'il soit porté atteinte à la souveraineté aux droits souverains ou à la juridiction
       des autres Parties. Toute mesure prise par une Partie pour appliquer ou chercher à
       appliquer les mesures convenues conformément au présent Protocole doit relever de la
       compétence de ladite Partie et être conforme au droit international.»

Contrairement à ce qu’affirme la Colombie, par conséquent, le protocole SPAW limite le pouvoir
des Etats parties d’adopter des mesures de conservation et de les faire appliquer aux espaces
maritimes dans lesquels ils exercent leur souveraineté, leurs droits souverains ou leur juridiction. La
fragilité de l’environnement écologique d’une zone protégée établie par un Etat partie ne fournit pas
à celui-ci de fondement juridique permettant de prendre des mesures dans des espaces qui relèvent
de la souveraineté, des droits souverains ou de la juridiction d’un autre Etat partie.

                                     - 45 -

  CARTE MONTRANT L’AIRE MARINE PROTÉGÉE SEAFLOWER ET LA RÉSERVE
           DE BIOSPHÈRE SEAFLOWER, SELON LA COLOMBIE

(Source : contre-mémoire de la Colombie, figure 2.3, p. 51. Original en anglais)

                                                 - 46 -

       100. Conformément au droit international coutumier relatif à la zone économique exclusive,
le Nicaragua, en tant qu’Etat côtier, jouit de droits souverains pour gérer les activités de pêche et de
la juridiction nécessaire pour prendre des mesures visant à protéger et à préserver le milieu marin
dans sa zone économique exclusive. Il ressort des éléments de preuve soumis à la Cour que le
comportement des frégates de la marine colombienne dans les espaces maritimes nicaraguayens ne
se limitait pas à «observer» des activités de pêche déprédatrices ou illicites ou à «informer» les
navires de pêche de ces activités, comme le prétend la Colombie. Ce comportement revenait souvent
à exercer un contrôle des activités de pêche dans la zone économique exclusive du Nicaragua, à
imposer des mesures de conservation à des bateaux battant pavillon nicaraguayen ou détenteurs d’un
permis nicaraguayen, et à entraver les opérations de navires de la marine nicaraguayenne (voir le
paragraphe 92 ci-dessus). La Cour considère que les arguments juridiques avancés par la Colombie
ne justifient pas son comportement dans la zone économique exclusive du Nicaragua. Un tel
comportement contrevient aux règles coutumières du droit international telles que reflétées aux
articles 56, 58 et 73 de la CNUDM.


       101. A la lumière des considérations qui précèdent, la Cour constate que la Colombie a manqué
à l’obligation internationale qui lui incombe de respecter les droits souverains et la juridiction du
Nicaragua dans sa zone économique exclusive en entravant des activités de pêche et de recherche
scientifique marine menées par des navires battant pavillon nicaraguayen ou détenteurs d’un permis
nicaraguayen, ainsi que les opérations de navires nicaraguayens et en voulant faire appliquer ses
propres mesures de conservation dans cette zone.


2. Les allégations d’autorisation, par la Colombie, d’activités de pêche et de recherche
   scientifique marine dans la zone économique exclusive du Nicaragua

       102. Le Nicaragua affirme aussi que la Colombie a autorisé des activités de pêche et de
recherche scientifique marine dans la zone économique exclusive nicaraguayenne. A l’appui de ces
assertions, il renvoie aux mesures législatives adoptées par la Colombie ainsi qu’à des incidents qui
seraient survenus en mer. Le Nicaragua fait valoir que, par ces actions, la Colombie a violé ses droits
souverains et sa juridiction dans sa zone économique exclusive.


       103. Selon le Nicaragua, la Colombie a délivré à ses propres ressortissants et à ceux d’Etats
tiers des permis les autorisant à pêcher dans la zone économique exclusive nicaraguayenne. Le
Nicaragua se réfère à cet égard aux résolutions qui ont été publiées chaque année par la direction
générale des affaires maritimes et portuaires du ministère de la défense colombien (ci-après la
«DIMAR») à compter du 26 juin 2013 (résolution no 0311 du 26 juin 2013 ; résolution no 305 du
25 juin 2014 ; résolution no 0437 du 27 juillet 2015 ; résolution no 0459 du 27 juillet 2016, et
résolution no 550 du 15 août 2017), et qui recensent chacune entre 6 et 19 navires de pêche
industrielle battant pavillon étranger auxquels est «automatiquement accord[ée] la permission de
demeurer et de pratiquer la pêche dans le secteur relevant de la capitainerie du port de San Andrés et
Providencia pendant un an». Le Nicaragua estime que la juridiction définie dans ces résolutions
s’étend aux espaces maritimes relevant de sa zone économique exclusive. Il avance de surcroît que
ces résolutions encouragent les activités de pêche par des incitations financières.

                                                - 47 -

       104. Le Nicaragua affirme en outre que des résolutions ont été prises par le gouverneur du
département de l’archipel de San Andrés, Providencia et Santa Catalina (ci-après le «gouverneur de
l’archipel de San Andrés») pour permettre l’utilisation des permis de pêche colombiens dans la zone
économique exclusive nicaraguayenne. Il indique à ce propos que la résolution no 5081 du 22 octobre
2013 autorisait ainsi le Captain KD, navire battant pavillon hondurien, à utiliser un permis de pêche
industrielle et commerciale existant pour pêcher dans «[t]ous les bancs (Roncador, Serrana et
Quitasueño, Serranilla) et … hauts-fonds (Alicia et Nuevo), ainsi que dans le secteur appelé
La Esquina ou Luna Verde», lequel relève «clairement de [s]a juridiction». Le Nicaragua renvoie
également à la résolution no 4780 de 2015 par laquelle est reconnue la validité d’un «permis de pêche
commerciale industrielle» pour «le secteur connu sous le nom de «La Esquina» ou «Luna Verde»».
Il ajoute que la résolution no 2465 de 2016 accorde «aux «pêcheurs pratiquant la pêche commerciale
traditionnelle» le droit d’exercer cette activité dans «la juridiction maritime du département de
l’archipel de San Andrés, Providencia et Santa Catalina», qui englobe «des espaces maritimes
relevant de la [zone économique exclusive] du Nicaragua».


        105. Le Nicaragua invoque en outre certains incidents qui seraient survenus en mer pour
montrer que la Colombie a autorisé et protégé des activités de pêche et de recherche scientifique
marine dans la zone économique exclusive nicaraguayenne. Il souligne que ces incidents allégués
relatifs à la pêche se sont tous produits «dans le secteur de Luna Verde ou à proximité de celui-ci».



                                                  *



       106. La Colombie affirme que l’allégation du Nicaragua, qui prétend qu’elle aurait autorisé
des Colombiens et des ressortissants d’autres Etats à pêcher et à mener des activités de recherche
scientifique marine dans les eaux nicaraguayennes, est dépourvue de fondement. Au sujet des
résolutions de la DIMAR, elle fait valoir que cet organisme n’est pas compétent pour délivrer des
permis de pêche, et que les résolutions en question ne prévoient pas d’incitations financières pour
promouvoir la pêche dans la zone économique exclusive du Nicaragua. Selon la Colombie, ces
résolutions accordent seulement des exonérations à titre de compensation financière, sans autoriser
ni encourager la pêche industrielle, et ne font aucune référence aux espaces maritimes du Nicaragua.


       107. En outre, la Colombie soutient que les résolutions du gouverneur de l’archipel de
San Andrés n’autorisent pas les activités de pêche dans la zone économique exclusive du Nicaragua,
mais indiquent au contraire expressément que les seules zones dans lesquelles la pêche est autorisée
sont celles de Roncador, Serrana, Quitasueño, Serranilla, Bajo Alicia et Bajo Nuevo, zones dont,
selon elle, la Cour a reconnu qu’elles faisaient partie de la mer territoriale et de la zone économique
exclusive colombiennes. Ces résolutions, d’après la Colombie, n’autorisent pas la pêche dans le banc
de Luna Verde ou dans d’autres espaces maritimes situés dans la zone économique exclusive du
Nicaragua. Au sujet de la résolution no 4780 sur laquelle s’appuie le Nicaragua, la Colombie affirme
qu’elle n’a pas pour effet de délivrer un permis de pêche, qu’elle ne concerne pas le navire mentionné
par le Nicaragua, et que le fait qu’elle cite Luna Verde dans son préambule n’équivaut pas à autoriser
la pêche à cet endroit. Quant à la résolution no 2465 de 2016, la Colombie avance en outre qu’elle
est dépourvue de toute pertinence puisqu’elle est «sans rapport avec la délivrance de permis de pêche
ou avec les espaces maritimes du Nicaragua».

                                                 - 48 -

       108. S’agissant de la réclamation du Nicaragua relative au Captain KD, la Colombie fait valoir
que la délivrance d’un «permis de pêche industrielle et commerciale» avait été autorisée en septembre
2012, avant que la frontière maritime ne soit délimitée par la Cour, et que la résolution no 5081 du
22 octobre 2013 mentionnée par le Nicaragua n’autorise pas la pêche dans le banc de Luna Verde.


       109. Pour ce qui est des incidents allégués dont le Nicaragua tire grief pour lui reprocher
d’avoir autorisé des activités de pêche et de recherche scientifique marine dans sa zone économique
exclusive, la Colombie fait valoir que le Nicaragua ne fournit aucun élément de preuve directe, ou,
du moins, aucun dont elle puisse confirmer l’authenticité. Elle affirme que les navires colombiens
qui étaient présents au moment et à l’endroit où se sont produits certains des incidents allégués par
le Nicaragua se trouvaient là dans l’exercice de ses propres libertés de navigation et de survol et
d’utilisation de la mer à d’autres fins internationalement licites.



                                                *     *



       110. Avant de passer à l’examen des éléments de preuve relatifs aux incidents en mer allégués
par le Nicaragua, la Cour s’intéressera aux résolutions par lesquelles la Colombie aurait, selon le
Nicaragua, autorisé des navires battant pavillon colombien et des navires étrangers à pêcher dans
ladite zone.


       111. Les résolutions en question émanent de deux autorités du Gouvernement colombien : la
DIMAR et le gouverneur de l’archipel de San Andrés. La DIMAR indique dans ses résolutions
qu’elle a pour «fonction d’autoriser les activités de navires et autres embarcations dans les eaux
colombiennes». Si les permis qu’elle délivre à des navires étrangers pour demeurer et pratiquer la
pêche dans l’archipel de San Andrés restent subordonnés à l’autorisation du gouverneur de l’archipel
de San Andrés, ils résultent néanmoins de l’exercice de la fonction qui est la sienne d’autoriser les
activités des navires de pêche. La Cour ne saurait écarter l’allégation du Nicaragua au seul motif que
la Colombie affirme que la DIMAR n’est pas l’autorité compétente pour délivrer des permis de
pêche, sans avoir examiné plus avant les éléments de preuve versés au dossier.


      112. Il ressort du dossier de l’affaire que, depuis que la Cour a rendu son arrêt de 2012, la
DIMAR a publié chaque année des résolutions sur la pêche industrielle dans l’archipel de
San Andrés. Le Nicaragua en mentionne cinq : la résolution no 0311 de 2013, la résolution no 305 de
2014, la résolution no 0437 de 2015, la résolution no 0459 de 2016 et la résolution no 550 de 2017.


        113. Il est indiqué dans les considérants de la première résolution que, compte tenu des «effets
économiques et sociaux négatifs» de l’arrêt de 2012, «il est jugé nécessaire d’appliquer certaines
mesures transitoires spéciales aux navires colombiens et étrangers de pêche industrielle qui exercent
leurs activités dans ledit secteur du territoire national». Au sujet de son champ d’application,
l’article 2 de la résolution indique ce qui suit : «Les dispositions de la présente résolution sont
applicables exclusivement aux navires ci-après pratiquant la pêche industrielle dans la juridiction des
capitaineries de San Andrés et de Providencia.»

      En ce qui concerne la délivrance de permis de pêche aux navires étrangers, la résolution
dispose ce qui suit :

                                                  - 49 -

             «Article 4. Permis autorisant les navires étrangers à demeurer dans la juridiction
      et à y pratiquer leurs activités. Les navires à moteur battant pavillon étranger énumérés
      au paragraphe 2 de l’article 2 de la présente résolution se voient automatiquement
      accorder un permis qui les autorise à demeurer dans la juridiction des capitaineries de
      San Andrés et de Providencia et à y pratiquer leurs activités pendant une durée d’un an
      à compter de l’entrée en vigueur de la présente résolution, sous réserve de l’autorisation
      du secrétariat de l’agriculture et de la pêche du gouvernement de San Andrés,
      Providencia et Santa Ca[ta]lina.»


       114. Parmi les «mesures transitoires spéciales» prévues par la résolution figurent des
exonérations de taxes accordées aux bateaux nationaux et étrangers qui y sont énumérés (article 3).
La teneur des articles 2 et 4 de la résolution no 0311 de 2013 ainsi que l’exonération de certaines
taxes ont été systématiquement reprises dans les résolutions suivantes.


       115. En ce qui concerne les exonérations de taxes, la Cour estime qu’il n’est pas nécessaire,
aux fins de l’espèce, de déterminer si les mesures ainsi accordées par le Gouvernement colombien
«autorisent» ou «encouragent» la pêche industrielle, comme le soutient le Nicaragua, ou si elles
consistent seulement en une compensation financière servant les objectifs de la résolution, comme
l’affirme la Colombie. Pour autant que la juridiction de la capitainerie du port de San Andrés et
Providencia soit conforme à la frontière maritime entre les Parties, les mesures prises en application
de la résolution relèvent de la compétence de la Colombie. La question essentielle que la Cour doit
trancher est celle de la portée géographique des autorisations de pêche accordées par le
Gouvernement colombien.


      116. La Cour note que ni les articles susmentionnés ni les autres dispositions des résolutions
de la DIMAR ne précisent l’étendue de «la juridiction de la capitainerie du port de San Andrés et
Providencia», qui est une question cruciale aux fins de la présente espèce. La Cour ne peut, sur la
seule base desdites résolutions, déterminer si l’étendue géographique du secteur dans lequel les
navires énumérés sont autorisés à pêcher empiète sur l’espace maritime nicaraguayen. Elle doit donc
examiner les autres éléments de preuve versés au dossier, dont les résolutions publiées par le
gouverneur de l’archipel de San Andrés.


       117. Cinq résolutions du gouverneur de l’archipel de San Andrés figurent parmi les documents
présentés par le Nicaragua : la résolution no 5081 du 22 octobre 2013, la résolution no 4997 du
10 novembre 2014, la résolution no 4356 du 1er septembre 2015, la résolution no 4780 du
24 septembre 2015 et la résolution no 2465 du 30 juin 2016, qui précisent chacune les zones des
activités de pêche. Dans la résolution no 4356 de 2015, la zone de pêche concernée est décrite comme
englobant «tous les bancs (Roncador, Serrana et Quitasueño, et Serranilla), et hauts-fonds (Alicia et
Nuevo), et le secteur où la pêche est autorisée par la législation, ce qui inclut [le] territoire insulaire
et les zones autorisées à la pêche [de la Colombie]». La résolution no 4997 de 2014 contient des
dispositions analogues, mentionnant en outre les «zones dans lesquelles [les activités d’extraction de
ressources halieutiques] sont autorisées par … la réglementation en la matière, et le régime des zones
marines protégées applicable au département en ce qui concerne la pêche industrielle». Dans la
résolution no 2465 de 2016, la zone de pêche est décrite comme «le territoire relevant de la juridiction
du département de l’archipel de San Andrés, Providencia et Santa Catalina». La portée de la
juridiction n’est pas définie plus clairement dans ces trois résolutions que dans les résolutions
susmentionnées de la DIMAR. Toutefois, les résolutions no 5081 du 22 octobre 2013 et no 4780 du
24 septembre 2015 décrivent plus précisément la zone de pêche.

                                                 - 50 -

      118. Dans la résolution no 5081 du 22 octobre 2013, la zone de pêche est définie comme suit :

             «Tous les bancs (Roncador, Serrana et Quitasue[ñ]o, et Serranilla), et hauts-fonds
      (Alicia et Nuevo), et la zone appelée La Esquina ou Luna Verde, qui inclut notre
      territoire insulaire et les zones de pêche ; cependant, les zones protégées, la
      réglementation du département en matière de pêche et la législation sur la pêche doivent
      être respectées.»

La zone de pêche visée par la résolution no 4780 contient la même référence au «secteur appelé
La Esquina ou Luna Verde, ce qui inclut [le] territoire insulaire et les zones [de] pêche [de la
Colombie]».


       119. Comme il a été indiqué précédemment, le banc de pêche de La Esquina ou Luna Verde
se situe dans la zone économique exclusive du Nicaragua telle que délimitée par l’arrêt de 2012.
L’inclusion expresse de «La Esquina ou Luna Verde» dans la zone de pêche décrite dans des
résolutions publiées par le gouverneur de l’archipel de San Andrés après l’arrêt de 2012 semble
montrer que la Colombie continue de faire valoir le droit d’autoriser des activités de pêche dans
certaines parties de la zone économique exclusive du Nicaragua.



                                                   *



       120. Compte tenu de l’analyse ci-dessus des résolutions pertinentes de la Colombie, la Cour
examinera à présent les incidents qui se seraient produits en mer pour déterminer si la Colombie a
autorisé des activités de pêche et de recherche scientifique marine dans la zone économique exclusive
du Nicaragua.


L’incident allégué des 13-14 février 2014

        121. Le Nicaragua affirme que, le 13 février 2014, un bâtiment nicaraguayen, le Tayacán, avait
vu, alors qu’il patrouillait par 14° 48' 00" de latitude nord et 81° 36' 00" de longitude ouest, des
membres de l’équipage de la frégate colombienne l’ARC Almirante Padilla monter à bord du
Blu Sky, un navire de pêche battant pavillon hondurien. Selon le Nicaragua, le lendemain, lorsque le
Tayacán, qui croisait alors par 14° 56' 00" de latitude nord et 81° 35' 00" de longitude ouest, était
entré en communication avec le Blu Sky, le capitaine de ce navire l’avait informé que la Colombie
l’avait autorisé à pêcher à cet endroit. Le Nicaragua fonde ces allégations sur le rapport joint à la
lettre du 26 août 2014 adressée par la marine nicaraguayenne au ministère des affaires étrangères.


      122. En réponse, la Colombie fait valoir que l’intervention à bord du navire de pêche n’a eu
aucune conséquence pour le Nicaragua, celui-ci n’étant ni l’Etat du pavillon ni l’autorité ayant délivré
le permis de pêche. Se référant à deux résolutions adoptées par le gouverneur de l’archipel de
San Andrés, la défenderesse affirme que les prétendus «permis de pêche délivrés par [elle]» ne
donnent en fait pas le droit de pêcher dans le secteur de Luna Verde ni dans aucune autre partie de la
zone économique exclusive du Nicaragua, et qu’il est donc faux qu’elle ait autorisé le Blu Sky à y
pêcher.

                                                 - 51 -

L’incident allégué du 23 mars 2015

       123. Le Nicaragua affirme que, le 23 mars 2015, lorsqu’un de ses navires garde-côtes, qui
croisait par 14° 40' 00" de latitude nord et 81° 45' 00" de longitude ouest, avait repéré le Lucky Lady,
navire de pêche battant pavillon hondurien, et lui avait demandé quelle autorité l’avait autorisé à
pêcher à cet endroit, la frégate colombienne l’ARC Independiente était intervenue en indiquant que
«le Lucky Lady [était] sous la protection du Gouvernement colombien» et que la Colombie ne se
conformait pas à l’arrêt de 2012. S’agissant de cet incident allégué, le Nicaragua se fonde sur un
enregistrement audio et sur les rapports quotidiens de la marine nicaraguayenne.


      124. La Colombie affirme quant à elle que l’enregistrement audio du Nicaragua ne permet pas
de savoir où et quand l’incident allégué avait eu lieu. En outre, pour montrer qu’elle n’avait pas
accordé au Lucky Lady une quelconque autorisation officielle de pêcher dans la zone économique
exclusive du Nicaragua, elle produit un document de navigation indiquant qu’elle autorisait
seulement ce navire, qui se rendait aux îles du Nord, à quitter un port colombien.


L’incident allégué du 12 septembre 2015

       125. S’appuyant sur des enregistrements audio et les rapports quotidiens de sa marine, le
Nicaragua affirme également que, le 12 septembre 2015, lorsque le Tayacán, bâtiment nicaraguayen,
avait rencontré le Miss Dolores, navire de pêche industrielle battant pavillon tanzanien, par
14° 54' 00" de latitude nord et 81° 28' 00" de longitude ouest, une frégate colombienne qui naviguait
à proximité lui avait demandé de rester à l’écart du Miss Dolores, en lui rappelant qu’il n’était pas
autorisé par la Colombie «à exercer des droits de visite sur le Miss Dolores battant pavillon tanzanien,
qui pêch[ait] pour le compte du Gouvernement colombien».


       126. A ce sujet, la Colombie affirme que les enregistrements audio du Nicaragua ne permettent
pas de savoir où, quand et dans quelles circonstances l’incident allégué avait eu lieu. Elle avance en
outre que, même à supposer qu’ils soient authentiques, ces enregistrements audio ne font que
confirmer que le demandeur tente de revendiquer la souveraineté sur des espaces maritimes où le
droit international ne lui reconnaît que des droits souverains limités, puisqu’il semble qu’un officier
nicaraguayen y déclare se trouver dans les eaux en question dans «l’exercice de la souveraineté [de
son pays]».


Les incidents allégués des 12 et 13 janvier 2016

        127. S’appuyant sur des enregistrements audio et les rapports quotidiens de sa marine, le
Nicaragua formule des allégations relatives aux incidents des 12 et 13 janvier 2016 concernant
l’Observer, navire de pêche battant pavillon hondurien. Plus précisément, il soutient que, le
12 janvier 2016, le commandant de l’un de ses navires garde-côtes, croisant par 14° 41' 00" de
latitude nord et 81° 41' 00" de longitude ouest, avait ordonné à l’Observer de cesser de pêcher à cet
endroit, ce à quoi ce dernier aurait répondu que les autorités colombiennes lui avaient permis d’opérer
dans cette zone et même «ordonné de venir travailler [là]». Le Nicaragua affirme que, plus tard le
même jour, le garde-côtes avait tenté d’entrer en communication avec l’Observer après l’avoir aperçu
en train de pêcher dans la même zone sous la protection d’une frégate colombienne, et que celle-ci
était intervenue pour déclarer que l’Observer était autorisé par les autorités maritimes colombiennes
à pêcher dans la zone. Le Nicaragua allègue que la frégate colombienne avait donné une réponse
similaire le lendemain, lorsque le garde-côtes nicaraguayen lui avait fait savoir que l’Observer, qui
se trouvait par 14° 42' 27" de latitude nord et 81° 42' 39" de longitude ouest, devait quitter la zone.

                                                  - 52 -

      128. A propos de ces incidents allégués, la Colombie fait valoir, en se référant à une note
verbale du 1er février 2016 adressée par le ministère colombien des affaires étrangères à son
homologue nicaraguayen, que des patrouilleurs nicaraguayens avaient été aperçus «les 11 et
12 janvier 2016 — et non les 12 et 13» et que «les communications entre les navires s’étaient
déroulées de manière amicale et professionnelle». La Colombie fait observer en outre que les
enregistrements audio, à supposer qu’ils soient authentiques, ne font que confirmer que le Nicaragua
tente de revendiquer la souveraineté sur des espaces maritimes où le droit international ne lui
reconnaît que des droits souverains limités, puisqu’il aurait fait référence aux «eaux territoriales
nicaraguayennes», entre autres déclarations du même ordre.


Les incidents allégués du 6 janvier 2017

       129. Sur la base également d’un enregistrement audio et des rapports quotidiens de sa marine,
le Nicaragua affirme que, le 6 janvier 2017, le Capitán Geovanie, navire de pêche battant pavillon
hondurien, avait refusé d’obtempérer lorsque le Tayacán, bâtiment de la marine nicaraguayenne, lui
avait ordonné de quitter la zone économique exclusive nicaraguayenne et qu’une frégate
colombienne était alors intervenue, déclarant qu’elle croisait dans l’archipel de San Andrés et
Providencia pour garantir la sécurité de tous les navires qui s’y trouvaient avant de demander au
Capitán Geovanie si le Tayacán l’empêchait de travailler et de l’encourager à poursuivre ses activités
de pêche dans les «eaux appartenant historiquement à la Colombie». Le Nicaragua affirme en outre
que la frégate colombienne avait enjoint au bâtiment nicaraguayen de ne pas chercher à arraisonner
le Capitán Geovanie ou à l’empêcher de mener ses activités de pêche, ajoutant que ce dernier avait
été «autorisé [à pêcher] par les autorités maritimes colombiennes». Il soutient également, toujours au
vu d’un enregistrement audio et des rapports quotidiens de sa marine, que la frégate colombienne
avait informé deux autres navires de pêche battant pavillon hondurien et titulaires d’une autorisation
délivrée par les autorités colombiennes, l’Observer et l’Amex, qui croisaient par 14° 43' 00" de
latitude nord et 81° 45' 00" de longitude ouest et par 14° 48' 00" de latitude nord et 81° 42' 00" de
longitude ouest, respectivement, qu’elle restait dans le secteur pour assurer leur sécurité.


       130. En réponse, la Colombie affirme que certains des enregistrements audio versés au dossier
par le Nicaragua ne contiennent aucune information sur le moment ou l’endroit où les incidents
allégués s’étaient produits. Elle fait valoir en outre que les enregistrements n’attestent pas qu’elle ait
autorisé les navires en question à pêcher dans la zone économique exclusive du Nicaragua, comme
le prétend ce dernier. S’agissant du Capitán Geovanie, elle se réfère à l’enregistrement audio produit
par le demandeur pour montrer que ce navire avait quitté San Andrés avec un document de navigation
précis qui indique, selon elle, qu’il n’était autorisé à pêcher que dans les îles du Nord, et non dans la
zone économique exclusive nicaraguayenne. Au sujet des allégations concernant les deux autres
navires, la Colombie soutient que l’officier colombien qui serait intervenu avait simplement déclaré
que la frégate se trouvait dans le secteur pour veiller à la sécurité des navires, et que, lorsqu’elle
utilisait la mer à des fins internationalement licites, elle «assur[ait] … la sécurité des bateaux de
toutes les nationalités» (les italiques sont dans l’original). Elle estime en outre que les allégations du
Nicaragua concernant des incidents survenus le jour en question ne sont pas crédibles, car au vu des
conditions météorologiques qui régnaient, il est difficile de croire que plusieurs navires pêchaient si
loin en mer.



                                                *      *

                                                 - 53 -

       131. Les éléments de preuve produits par les deux Parties consistent en grande partie en des
documents du même type que ceux décrits précédemment (paragraphes 65 à 68). La Cour estime que
ces éléments font apparaître au moins trois faits. Premièrement, des navires de pêche supposément
autorisés par la Colombie pratiquaient des activités de pêche dans la zone économique exclusive du
Nicaragua à la période concernée. A cet égard, la Cour note que les six navires de pêche étrangers
impliqués dans les incidents allégués mentionnés ci-dessus sont identifiés nommément dans certaines
des résolutions de la DIMAR et du gouverneur de l’archipel de San Andrés. Deuxièmement, ces
activités de pêche étaient souvent menées sous la protection de frégates colombiennes, ce que la
Colombie ne conteste pas. Troisièmement, cette dernière reconnaît que le secteur de Luna Verde se
trouve dans la zone économique exclusive du Nicaragua.


       132. La Cour estime que les réponses fournies par la Colombie au sujet des allégations du
Nicaragua ne sont pas entièrement convaincantes. La Colombie a ainsi fait valoir que le Nicaragua
tentait de revendiquer la souveraineté sur des espaces maritimes, mais cela ne lui donne pas un
fondement juridique pour revendiquer elle-même le droit d’autoriser la pêche dans la zone exclusive
économique nicaraguayenne (voir les réponses de la Colombie au sujet des incidents qui auraient eu
lieu le 12 septembre 2015 et les 12 et 13 janvier 2016). Les tentatives du Nicaragua pour empêcher
les activités de pêche autorisées par la Colombie dans la zone économique exclusive nicaraguayenne
sont des manifestations de l’exercice légitime, par cet Etat, des droits souverains et de la juridiction
que lui reconnaît le droit international coutumier. En outre, les éléments de preuve montrent que des
frégates colombiennes non seulement ont déclaré expressément que les navires de pêche étaient
autorisés par les autorités maritimes colombiennes à pêcher dans la zone, mais ont aussi informé, en
des termes sans équivoque, les bâtiments de la marine nicaraguayenne que ces bateaux de pêche se
trouvaient «sous la protection du Gouvernement colombien». Face aux allégations du Nicaragua, la
Colombie dément avoir autorisé les activités de pêche dans la zone économique exclusive
nicaraguayenne. Cependant, elle n’explique pas pourquoi ses frégates ont constamment affirmé être
habilitées à protéger de telles activités supposément non autorisées dans cette zone, lorsque les forces
navales nicaraguayennes intervenaient pour les faire cesser parce qu’elles n’étaient pas autorisées
par le Nicaragua. Le comportement des frégates colombiennes, qui est attribuable à la Colombie,
confirme que l’autorisation des activités de pêche donnée par la Colombie s’étendait à l’espace
maritime qui appartient maintenant au Nicaragua.


      133. Pour ce qui est des activités de recherche scientifique marine qui auraient été autorisées
par la Colombie dans la zone économique exclusive du Nicaragua, la Cour n’en trouve aucune
mention explicite dans les résolutions dont elle dispose. En l’absence d’autres éléments crédibles qui
permettraient de corroborer le grief du Nicaragua à cet égard, elle ne peut conclure, au vu du dossier,
que la Colombie ait aussi autorisé des activités de recherche scientifique marine dans la zone
économique exclusive nicaraguayenne.


       134. Sur la base des considérations qui précèdent, la Cour conclut que la Colombie a violé les
droits souverains et la juridiction dont jouit le Nicaragua dans sa zone économique exclusive en
autorisant des navires à y pratiquer des activités de pêche.

                                                 - 54 -

3. La délivrance alléguée de permis d’exploration pétrolière par la Colombie

       135. Le Nicaragua prétend, dans sa réplique, que la Colombie, par l’intermédiaire de son
Agence nationale des hydrocarbures (ci-après l’«ANH»), a proposé et accordé «des concessions
d’hydrocarbures englobant des portions de la zone économique exclusive nicaraguayenne», violant,
ce faisant, ses droits souverains. Se fondant sur une liste et une carte établies par l’ANH, il affirme
en particulier que, en 2010, cet organisme avait ouvert à concession onze blocs dans des zones
empiétant, à tout le moins en partie, sur la zone économique exclusive nicaraguayenne (blocs
numérotés 3050 à 3057 et 3059 à 3061 et baptisés CAYOS 1, 2, 3, 5, 6, 7, 10, 11, 12, 13 et 14) et
attribué deux d’entre eux (les numéros 3050 et 3059) à un consortium regroupant Ecopetrol
(Colombie), Repsol (Espagne) et YPF (Argentine), quoique les contrats correspondants n’aient pas
été signés à ce jour. Quant aux neuf blocs restants, ils continuaient, selon le Nicaragua, d’être
présentés comme «disponibles» sur la liste et la carte de l’ANH de 2017.


       136. Le Nicaragua admet qu’une conclusion supplémentaire modifiant substantiellement des
demandes énoncées dans la requête serait irrecevable, mais soutient que les faits et considérations
juridiques exposés relativement aux permis pétroliers l’ont été pour préciser ses demandes initiales.
Selon lui, ils appuient un «argument» et non une «nouvelle réclamation».



                                                    *



        137. S’agissant de la demande du Nicaragua en ce qu’elle a trait à la délivrance de permis
d’exploration pétrolière, la Colombie commence par soulever la question de la recevabilité. Elle
soutient que, le Nicaragua l’ayant formulée pour la première fois dans sa réplique, cette demande est
irrecevable. Selon la Colombie, la demande en question n’est pas implicitement contenue dans la
requête ou le mémoire du Nicaragua, et elle ne découle pas non plus «directement de la question qui
fait l’objet de la requête». La Colombie argue également que cette demande a été soumise «à un
moment où le défendeur n’[était] plus en mesure de soulever des exceptions préliminaires».


       138. La Colombie fait valoir que cette demande, quand bien même elle serait recevable, serait
dépourvue de fondement. Elle indique qu’en 2011 elle a suspendu l’ensemble des concessions
pétrolières qui avaient été accordées en mer avant que la Cour ne rende son arrêt en 2012, et qu’elle
n’a pas signé ni exécuté de contrats depuis lors ; ses tribunaux ont par ailleurs interdit toute activité
pétrolière dans la réserve de biosphère Seaflower. S’agissant des blocs restants, auxquels le
Nicaragua se réfère sur le fondement d’une carte de l’ANH datée du 17 février 2017, la Colombie
soutient que la demande est irrecevable en ce que son objet diffère de celui des demandes contenues
dans la requête, et qu’elle échappe à la compétence de la Cour ratione temporis. Elle fait valoir que,
à supposer même que la Cour en tienne compte, la carte en question ne témoigne pas de violation
des droits souverains du Nicaragua. La Colombie affirme qu’aucune suite n’a été donnée au sujet de
ces blocs : aucun contrat ou proposition les concernant n’existe donc ni n’aurait pu exister. Elle ajoute
que le Nicaragua lui-même a admis qu’aucun contrat de cette nature n’avait été conclu.



                                                *       *

                                                - 55 -

       139. La Cour examinera tout d’abord la recevabilité de la demande du Nicaragua portant sur
la délivrance alléguée, par la Colombie, de permis d’exploration pétrolière.


      140. La Cour a exposé au paragraphe 44 sa jurisprudence concernant les demandes nouvelles
soumises en cours d’instance. Lorsqu’il fait grief à la Colombie d’avoir délivré des permis
d’exploration pétrolière, le Nicaragua soulève la question de savoir si celle-ci a violé les droits
souverains dont il jouit dans sa zone économique exclusive. Bien qu’elle mette en cause un autre
type d’activité, sa demande à cet égard ne modifie pas l’objet du différend indiqué dans la requête,
puisque le différend opposant les Parties se rapporte aux droits dont celles-ci peuvent se prévaloir
dans tous les espaces maritimes tels que délimités par l’arrêt de 2012. La demande du Nicaragua
découle directement de la question qui fait l’objet de la requête. Selon la Cour, elle est donc
recevable.


       141. Quant au fond, il ressort des éléments de preuve  et le Nicaragua lui-même en
convient  que la Colombie a ouvert à concession onze blocs pétroliers et qu’elle en a attribué deux
en 2011, alors que la frontière maritime entre les deux Parties n’avait pas encore été fixée. Les
documents versés au dossier établissent en outre que la signature des contrats relatifs à ces blocs a
été suspendue une première fois par les parties prenantes en 2011, puis de nouveau par décision du
tribunal administratif de San Andrés, Providencia et Santa Catalina en 2012. Le Nicaragua admet
également que, à ce jour, les contrats correspondants n’ont pas été signés.


       142. En ce qui concerne les faits intervenus depuis lors, le Nicaragua n’a soumis à titre
d’élément de preuve qu’une «carte des terres» tirée du site Internet de l’ANH et datée du 17 février
2017, qui représente un certain nombre de blocs «disponibles» dans des espaces recoupant en partie
sa zone économique exclusive. Aucun autre élément de preuve digne de foi ne vient corroborer l’idée
que l’ANH ait toujours l’intention d’offrir à concession ou d’attribuer ces blocs. La Cour note à cet
égard que le Nicaragua n’a pas maintenu sa demande à l’audience, et qu’il a pris acte de la déclaration
de la Colombie, qui indiquait n’avoir octroyé aucune concession dans les zones en cause. La
Colombie, quant à elle, a réaffirmé que les blocs en question «n’[avaient] pas … été mis en place et
ne ser[aient] ni exploités ni attribués».


      143. Au vu de ce qui précède, la Cour conclut que le Nicaragua n’a pas démontré que la
Colombie continuait d’offrir à concession des blocs pétroliers situés dans sa zone économique
exclusive. Aussi convient-il de rejeter l’allégation que la Colombie aurait, en délivrant des permis
d’exploration pétrolière, violé les droits souverains du Nicaragua.


4. Conclusions

       144. A la lumière des considérations qui précèdent, la Cour juge que la Colombie a manqué à
son obligation internationale de respecter les droits souverains et la juridiction du Nicaragua dans sa
zone économique exclusive, i) en entravant les activités de pêche et de recherche scientifique marine
de navires battant pavillon nicaraguayen ou détenteurs d’un permis nicaraguayen et les opérations de
navires de la marine nicaraguayenne dans la zone économique exclusive du Nicaragua, ii) en voulant
faire appliquer des mesures de conservation dans cette zone, et iii) en y autorisant des activités de
pêche. Par son comportement illicite, la Colombie a engagé sa responsabilité au regard du droit
international.

                                                  - 56 -

                           B. La «zone contiguë unique» de la Colombie

       145. Lorsqu’il reproche à la Colombie de violer les droits dont il jouit dans ses espaces
maritimes, le Nicaragua se réfère au décret présidentiel 1946 par lequel la Colombie a établi une
«zone contiguë unique» autour de ses îles de la partie occidentale de la mer des Caraïbes. Le
Nicaragua ne conteste pas que la Colombie ait droit à une zone contiguë, mais soutient que tant
l’étendue géographique de la «zone contiguë unique» que le champ d’application matériel des
pouvoirs que la Colombie prétend y exercer outrepassent les limites que posent les règles
internationales coutumières relatives à la zone contiguë. Selon le Nicaragua, en établissant la «zone
contiguë unique», la Colombie a violé les droits qu’il détient dans sa zone économique exclusive.


       146. Les Parties sont en désaccord sur la question de savoir si l’article 33 de la CNUDM
consacré à la zone contiguë reflète le droit international coutumier. La Cour, avant de se pencher sur
le décret présidentiel 1946, s’interrogera sur les règles coutumières applicables à la zone contiguë.


1. Les règles applicables à la zone contiguë

        147. Le Nicaragua soutient que les dispositions de l’article 33 de la CNUDM reflètent le droit
international coutumier, et que la règle fixant à 24 milles marins la limite de la zone contiguë qui y
est énoncée est confortée par une pratique étatique «quasiment unanime». Pour ce qui est des
pouvoirs reconnus à l’Etat côtier dans la zone contiguë, le Nicaragua soutient que le paragraphe 1 de
l’article 33 reflète le droit international coutumier. Selon lui, la Colombie n’a pas été en mesure
d’établir que la pratique étatique ait fait évoluer le droit international coutumier au point que celui-ci
autoriserait maintenant les Etats à exercer, dans leur zone contiguë, un contrôle dans des domaines
autres que ceux énumérés à l’article 33 de la CNUDM.



                                                     *



       148. La Colombie, quant à elle, considère que l’article 33 de la CNUDM «ne reflète pas l’état
actuel du droit international coutumier concernant la zone contiguë». Elle soutient que, «en vertu du
droit international coutumier, il est permis à un Etat côtier de créer des zones contiguës à sa mer
territoriale, d’une largeur variable et à des fins diverses, et ce, à certains égards, au-delà de ce que
prévoit expressément l’article 33 de la CNUDM». Ainsi, écrit-elle, «l’Etat côtier peut exercer, dans
[de telles] zone[s] … , le contrôle nécessaire pour protéger et préserver ses intérêts essentiels, et
notamment ceux afférents aux lois et règlements douaniers, fiscaux, sanitaires ou d’immigration
promulgués dans le but de protéger ses intérêts sur son territoire et dans sa mer territoriale». De l’avis
de la Colombie, ce droit permet aux Etats côtiers de préserver, dans leur zone contiguë, leurs intérêts
essentiels dans des domaines tels que la sécurité, le trafic de stupéfiants, la pollution et le patrimoine
culturel.



                                                 *       *

                                                  - 57 -

       149. Comme l’atteste la pratique générale des Etats et comme le reconnaissent les deux Parties,
le concept de zone contiguë est bien ancré en droit international. Des zones contiguës avaient été
établies avant même l’adoption en 1958 de la convention sur la mer territoriale et la zone contiguë
(ci-après la «convention de 1958») et de la CNUDM. Une centaine d’Etats, dont certains ne sont pas
parties à cette dernière, se sont à ce jour dotés de zones contiguës.


        150. Les Parties sont en désaccord sur le point de savoir si l’article 33 de la CNUDM reflète
l’état actuel du droit international coutumier relatif à la zone contiguë. L’article 33 se lit comme suit :

            «1. Dans une zone contiguë à sa mer territoriale, désignée sous le nom de zone
      contiguë, l’Etat côtier peut exercer le contrôle nécessaire en vue de :

      a) prévenir les infractions à ses lois et règlements douaniers, fiscaux, sanitaires ou
         d’immigration sur son territoire ou dans sa mer territoriale ;

      b) réprimer les infractions à ces mêmes lois et règlements commises sur son territoire
         ou dans sa mer territoriale.

            2. La zone contiguë ne peut s’étendre au-delà de 24 milles marins des lignes de
      base à partir desquelles est mesurée la largeur de la mer territoriale.»


       151. En ce qui concerne le régime gouvernant la zone contiguë, la Cour relèvera tout d’abord
que, en droit de la mer, la zone contiguë est distincte d’autres types d’espaces maritimes en ceci que
sa création ne confère à l’Etat côtier ni souveraineté ni droits souverains sur la zone elle-même ou
sur ses ressources. La genèse de l’article 24 de la convention de 1958 et de l’article 33 de la CNUDM
démontre qu’il était globalement admis que les pouvoirs qui pouvaient y être exercés se limitaient
aux domaines des douanes, de la fiscalité, des questions sanitaires et de l’immigration énumérés au
paragraphe 1 de l’article 33. S’agissant de la largeur de la zone contiguë, la plupart des Etats ayant
établi de telles zones en ont fixé la largeur dans une limite de 24 milles marins, ce qui est conforme
au paragraphe 2 de l’article 33 de la CNUDM. Certains ont même réduit, pour s’y conformer, la
largeur de leurs zones contiguës antérieurement établies.


       152. Pendant l’élaboration du régime de la zone contiguë, la question de savoir si l’Etat côtier
pouvait inclure la «sécurité» parmi les domaines où il était en droit d’exercer un contrôle dans cette
zone a été amplement débattue par les Etats. Pour sa part, la Commission du droit international, dans
son commentaire de l’article 66 des articles relatifs au droit de la mer, qui allait devenir l’article 24
de la convention de 1958, a expliqué comme suit pourquoi elle n’avait pas prévu que l’Etat côtier
puisse exercer un contrôle sur la sécurité dans sa zone contiguë :

              «La Commission n’a pas reconnu, dans la zone contiguë, des droits spéciaux en
      matière de sécurité. Il lui a paru, d’une part, que le caractère extrêmement vague du
      terme «sécurité» ouvrirait la voie aux abus ; d’autre part, elle a estimé que l’attribution
      d’un pareil droit ne serait pas nécessaire. L’exercice de la police douanière et sanitaire
      suffira dans la plupart des cas à sauvegarder la sécurité de l’Etat. Pour ce qui est des
      mesures de légitime défense contre une menace imminente et directe à la sécurité de
      l’Etat, la Commission se réfère aux principes généraux du droit international et à la
      Charte des Nations Unies.» (Articles relatifs au droit de la mer, paragraphe 4) du
      commentaire de l’article 66, Annuaire de la Commission du droit international, 1956,
      vol. II, p. 295.)

                                                  - 58 -

        153. A la première Conférence des Nations Unies sur le droit de la mer, en 1958, la Première
Commission a adopté à une faible majorité une proposition de la Pologne tendant à ce que la
«sécurité» soit ajoutée à la liste des domaines couverts par le régime de la zone contiguë, mais cette
proposition n’a pas obtenu la majorité requise en plénière (Documents officiels de la première
Conférence des Nations Unies sur le droit de la mer, 1958, vol. II, Nations Unies,
doc. A/CONF.13/38, p. 40, par. 63). En lieu et place, la Conférence a adopté, à une très grande
majorité, une proposition des Etats-Unis d’Amérique, qui incorporait celle qu’avait faite Ceylan
d’ajouter à cette liste le domaine de l’«immigration» (ibid., par. 64). Pendant les négociations à la
troisième Conférence des Nations Unies sur le droit de la mer, le libellé du paragraphe 1 de
l’article 24 de la convention de 1958 a été repris au paragraphe 1 de l’article 33 de la CNUDM sans
aucune modification quant aux domaines dans lesquels l’Etat côtier peut exercer un contrôle.


       154. Bien que quelques Etats maintiennent dans leur législation nationale le pouvoir d’exercer
un contrôle en matière de sécurité dans la zone contiguë, leur pratique a été contestée par d’autres
Etats. Les documents produits par la Colombie en ce qui concerne des législations nationales relatives
à la zone contiguë ne montrent pas que, comme l’affirme la Colombie, les règles coutumières
relatives à la zone contiguë ont évolué depuis l’adoption de la CNUDM de sorte qu’elles permettent
à l’Etat côtier d’étendre la largeur maximale de la zone contiguë au-delà de 24 milles marins ou
d’élargir les pouvoirs qu’il est en droit d’y exercer.


       155. En conclusion, la Cour considère que l’article 33 de la CNUDM reflète l’état actuel du
droit international coutumier relatif à la zone contiguë, en ce qui concerne à la fois les pouvoirs que
l’Etat côtier peut y exercer et la limitation à 24 milles marins de la largeur de la zone contiguë
(ci-après la «règle des 24 milles marins»).


2. L’effet de l’arrêt de 2012 et le droit de la Colombie d’établir une zone contiguë

       156. Le Nicaragua affirme que les droits des Parties devraient être limités par la frontière
maritime établie par la Cour dans son arrêt de 2012. De son point de vue, les droits de la Colombie,
en tant qu’Etat tiers, dans la zone économique exclusive nicaraguayenne sont régis par l’article 58
de la CNUDM, qui reflète le droit international coutumier et ne couvre pas les droits reconnus dans
la zone contiguë. La délimitation de la zone économique exclusive comprend celle de la zone
contiguë, «ne serait-ce qu’implicitement». Le Nicaragua soutient que l’absence de mention expresse
de la zone contiguë dans l’arrêt de 2012 n’est pas décisive.


       157. La Colombie fait valoir qu’elle est fondée, en droit international, à créer une zone
contiguë autour de l’archipel de San Andrés et que l’arrêt de 2012 n’offre aucune base juridique pour
lui contester un tel droit. Elle affirme qu’en faisant usage, dans sa zone contiguë, des «pouvoirs»
qu’il est en droit d’y exercer dans «certains cas précis», l’Etat côtier ne fait échec ni ne porte atteinte
d’aucune autre façon à l’exercice par un Etat voisin des droits souverains dont celui-ci jouit dans sa
zone économique exclusive, lorsqu’il y a chevauchement de ces deux zones. Le droit de l’Etat côtier
de se doter d’une zone contiguë est indépendant de tous droits liés aux ressources dont jouit un autre
Etat dans sa zone économique exclusive, lorsque les deux espaces se chevauchent, et il n’est
nullement incompatible avec ceux-ci.



                                                 *      *

                                                 - 59 -

       158. La Cour fait observer que, dans la procédure ayant abouti à l’arrêt de 2012, aux fins du
tracé de la frontière maritime unique, les Parties ont évoqué la zone contiguë mais ne lui ont pas
demandé de la délimiter, et elle-même n’en a pas traité, la question ne se posant pas pour la
délimitation. A cet égard, la Cour rappelle que, dans le dispositif de cet arrêt, elle reconnaît à la
Colombie «la souveraineté sur les îles faisant partie des formations suivantes : Alburquerque,
Bajo Nuevo, cayes de l’Est-Sud-Est, Quitasueño, Roncador, Serrana et Serranilla» et fixe à la fois
«le tracé de la frontière maritime unique délimitant le plateau continental et les zones économiques
exclusives» des deux Parties et «la frontière maritime unique» «autour de Quitasueño et de Serrana»
(Différend territorial et maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II),
p. 718-720, par. 251, points 1), 4) et 5)). La Cour considère que, en l’absence de toute référence à la
zone contiguë, l’arrêt de 2012 ne peut être réputé impliquer que la délimitation de la zone
économique exclusive comprend celle de la zone contiguë, comme le soutient le Nicaragua. L’arrêt
de 2012 ne délimite pas, ni expressément ni d’aucune autre façon, la zone contiguë de l’une ou l’autre
des Parties.


      159. En ce qui concerne les espaces maritimes communs à la «zone contiguë unique»
colombienne et à la zone économique exclusive nicaraguayenne, la Cour relève que le Nicaragua
affirme que, maintenant que la délimitation maritime a été opérée entre eux, la Colombie n’est pas
en droit d’établir une zone contiguë chevauchant la zone économique exclusive du Nicaragua. Le
Nicaragua soutient en outre que les droits de la Colombie dans la zone économique exclusive
nicaraguayenne sont limités à ceux énoncés à l’article 58 de la CNUDM, qui ne couvre pas les droits
reconnus dans la zone contiguë.


       160. Tout d’abord, la Cour fait observer que la zone contiguë et la zone économique exclusive
sont gouvernées par deux régimes distincts. Elle considère que l’établissement par un Etat d’une zone
contiguë à un endroit donné n’est pas, de manière générale, incompatible avec la présence à ce même
endroit de la zone économique exclusive d’un autre Etat. En principe, la délimitation maritime opérée
entre le Nicaragua et la Colombie n’a pas pour effet de priver cette dernière du droit de se doter d’une
zone contiguë autour de l’archipel de San Andrés.


        161. En droit de la mer, les pouvoirs qu’un Etat peut exercer dans la zone contiguë sont
différents des droits et obligations qu’a l’Etat côtier dans la zone économique exclusive. Les deux
zones peuvent se chevaucher, mais les pouvoirs qui peuvent y être exercés et leur étendue
géographique ne sont pas identiques. Le régime de la zone contiguë est fondé sur une extension du
contrôle de l’Etat côtier aux fins de la prévention et de la répression de certains comportements
illicites sanctionnés par ses lois et règlements internes, tandis que le régime de la zone économique
exclusive vise à protéger les droits souverains de l’Etat côtier à l’égard des ressources naturelles et
sa juridiction sur la protection de l’environnement marin. Cette distinction a été reconnue pendant
les négociations sur la CNUDM (Documents officiels de la troisième Conférence des Nations Unies
sur le droit de la mer, vol. II, compte rendu analytique de la 31e séance de la Deuxième Commission,
7 août 1974, doc. A/CONF.62/C.2/SR.31, p. 233-234). Lorsqu’il exerce les droits et s’acquitte des
obligations prévus par l’un ou l’autre de ces régimes, chaque Etat doit tenir dûment compte des droits
et obligations de l’autre Etat.


      162. La Cour n’accepte pas l’affirmation du Nicaragua selon laquelle l’article 58 de la
CNUDM couvre tous les droits que la Colombie détient dans sa zone contiguë. Dans les parties de
la «zone contiguë unique» qui chevauchent la zone économique exclusive du Nicaragua, la Colombie
peut exercer ses pouvoirs de contrôle conformément aux règles coutumières relatives aux zones
contiguës, telles que reflétées au paragraphe 1 de l’article 33 de la CNUDM, et elle y a les droits et

                                                 - 60 -

obligations que prévoit le droit international coutumier tel que reflété à l’article 58 de la convention.
La Cour est d’avis que, lorsqu’elle exerce ses pouvoirs dans les parties de sa «zone contiguë unique»
qui chevauchent la zone économique exclusive du Nicaragua, la Colombie doit tenir dûment compte
des droits souverains et de la juridiction qui sont reconnus au Nicaragua, dans sa zone économique
exclusive, par le droit international coutumier tel que reflété aux articles 56 et 73 de la CNUDM.


       163. Compte tenu de ce qui précède, la Cour conclut que la Colombie a le droit d’établir autour
de l’archipel de San Andrés une zone contiguë conforme au droit international coutumier.


3. La compatibilité de la «zone contiguë unique» de la Colombie avec le droit international
   coutumier

       164. Ayant conclu que les dispositions de l’article 33 de la CNUDM reflètent le droit
international coutumier et qu’un Etat côtier a droit à une zone contiguë qui pourrait chevaucher la
zone économique exclusive d’un autre Etat, la Cour recherchera maintenant si la «zone contiguë
unique» de la Colombie établie en vertu du décret présidentiel 1946 est compatible avec le droit
international coutumier, et examinera les griefs du Nicaragua à cet égard.



                                                   *



       165. Au sujet du décret présidentiel 1946, le Nicaragua affirme que, selon les cartes publiées
par la Colombie, certaines parties de la «zone contiguë unique» empiètent sur sa zone économique
exclusive et s’étendent au-delà de 24 milles marins des lignes de base à partir desquelles est mesurée
la mer territoriale colombienne. Selon lui, les arguments par lesquels la Colombie justifie l’utilisation
de lignes géodésiques pour tracer les contours de la «zone contiguë unique», qui font référence à la
situation géographique propre à l’archipel de San Andrés, ne sont nullement fondés en droit
international.


       166. Pour ce qui est des pouvoirs que les paragraphes 2 et 3 de l’article 5 du décret présidentiel
1946 permettraient d’exercer dans la «zone contiguë unique», le Nicaragua soutient que certains de
ces pouvoirs, notamment ceux intéressant la protection de la sécurité, des intérêts maritimes
nationaux et du patrimoine culturel, ne sont pas mentionnés au paragraphe 1 de l’article 33 de la
CNUDM, et qu’ils ne sont pas attestés dans la pratique générale des Etats. Il affirme que la Colombie
n’a pas été en mesure d’établir que la pratique des Etats aurait donné naissance à une règle de droit
international coutumier qui autoriserait les Etats à exercer, dans leur zone contiguë, un contrôle dans
des domaines autres que ceux énumérés à l’article 33 de la CNUDM. Le Nicaragua prétend que les
pouvoirs revendiqués par la Colombie entrent en conflit avec ceux qu’il détient pour sa part dans sa
zone économique exclusive. Selon lui, la Colombie sollicite à l’excès l’expression «lois et
règlements … sanitaires» employée au paragraphe 1 de l’article 33, l’interprétant à mauvais escient
comme englobant les lois et règlements relatifs à la protection de l’environnement.


       167. S’agissant du patrimoine culturel dans la zone contiguë, le Nicaragua soutient que le droit
visé à l’article 303 ne peut être invoqué que par un Etat partie à la CNUDM, et que la Colombie n’a
pas établi que cette disposition reflèterait le droit international coutumier. Il argue en outre que la

                                                - 61 -

propre législation interne de la Colombie contredit le pouvoir dont se prévaut celle-ci de protéger le
patrimoine culturel dans sa «zone contiguë unique», puisqu’elle réserve à la Colombie le seul
contrôle du patrimoine culturel dans sa zone économique exclusive.



                                                   *



       168. En réponse aux arguments qu’oppose le Nicaragua à l’établissement de sa «zone contiguë
unique», la Colombie nie avoir agi de manière illicite au regard du droit international. Elle soutient
que la physionomie de cette zone est dictée par la configuration naturelle et spécifique de l’archipel
de San Andrés, et que l’utilisation qu’elle fait des lignes géodésiques est conforme à la jurisprudence
établie en la matière et ne vise qu’à définir une zone «fonctionnelle» dans laquelle la Colombie peut
exercer les pouvoirs qui lui sont conférés par le droit international. Elle argue que, même si la Cour
devait conclure que la limite de 24 milles marins de la zone contiguë reflète le droit international
coutumier, la configuration géographique de sa «zone contiguë unique» est justifiée en vertu d’une
«exemption coutumière» à pareille règle. Elle invoque ainsi, «en présence de caractéristiques
géographiques uniques et pour autant que ce soit raisonnable dans le contexte, la possibilité de
recourir, aux fins de la détermination de la limite extérieure d’une zone maritime, à des techniques
qui dérogent aux règles générales en vue de créer une zone contiguë viable à même de remplir [l]es
objectifs» poursuivis par le droit international coutumier là où «l’application de la règle générale
rendrait la zone contiguë impraticable».


       169. La Colombie fait valoir que les pouvoirs spécifiés par le décret présidentiel 1946 reposent
sur «des considérations d’ordre contextuel, fonctionnel et politique», permises en droit international
coutumier. Selon elle, quand bien même la Cour conclurait que le paragraphe 1 de l’article 33 reflète
le droit coutumier, les pouvoirs pouvant être exercés dans la «zone contiguë unique» entrent dans les
prévisions de cette disposition. En particulier, la Colombie soutient que la protection du milieu marin
est conforme à une interprétation contemporaine du terme «sanitaire», et que la protection des intérêts
maritimes nationaux et de la sécurité peuvent également relever des domaines  génériques 
«douanier», «fiscal», «sanitaire» et «d’immigration». S’agissant du pouvoir de préserver le
patrimoine culturel, elle argue que celui-ci est expressément garanti par l’article 303 de la CNUDM.



                                               *       *



       170. Les Parties sont divisées sur la question de la conformité au droit international coutumier
des dispositions de l’article 5 du décret présidentiel 1946, qui définissent l’étendue géographique de
la «zone contiguë unique» et le champ d’application matériel des pouvoirs pouvant y être exercés.
L’article 5 se lit comme suit :

                 «Zone contiguë des territoires insulaires dans la partie occidentale
                                      de la mer des Caraïbes

             1. Sans préjudice des dispositions énoncées au paragraphe 2 du présent article, la
      zone contiguë des territoires insulaires de la Colombie dans la partie occidentale de la
      mer des Caraïbes s’étend sur une distance de 24 milles marins mesurés à partir des
      lignes de base mentionnées à l’article 3 du présent décret.

                                                 - 62 -

             2. Les zones contiguës adjacentes à la mer territoriale des îles constituant les
      territoires insulaires de la Colombie dans la partie occidentale de la mer des Caraïbes,
      hormis celles des îles de Serranilla et de Bajo Nuevo, forment en se rejoignant une seule
      zone contiguë, continue et ininterrompue pour l’ensemble du département de l’archipel
      de San Andrés, Providencia et Santa Catalina, sur laquelle les autorités nationales
      compétentes exerceront les pouvoirs qui leur sont reconnus par le droit international et
      les lois colombiennes visées au paragraphe 3 du présent article.

             Afin d’assurer la bonne administration et la gestion ordonnée de l’ensemble de
      l’archipel de San Andrés, Providencia et Santa Catalina, de ses îles, cayes et autres
      formations, ainsi que de ses espaces maritimes et ressources, et d’éviter de créer des
      formes ou contours irréguliers difficiles à respecter dans la pratique, les lignes
      correspondant aux limites extérieures des zones contiguës seront reliées par des lignes
      géodésiques. De la même manière, celles-ci seront reliées à la zone contiguë de l’île de
      Serranilla à l’aide de lignes géodésiques qui suivront le parallèle situé par 14° 59' 08" de
      latitude nord jusqu’au méridien situé par 79° 56' 00" de longitude ouest, avant de se
      diriger vers le nord, formant ainsi la zone contiguë unique du département de l’archipel
      de San Andrés, Providencia et Santa Catalina.

             3. (modifié par le décret 1119 de 2014, article 2) En application des
      dispositions du paragraphe précédent, afin de protéger sa souveraineté sur son territoire
      et sa mer territoriale, l’Etat colombien exercera dans la zone contiguë unique établie par
      le présent article les facultés d’exécution et de contrôle nécessaires pour :

      a) (modifié par le décret 1119 de 2014, article 2) Prévenir les infractions et contrôler
         le respect des lois et règlements touchant à la sûreté de l’Etat, notamment la piraterie
         et le trafic de stupéfiants et de substances psychotropes, ainsi que les comportements
         qui attentent à la sûreté en mer et aux intérêts maritimes nationaux, aux affaires
         douanières, fiscales, migratoires et sanitaires, commises sur ses territoires insulaires
         ou dans leur mer territoriale. De la même manière, prévenir les infractions et
         contrôler le respect des lois et règlements touchant à la préservation de
         l’environnement maritime et du patrimoine culturel.

      b) Réprimer les infractions aux lois ou règlements relatifs aux questions visées à
         l’alinéa a) ci-dessus, commises dans les territoires insulaires de la Colombie ou dans
         leur mer territoriale.

            Paragraphe ajouté par le décret 1119 de 2014, article 3. Le présent article sera
      appliqué conformément au droit international et aux dispositions de l’article 7 du
      présent décret.»


       171. La Colombie fournit une carte représentant la «zone contiguë unique», affirmant qu’elle
décrit fidèlement la manière dont le décret devrait s’appliquer dans la pratique. Le Nicaragua a
produit lui aussi une carte, dont il dit qu’elle a été présentée par le président colombien le jour de la
promulgation du décret présidentiel 1946. Ces cartes ne représentent pas de la même manière la
«zone contiguë unique», mais toutes deux montrent que certaines parties de celle-ci s’étendent
au-delà de 24 milles marins des lignes de base de la Colombie et chevauchent la zone économique
exclusive du Nicaragua. (A titre d’illustration, la Cour reproduit ci-dessous la carte produite par la
Colombie dans son contre-mémoire.)

                                       - 63 -

CARTE MONTRANT LA «ZONE CONTIGUË UNIQUE» COLOMBIENNE, SELON LA COLOMBIE

  (Source : Contre-mémoire de la Colombie, figure 5.1, p. 204. Original en anglais)

                                                 - 64 -

       172. La Colombie ne conteste pas que sa «zone contiguë unique» s’étende, à différents
endroits, au-delà de 24 milles marins, mais affirme que sa position est justifiée au regard du droit
international coutumier. Selon elle, celui-ci autorise un Etat côtier à établir des zones contiguës «de
largeur variable», allant au-delà de ce qui est expressément prévu à l’article 33 de la CNUDM.


        173. Ainsi qu’il a été dit plus haut, la règle des 24 milles marins, énoncée au paragraphe 2 de
l’article 33, est une règle coutumière établie. L’Etat côtier n’a pas le droit d’élargir sa zone contiguë
selon son bon vouloir. La Cour rappelle que la simplification des lignes frontières n’est pas
inhabituelle lorsqu’il est procédé à une délimitation maritime entre deux Etats ; néanmoins, le cas
échéant, la frontière simplifiée est arrêtée d’un commun accord ou au moyen d’un règlement par
tierce partie. En l’espèce, en revanche, la détermination de la limite extérieure de la «zone contiguë
unique» est un acte unilatéral de la Colombie, ayant une incidence directe sur les droits et intérêts du
Nicaragua.


       174. Pour justifier la configuration simplifiée de sa «zone contiguë unique», la Colombie se
réfère à l’affaire des Pêcheries entre le Royaume-Uni et la Norvège ainsi qu’à l’arrêt de 2012. Or ces
deux précédents ne sont pas applicables à la présente espèce. La Colombie n’est fondée à prendre en
considération les caractéristiques géographiques qu’elle invoque qu’à la condition de respecter la
règle des 24 milles marins, comme l’exige le droit international coutumier tel que reflété au
paragraphe 2 de l’article 33 de la CNUDM. Si elle peut, dans le dessein de simplifier la configuration
de sa «zone contiguë unique», choisir d’en réduire la largeur, elle ne saurait l’étendre au-delà de
24 milles marins, au détriment de l’exercice, par le Nicaragua, de ses droits souverains et de sa
juridiction dans sa zone économique exclusive.


       175. En somme, la Colombie a l’obligation, en droit international, de respecter la règle des
24 milles marins. L’étendue géographique de la «zone contiguë unique» n’est donc pas conforme au
droit international coutumier, tel que reflété au paragraphe 2 de l’article 33 de la CNUDM.


       176. Pour ce qui est du champ d’application matériel des pouvoirs reconnus à la Colombie
dans la «zone contiguë unique», l’alinéa a) du paragraphe 3 de l’article 5 du décret présidentiel 1946
dispose que la Colombie exerce dans ladite zone les pouvoirs nécessaires pour prévenir les
infractions et contrôler le respect des lois et règlements touchant à

      «la sûreté de l’Etat, notamment la piraterie et le trafic de stupéfiants et de substances
      psychotropes, ainsi que les comportements qui attentent à la sûreté en mer et aux intérêts
      maritimes nationaux, aux affaires douanières, fiscales, migratoires et sanitaires … sur
      ses territoires insulaires ou dans leur mer territoriale [, et à] la préservation de
      l’environnement maritime et du patrimoine culturel.»

En vertu de cette disposition, le champ d’application matériel des pouvoirs en application desquels
les autorités colombiennes peuvent exercer un contrôle dans la zone contiguë est bien plus vaste que
celui des pouvoirs énumérés au paragraphe 1 de l’article 33 de la CNUDM (voir le paragraphe 150
ci-dessus).


       177. La Cour note que, s’agissant de la sécurité, le paragraphe 3 de l’article 5 vise la «sûreté
de l’Etat» qui, selon la Colombie, comprend la lutte contre la piraterie, le trafic de stupéfiants et les
comportements attentatoires à la sûreté en mer. Comme la Cour l’a déjà dit, la sécurité n’était pas
l’un des domaines que les Etats ont accepté d’inclure parmi ceux où l’Etat côtier est en droit d’exercer

                                                 - 65 -

un contrôle dans la zone contiguë, et le droit international coutumier n’a connu à cet égard aucune
évolution depuis l’adoption de la CNUDM (voir le paragraphe 154 ci-dessus). Il serait donc contraire
à la règle coutumière pertinente d’inclure la sécurité dans le champ d’application matériel des
pouvoirs reconnus à la Colombie dans la «zone contiguë unique».


        178. S’agissant du pouvoir de protéger les «intérêts maritimes nationaux», le paragraphe 3 de
l’article 5 du décret présidentiel 1946, du simple fait de son libellé général, semble porter atteinte
aux droits souverains et à la juridiction du Nicaragua tels que définis au paragraphe 1 de l’article 56
de la CNUDM. Il en va de même pour ce qui est des infractions aux «lois et règlements touchant à
la préservation de l’environnement». Ces «lois et règlements» étant adoptés par la Colombie, le
pouvoir ainsi conféré aux autorités colombiennes d’assurer leur exécution dans une partie de la zone
économique exclusive du Nicaragua va à l’encontre du litt. iii) de l’alinéa b) du paragraphe 1 de
l’article 56 de la CNUDM, qui donne à l’Etat côtier, en l’occurrence le Nicaragua, juridiction dans
sa zone économique exclusive en ce qui concerne «la protection et la préservation du milieu marin».


        179. Si la CNUDM, ainsi qu’il a été mentionné plus haut, impose à tous les Etats parties de
préserver le milieu marin, les autres Etats doivent, dans la zone économique exclusive, observer les
lois et règlements adoptés par l’Etat côtier en matière de conservation des ressources biologiques et
de préservation du milieu marin. Un Etat du pavillon peut appliquer les mesures de conservation
adoptées par l’Etat côtier en faisant le nécessaire auprès de ses navires opérant dans ladite zone (voir
Demande d’avis consultatif soumise par la Commission sous-régionale des pêches, avis consultatif,
2 avril 2015, TIDM Recueil 2015, p. 37, par. 120). Tel n’est pas le cas en la présente espèce pour ce
qui est des pouvoirs conférés aux autorités colombiennes en vertu du paragraphe 3 de l’article 5 du
décret présidentiel 1946, qui, s’ils étaient exercés dans la zone empiétant sur la zone économique
exclusive du Nicaragua, porteraient atteinte aux droits souverains et à la juridiction de celui-ci.


       180. S’agissant de l’argument selon lequel le terme «sanitair[e]» peut désormais être interprété
comme incluant la protection du milieu marin, la Cour n’est pas convaincue que le sens de ce terme,
tel que celui-ci est employé au paragraphe 1 de l’article 33 de la CNUDM, ait évolué jusqu’à couvrir
ce domaine, lequel est régi par des règles coutumières distinctes du droit international de
l’environnement. Ce terme figurait initialement dans les dispositions sur les zones contiguës en
raison de son lien avec les règlementations douanières (Articles relatifs au droit de la mer,
paragraphe 3 du commentaire de l’article 66, Annuaire de la Commission du droit international,
1956, vol. II, p. 295). Rien, ni en droit ni dans la pratique des Etats, ne justifie l’interprétation
extensive qu’en fait la Colombie.


        181. L’alinéa a) du paragraphe 3 de l’article 5 du décret présidentiel 1946 fait également
mention du patrimoine culturel. La Colombie invoque, à l’appui de sa position, le paragraphe 2 de
l’article 303 de la CNUDM. Le Nicaragua, lui, conteste l’allégation de la Colombie au motif que
celle-ci, n’étant pas partie à la CNUDM, ne peut revendiquer le droit visé à l’article 303 et qu’elle
n’a pas démontré que le paragraphe 2 de l’article 303 reflétait le droit international coutumier.


      182. La Cour rappelle que les paragraphes 1 et 2 de l’article 303, intitulé «Objets
archéologiques et historiques découverts en mer», disposent ce qui suit :

             «1. Les Etats ont l’obligation de protéger les objets de caractère archéologique ou
      historique découverts en mer et coopèrent à cette fin.

                                                - 66 -

             2. Pour contrôler le commerce de ces objets, l’Etat côtier peut, en faisant
      application de l’article 33, considérer que leur enlèvement du fond de la mer dans la
      zone visée à cet article, sans son approbation, serait cause d’une infraction sur son
      territoire ou dans sa mer territoriale, aux lois et règlements de l’Etat côtier visés à ce
      même article.»


      183. La Cour note que l’expression «patrimoine culturel» est employée à l’alinéa a) du
paragraphe 3 de l’article 5 du décret présidentiel 1946. Elle part du principe que la Colombie,
puisqu’elle invoque le paragraphe 2 de l’article 303 de la CNUDM, emploie cette expression pour
désigner les objets de caractère archéologique ou historique.


        184. L’article 303 figure parmi les dispositions générales de la partie XVI de la CNUDM. Les
travaux préparatoires de la convention et les commentaires de la Commission du droit international
sur les articles relatifs au droit de la mer indiquent que les Etats participant aux négociations ne
souhaitaient pas que les objets patrimoniaux découverts sur les fonds marins soient considérés
comme faisant partie des ressources naturelles du plateau continental et qu’ils n’entendaient donc
pas faire entrer le patrimoine culturel dans le cadre du régime du plateau continental (Annuaire de la
Commission du droit international, 1956, vol. II, p. 298). Au cours des négociations tenues lors de
la troisième Conférence des Nations Unies sur le droit de la mer, les Etats participants sont convenus
de donner à l’Etat côtier le pouvoir d’exercer un contrôle sur les objets de caractère archéologique et
historique découverts dans sa zone contiguë, l’enlèvement de tels objets pouvant être considéré
comme une infraction à ses lois et règlements touchant aux affaires douanières, fiscales, migratoires
ou sanitaires. Ce pouvoir étendu s’applique exclusivement dans la limite des 24 milles marins prévue
au paragraphe 2 de l’article 303, ainsi qu’il en a été décidé en plénière à la troisième Conférence des
Nations Unies sur le droit de la mer (Nations Unies, doc. A.CONF.62/L.58, par. 15).


        185. A la suite de la conclusion de la CNUDM, un nombre croissant d’Etats ont étendu
l’application de leur législation interne en matière de patrimoine culturel à leur zone contiguë et des
traités multilatéraux ont été conclus en vue de protéger le patrimoine culturel subaquatique.


       186. Compte tenu de la pratique des Etats et d’autres développements juridiques dans ce
domaine, la Cour estime que le paragraphe 2 de l’article 303 de la CNUDM reflète le droit
international coutumier. Il s’ensuit que le paragraphe 3 de l’article 5 du décret présidentiel 1946, en
tant qu’il inclut le pouvoir d’exercer un contrôle sur les objets archéologiques et historiques
découverts dans la zone contiguë, n’emporte pas violation du droit international coutumier.


4. Conclusion

       187. A la lumière de ce qui précède, la Cour conclut que la «zone contiguë unique» établie par
le décret présidentiel colombien 1946 n’est pas conforme au droit international coutumier à deux
égards. Premièrement, son étendue géographique n’est pas conforme à la règle des 24 milles marins
applicable à l’établissement de la zone contiguë. Deuxièmement, le paragraphe 3 de l’article 5 du
décret présidentiel 1946 confère à la Colombie certains pouvoirs pour contrôler le respect de ses lois
et règlements dans la «zone contiguë unique» qui s’étendent à des domaines non autorisés par les
règles coutumières telles que reflétées au paragraphe 1 de l’article 33 de la CNUDM.

                                                 - 67 -

       188. Etant parvenue à cette conclusion, la Cour en vient à présent à la question de savoir si
l’établissement de la «zone contiguë unique» par l’adoption du décret présidentiel 1946 constitue en
soi un manquement aux obligations internationales qui incombent à la Colombie à l’égard du
Nicaragua, engageant sa responsabilité internationale.



                                                *       *



       189. Le Nicaragua affirme que, quand bien même le décret présidentiel 1946 ne serait pas mis
en œuvre, son adoption suffit à constituer un fait internationalement illicite qui engage la
responsabilité de la Colombie. Il ajoute que, en tout état de cause, les incidents survenus en mer ont
montré que, en mettant en œuvre ce décret, la Colombie avait porté atteinte à ses droits souverains
et à sa juridiction dans sa zone économique exclusive et continuait d’y porter atteinte.



                                                    *



       190. Réfutant ces allégations, la Colombie soutient que, même à supposer que la «zone
contiguë unique» instaurée par le décret présidentiel 1946 soit incompatible avec le droit
international coutumier  «quod non» , l’adoption dudit décret ne constituerait pas en soi un fait
internationalement illicite. Elle fait valoir qu’il convient, pour apprécier la licéité de ce décret, de
considérer si, en l’«appli[quant]», elle a manqué à son obligation de tenir «dûment compte» des droits
du Nicaragua. Or, argue-t-elle, le Nicaragua n’a pas fait état d’un seul cas dans lequel elle l’aurait
empêché d’exercer dans la «zone contiguë unique» ses droits attachés à la zone économique
exclusive.



                                                *       *



       191. La Cour rappelle que la Commission du droit international a noté qu’il n’existait pas de
règle générale applicable à la question de savoir si un Etat engage sa responsabilité internationale en
adoptant des dispositions législatives nationales. La réponse à cette question dépend des termes
spécifiques de l’obligation en cause et des circonstances de l’affaire. La Commission explique ainsi
que

      «[l]a question se pose souvent de savoir si l’adoption d’une loi par un Etat peut violer
      une obligation, dans les cas où il existe un conflit apparent entre le contenu de cette loi
      et ce qui est requis par l’obligation internationale, ou si la loi en question doit avoir été
      appliquée en l’espèce avant que la violation soit réputée s’être produite. Encore une fois,
      aucune règle générale, qui soit applicable dans tous les cas, ne peut être établie. La
      simple adoption d’une loi incompatible peut entraîner la violation de certaines
      obligations. Dans ce cas, la seule adoption de la loi en question engage la responsabilité
      internationale de l’Etat qui la promulgue, le législateur lui-même étant un organe de
      l’Etat aux fins de l’attribution de la responsabilité. Dans d’autres circonstances, il se

                                                  - 68 -

      peut que l’adoption d’une loi ne constitue pas en soi une violation, en particulier si l’Etat
      concerné a la possibilité de donner effet à cette loi d’une manière qui ne violerait pas
      l’obligation internationale en question. En pareil cas, l’existence ou non d’une violation
      dépend de la mise en application de cette loi et de la façon dont elle le sera.»
      (Paragraphe 12 du commentaire de l’article 12 des articles de la Commission du droit
      international sur la responsabilité de l’Etat, Annuaire de la Commission du droit
      international, 2001, vol. II, deuxième partie, p. 60.)


      192. Aux fins de la présente affaire, la Cour se prononcera ainsi sur la question à la lumière
des obligations auxquelles la Colombie aurait manqué et du contexte spécifique de l’affaire.


       193. Le décret présidentiel colombien 1946 a été initialement promulgué peu de temps après
le prononcé de l’arrêt de 2012. Conjointement avec les déclarations officielles faites au plus haut
niveau de l’Etat colombien au sujet de l’arrêt en question et aux incidents survenus en mer, son
adoption a alimenté le différend entre les Parties, ce qui allait conduire à l’introduction de la présente
instance par le Nicaragua. Ayant constaté que la «zone contiguë unique» établie en vertu du
décret présidentiel 1946 est, à deux égards, incompatible avec les règles coutumières internationales
relatives à la zone contiguë et qu’elle porte atteinte aux droits reconnus au Nicaragua dans sa zone
économique exclusive (voir le paragraphe 187 ci-dessus), la Cour doit traiter la demande afférente
audit décret que celui-ci a formulée dans ses conclusions finales. La Cour n’ignore pas que la
Colombie a modifié ce décret en 2014, de sorte à préciser qu’il serait appliqué conformément au droit
international. Compte tenu du constat qu’elle a dressé et des circonstances de l’espèce, elle ne
considère toutefois pas que cette précision constitue une réponse suffisante à la préoccupation
soulevée à cet égard par le Nicaragua. La Colombie a l’obligation internationale de remédier à cette
situation.


      194. Sur la base des considérations exposées ci-dessus, la Cour conclut, en ce qui concerne les
espaces maritimes communs à la «zone contiguë unique» colombienne et à la zone économique
exclusive nicaraguayenne, que la «zone contiguë unique» colombienne, qu’elle a jugée incompatible
avec le droit international coutumier tel que reflété à l’article 33 de la CNUDM, porte atteinte aux
droits souverains et à la juridiction du Nicaragua dans la zone économique exclusive. La
responsabilité de la Colombie, dès lors, est engagée. La Colombie doit, par les moyens de son choix,
mettre en conformité avec le droit international coutumier les dispositions du décret
présidentiel 1946, en tant que celles-ci ont trait aux espaces maritimes que la Cour a reconnus au
Nicaragua dans son arrêt de 2012.


                                      C. Conclusions et remèdes

       195. La Cour a conclu (voir le paragraphe 144 ci-dessus) que la Colombie avait manqué à son
obligation internationale de respecter les droits souverains et la juridiction du Nicaragua dans sa zone
économique exclusive, i) en entravant les activités de pêche et de recherche scientifique marine de
navires battant pavillon nicaraguayen ou détenteurs d’un permis nicaraguayen et les opérations de
navires de la marine nicaraguayenne dans la zone économique exclusive du Nicaragua, ii) en voulant
faire appliquer des mesures de conservation dans cette zone, et iii) en y autorisant des activités de
pêche. Par son comportement illicite, la Colombie a engagé sa responsabilité au regard du droit
international. Elle doit par conséquent cesser immédiatement ce comportement illicite.

                                                 - 69 -

        196. La Cour a également constaté (voir les paragraphes 187 et 194 ci-dessus) que la «zone
contiguë unique» établie par le décret présidentiel colombien 1946 n’était pas conforme au droit
international coutumier, à la fois parce qu’elle s’étend à plus de 24 milles marins des lignes de base
à partir desquelles est mesurée la largeur de la mer territoriale colombienne, et parce que les pouvoirs
que la Colombie entend y exercer vont au-delà de ceux qui sont permis par le droit international
coutumier. Dans les espaces maritimes communs à la «zone contiguë unique» colombienne et à la
zone économique exclusive nicaraguayenne, la première porte atteinte aux droits souverains et à la
juridiction que le Nicaragua est en droit d’exercer dans la seconde. La responsabilité de la Colombie
est par là même engagée. La Colombie doit, par les moyens de son choix, mettre en conformité avec
le droit international coutumier les dispositions du décret présidentiel 1946, en tant que celles-ci ont
trait aux espaces maritimes que la Cour a reconnus au Nicaragua dans son arrêt de 2012.


       197. Dans ses conclusions finales, le Nicaragua a sollicité un certain nombre de remèdes
supplémentaires (voir le paragraphe 24 ci-dessus). Compte tenu de la nature des faits
internationalement illicites de la Colombie, la Cour considère que les remèdes exposés ci-dessus
suffisent à réparer le préjudice que ces faits ont causé au Nicaragua.


       198. En ce qui concerne la demande du Nicaragua tendant à ce qu’il soit ordonné à la Colombie
de l’indemniser, la Cour considère que, au cours de la procédure, le Nicaragua n’a pas présenté de
preuve que des navires battant pavillon nicaraguayen ou détenteurs d’un permis nicaraguayen ou les
pêcheurs qui se trouvaient à leur bord avaient subi un préjudice matériel ou avaient été effectivement
empêchés de pêcher par suite de faits d’ingérence de frégates colombiennes dans la zone économique
exclusive nicaraguayenne. L’assertion du Nicaragua, qui prétend que les activités de pêche autorisées
par la Colombie dans ladite zone lui ont causé «un manque à gagner considérable [de même qu’à]
ses pêcheurs titulaires de licences», n’est pas étayée par la moindre preuve. En l’absence d’«éléments
permettant de démontrer [l’existence d’]un préjudice propre susceptible d’évaluation financière», la
Cour ne fera pas droit à une demande d’indemnisation (Différend relatif à des droits de navigation
et des droits connexes (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2009, p. 267, par. 149). La
demande d’indemnisation du Nicaragua doit donc être rejetée. Par conséquent, rien ne fonde la Cour
à reporter la question de l’indemnisation à un stade ultérieur.


      199. Enfin, le Nicaragua prie la Cour de demeurer saisie de l’affaire tant que la Colombie
n’aura pas reconnu et ne respectera pas les droits que la Cour, par l’arrêt de 2012, a adjugés au
Nicaragua dans la mer des Caraïbes. La Cour considère qu’elle n’est nullement fondée en droit à
accueillir pareille demande. La demande du Nicaragua doit donc être rejetée.


            IV. DEMANDES RECONVENTIONNELLES FORMULÉES PAR LA COLOMBIE

       200. La Cour rappelle, comme elle l’a déjà évoqué au paragraphe 15 du présent arrêt, que dans
son ordonnance en date du 15 novembre 2017 elle a constaté «l’absence de connexité directe, tant en
fait qu’en droit, entre les deux premières demandes reconventionnelles de la Colombie et les
demandes principales du Nicaragua», et a conclu, conformément à l’article 80 de son Règlement,
que ces demandes étaient irrecevables comme telles et ne pouvaient pas faire partie de la présente
procédure (Violations alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie), demandes reconventionnelles, ordonnance du 15 novembre
2017, C.I.J. Recueil 2017, p. 314, par. 82, point A), alinéas 1) et 2)). La Cour a cependant conclu
qu’il y avait une connexité directe entre les troisième et quatrième demandes reconventionnelles de
la Colombie et les demandes principales du Nicaragua et qu’en conséquence, ces demandes
reconventionnelles étaient recevables et pouvaient faire partie de la présente procédure (ibid., p. 314,
par. 82, point A), alinéas 3) et 4)). Elle examinera à présent la troisième, puis la quatrième demande
reconventionnelle de la Colombie sur le fond.

                                                 - 70 -

        A. Allégations de violation par le Nicaragua des droits des pêcheurs artisanaux
                de l’archipel de San Andrés d’accéder aux bancs traditionnels
                                       et de les exploiter

       201. Dans sa troisième demande reconventionnelle, la Colombie affirme que les habitants dont
l’archipel de San Andrés est le territoire ancestral, notamment les Raizals, naviguent, pêchent et
chassent la tortue depuis plus de trois siècles dans l’ensemble du sud-ouest de la mer des Caraïbes,
dans les espaces maritimes que la Cour a reconnus au Nicaragua dans son arrêt de 2012, ainsi que
dans des eaux colombiennes dont l’accès requiert de traverser une partie de la zone économique
exclusive du Nicaragua. Elle soutient que les Raizals pêchaient traditionnellement entre la côte des
Mosquitos et l’archipel de San Andrés, notamment «dans les eaux peu profondes, à Cape Bank et,
en particulier, le long de la Esquina, autrement dit de part et d’autre du 82e méridien de longitude
ouest, et la zone dite de Luna Verde», ainsi que dans «les eaux profondes, au nord de Quitasueño, à
l’est du 82e méridien de longitude ouest et à l’ouest et au nord-ouest de Providencia, et entre,
respectivement, Providencia et Quitasueño, Quitasueño et Serrana et Serrana et Roncador». La
Colombie soutient en outre que, si de longues expéditions de pêche vers Cape Bank et les bancs
septentrionaux ont eu lieu de tout temps, les pêcheurs artisanaux ont commencé à fréquenter ces
bancs beaucoup plus assidûment pendant la seconde moitié du XXe siècle, en raison de la diminution
des prises autour de San Andrés et Providencia. Elle avance que, en conséquence de l’arrêt de 2012,
de nombreux lieux de pêche traditionnels des habitants de l’archipel se trouvent à présent dans des
espaces maritimes qui relèvent de la juridiction du Nicaragua, et que certains autres bancs de pêche
situés dans des espaces maritimes colombiens ne peuvent être rejoints qu’en traversant ladite zone
économique exclusive.


        202. A l’appui de sa troisième demande reconventionnelle, la Colombie affirme, en premier
lieu, que les droits de pêche traditionnels des Raizals découlent d’une coutume ou pratique locale
non contestée et multiséculaire, telle qu’attestée par divers documents historiques et déclarations
sous serment annexés au contre-mémoire. Elle qualifie ces droits de pêche de «droits coutumiers
d’accès et d’exploitation» limités dont l’exercice ne remet nullement en cause le caractère exclusif
des droits souverains du Nicaragua en tant qu’Etat côtier. En deuxième lieu, la Colombie fait valoir
qu’«immédiatement après le prononcé de l’arrêt de 2012, … le Nicaragua [et elle-même] [av]aient
reconnu, tant tacitement qu’expressément, qu’un[e telle pratique ancestrale de pêche artisanale]
s’était mué[e] en norme coutumière locale qui survivait à la délimitation maritime». En troisième
lieu, la Colombie affirme que le Nicaragua a admis, par les déclarations de son chef d’Etat, que les
pêcheurs artisanaux de l’archipel ont le droit de pêcher dans les zones maritimes du Nicaragua sans
qu’il soit nécessaire de conclure des accords de pêche bilatéraux ou d’autres mécanismes pour
préserver ces droits et sans que les pêcheurs aient à demander l’autorisation de l’INPESCA. La
Colombie soutient, à titre subsidiaire, que ces déclarations doivent être considérées comme
constituant un engagement unilatéral contraignant du Nicaragua à respecter les droits de pêche
traditionnels des Raizals. Enfin, la Colombie fait valoir que

      «[p]eu importe que [le droit coutumier local] tire, formellement, sa source d’une norme
      coutumière locale, d’un accord tacite, d’un acte d’acquiescement, d’un engagement
      unilatéral voire d’une règle de droit international sur le sort à réserver aux droits acquis
      de ressortissants étrangers. Le résultat est le même. Les habitants de l’archipel et, en
      particulier, les Raizals, ont le droit de pêcher sur les bancs situés dans les zones
      maritimes dont l’appartenance a été reconnue au Nicaragua … sans avoir à en demander
      l’autorisation.»


      203. A cet égard, la Colombie renvoie notamment aux déclarations suivantes du chef de l’Etat
nicaraguayen :

                                                 - 71 -

      i) une déclaration du 26 novembre 2012, dans laquelle le président Ortega, aurait insisté sur le
         respect de son pays envers les droits des habitants de l’archipel «de pêcher et de naviguer
         dans les eaux où ils navigu[aient] depuis toujours», non sans préciser, toutefois, que «les
         pêcheurs artisanaux devraient obtenir l’autorisation des autorités nicaraguayennes
         compétentes» ;

     ii) une déclaration du 1er décembre 2012, dans laquelle le président Ortega aurait affirmé que
         son pays «respectera[it] les droits ancestraux des Raizals» et mentionné la nécessité
         d’instaurer des «mécanismes de dialogue» en vue de «garantir le droit de pêche d[e ce]
         peuple» ;

     iii) une déclaration du 21 février 2013, dans laquelle le président Ortega aurait affirmé que
          «la communauté raizale vivant à San Andrés p[ouvai]t continuer de pêcher dans les eaux
          caribéennes qui appart[enai]ent désormais au Nicaragua et que ses droits en tant que peuple
          autochtone ne ser[aie]nt pas touchés» mais qu’il était «nécess[aire] d’œuvrer à la conclusion
          d’un accord entre la Colombie et le Nicaragua afin de régulariser la situation, en l’absence
          de moyen de savoir combien de navires appart[enai]ent à la communauté raizale et lesquels
          se livr[ai]ent à la pêche industrielle» ;

     iv) une déclaration du 18 novembre 2014, dans laquelle le président Ortega aurait indiqué que
         le président colombien était disposé à œuvrer à la conclusion d’un accord ou d’un traité avec
         le Nicaragua en vue de donner effet à l’arrêt de 2012 et que, dans ce contexte, les Parties
         étaient «convenues de la nécessité d’œuvrer à la conclusion d’un accord garantissant les
         droits de la communauté raizale» ; et

     v) une déclaration du président Ortega, en date du 5 novembre 2015, dans laquelle il est fait
        référence aux «engagements … envers nos frères raizals concernant leurs droits de pêche,
        qui devront être pris ultérieurement».


       204. La Colombie affirme que, à la suite de l’arrêt de 2012 et nonobstant le soutien apporté
par le président Ortega aux droits des habitants de l’archipel de San Andrés, les forces navales
nicaraguayennes ont poursuivi une stratégie active d’intimidation, notamment par les menaces et les
pillages auxquelles elles se livrent, de sorte qu’elles «empêche[nt] régulièrement, ou du
moins … décourage[nt] fortement, les pêcheurs artisanaux de l’archipel d’atteindre leurs bancs
traditionnels situés dans les espaces maritimes qui ont été reconnus au Nicaragua ainsi que les bancs
septentrionaux de Quitasueño, Serrana, Serranilla et Bajo Nuevo», comme l’attestent 11 déclarations
sous serment annexées à son contre-mémoire. Elle soutient en outre que les pêcheurs industriels
nicaraguayens opérant dans les espaces en question se livrent à des «pratiques déprédatrices ainsi
qu’à des actes de piraterie» et que, du fait que la marine nicaraguayenne tolère ces «pratiques de
pêche déprédatrices et … agissements criminels», le Nicaragua commet en outre une violation du
droit coutumier des pêcheurs artisanaux de l’archipel d’accéder aux bancs traditionnels et de les
exploiter.


       205. La Colombie estime que le Nicaragua «a l’obligation de cesser d’empêcher les pêcheurs
artisanaux colombiens d’accéder à leurs zones de pêche traditionnelles et de pleinement respecter les
droits de pêche traditionnels dont les Raizals et les autres pêcheurs de l’archipel ont toujours joui sur
ces mêmes zones». La Colombie est également d’avis que le Nicaragua devrait l’indemniser du
dommage causé, y compris le manque à gagner résultant des violations qu’il aurait commises, et lui
donner des garanties appropriées de non-répétition.



                                                   *

                                                  - 72 -

       206. En réponse à la troisième demande reconventionnelle de la Colombie, le Nicaragua fait
valoir que «la population raizale des petites îles de San Andrés, Providencia et Santa Catalina ne
jouit d’aucun droit juridique, résiduel ou autre, de mener de prétendues activités de pêche dans la
[zone économique exclusive] nicaraguayenne» et que les droits revendiqués sont incompatibles avec
le régime de la zone économique exclusive. Selon lui, «il ressort clairement du texte et du contexte
des dispositions pertinentes de la CNUDM, ainsi que des travaux préparatoires et de la jurisprudence,
que les droits de pêche historiques, y compris les droits de pêche artisanale, n’ont pas survécu à la
création du régime de la [zone économique exclusive]». Le Nicaragua affirme en outre que, en tout
état de cause, la Colombie n’a pas établi que les pêcheurs artisanaux de l’archipel de San Andrés
détiennent de tels droits ou que le Nicaragua ait violé ceux-ci.


        207. Premièrement, le Nicaragua fait valoir que, conformément à la jurisprudence de la Cour,
«le régime de la [zone économique exclusive], tel que codifié dans la partie V de la CNUDM, est
pleinement applicable entre les Parties en tant qu’élément du droit international coutumier». Pour
lui, il ressort clairement de l’examen du texte, du contexte et des travaux préparatoires relatifs à la
partie V de la convention que l’exploitation des ressources biologiques de la zone économique
exclusive est réservée à l’Etat côtier. Le demandeur s’appuie sur le libellé de l’alinéa a) du
paragraphe 1 de l’article 56, qui dispose que l’Etat côtier a «des droits souverains aux fins
d’exploration et d’exploitation, de conservation et de gestion des ressources naturelles, biologiques
ou non biologiques, des eaux surjacentes aux fonds marins, des fonds marins et de leur sous-sol». Il
relève également que l’article 61 de la convention, en son paragraphe 1, confère à l’Etat côtier le
droit exclusif de fixer le volume admissible des captures dans sa zone économique exclusive, tandis
que l’article 62, en son paragraphe 2, lui permet de déterminer sa propre capacité d’exploitation et,
en son paragraphe 3, de donner à d’autres Etats accès au reliquat des stocks en tenant compte,
notamment, de «la nécessité de réduire à un minimum les perturbations économiques dans les Etats
dont les ressortissants pratiquent habituellement la pêche dans la zone ou qui ont beaucoup contribué
à la recherche et à l’inventaire des stocks». Le Nicaragua fait valoir que certaines dispositions de la
CNUDM ayant trait à d’autres espaces maritimes, tel que l’article 51 relatif aux eaux
archipélagiques, «prévoient des exceptions expresses concernant les droits de pêche traditionnels ou
l’application d’autres règles du droit international». Par conséquent, selon lui, l’absence dans la
partie V de la CNUDM de disposition protégeant les droits de pêche traditionnels dans la zone
économique exclusive témoigne de l’intention qu’avaient les rédacteurs de la convention de
considérer ces droits comme un simple «facteur pertinent» dans l’allocation du reliquat des
ressources.


       208. Le Nicaragua avance en outre que, pendant la négociation de la CNUDM à la troisième
Conférence des Nations Unies sur le droit de la mer, des propositions pour la protection de pratiques
de pêche historiques dans la zone économique exclusive ont été discutées et rejetées et qu’un grand
nombre d’Etats se sont dits opposés à cette protection dans les eaux adjacentes à leurs côtes, fait qui
va dans le sens de la reconnaissance des droits souverains et de la juridiction exclusifs de l’Etat côtier
sur les ressources naturelles de la zone économique exclusive. Enfin, le Nicaragua fait valoir que la
jurisprudence, comme l’atteste l’arrêt rendu par la Cour en l’affaire de la Délimitation de la frontière
maritime dans la région du golfe du Maine (Canada/Etats-Unis d’Amérique) (arrêt,
C.I.J. Recueil 1984, p. 246), vient aussi étayer son argument que, en vertu du droit international
coutumier, les droits de pêche traditionnels ont été éteints par la création de la zone économique
exclusive et que les Etats côtiers jouissent désormais d’un «monopole de droits» sur les ressources
biologiques de cette zone.


       209. A titre subsidiaire, le Nicaragua maintient que, si la Cour devait conclure que des droits
de pêche traditionnels ont survécu à la création de la zone économique exclusive, la Colombie ne
s’est, en tout état de cause, pas acquittée de la charge qui lui incombe de prouver que ses pêcheurs

                                                - 73 -

avaient effectivement de tels droits ou que le Nicaragua y a porté atteinte. Il affirme en outre que la
revendication par la Colombie de droits de pêche traditionnels contredit ce que celle-ci a
précédemment admis au cours de la procédure devant la Cour en l’affaire du Différend territorial et
maritime (Nicaragua c. Colombie), dans laquelle elle n’a pas fait la moindre référence à l’existence
de droits de pêche ancestraux des Raizals. Le Nicaragua renvoie aussi à un passage du
contre-mémoire soumis par la Colombie en l’affaire susmentionnée, dans lequel il est dit que la
population de l’archipel dépendait pour subsister des ressources halieutiques et d’autres ressources
se trouvant à «Roncador, Quitasueño, Serrana, Serranilla et Bajo Nuevo», formations qui ne sont pas
situées dans l’espace dont la Cour a dit dans son arrêt de 2012 qu’il fait partie de la zone économique
exclusive nicaraguayenne. Le demandeur invite également la Cour à tenir compte de la déclaration
faite par la Colombie à la commission d’experts pour l’application des conventions et
recommandations de l’Organisation internationale du Travail, à savoir que l’arrêt de la Cour n’avait
«pas eu d’incidence» sur «les zones de pêche fréquentées par les habitants de
San Andrés … puisqu’il s’agi[ssai]t … d’une zone maritime appartenant à la Colombie». Enfin, le
Nicaragua affirme que, par des textes officiels tels que la résolution no 0121 du 28 avril 2004 de la
DIMAR, la Colombie a elle-même imposé des limites strictes aux espaces où les pêcheurs artisanaux
étaient autorisés à pêcher, réduisant leur zone d’activité à une distance de 12 milles marins des îles
de San Andrés et Providencia.


       210. Le Nicaragua fait valoir également que la Colombie voit ses prétentions contredites par
les preuves qu’elle-même a produites, sous la forme des 11 déclarations sous serment de pêcheurs
artisanaux mentionnées ci-dessus, qui montrent que cette pêche n’a jamais été pratiquée dans
l’espace dont la Cour a dit dans son arrêt de 2012 qu’il fait partie de la zone économique exclusive
nicaraguayenne. Il met du reste en doute la force probante de ce type de preuve, estimant que ces
déclarations sous serment émanent de particuliers qui ont des intérêts dans l’issue de la procédure, et
ont été établies moins d’un mois avant le dépôt du contre-mémoire de la Colombie, pour les besoins
de la cause. Il affirme que, quoi qu’il en soit, ces déclarations prouvent que «toutes les pratiques de
pêche historiques ont eu pour cadre des eaux situées pour la plupart à proximité d’îles colombiennes
et non des eaux dont la Cour a jugé qu’elles faisaient partie de la [zone économique exclusive] du
Nicaragua».


       211. Le Nicaragua affirme de plus qu’aucune des déclarations dans lesquelles le
président Ortega a exprimé sa volonté de prendre en considération les préoccupations de la Colombie
concernant les pratiques de pêche des Raizals n’équivaut à une reconnaissance ou acceptation
explicite des droits de pêche traditionnels qu’auraient ces derniers. Selon lui, ces déclarations, qui
doivent s’analyser dans le contexte particulièrement délicat dans lequel elles ont été faites, se
voulaient conciliantes et visaient à désamorcer les tensions politiques dues au rejet par la Colombie
de l’arrêt de la Cour de 2012. Le Nicaragua souligne que, dans ces déclarations, le président Ortega
a appelé expressément à l’élaboration de mécanismes appropriés pour faire une place aux activités
des pêcheurs artisanaux, et notamment à la conclusion d’un accord bilatéral avec la Colombie.
Le Nicaragua indique aussi clairement que, s’il dénie aux habitants de l’archipel de San Andrés un

      «droit «acquis» de pratiquer la pêche artisanale dans sa [zone économique exclusive]
      du point de vue juridique, il reste disposé, dans un esprit de fraternité et de bon
      voisinage, à travailler avec la Colombie pour parvenir à un accord bilatéral tenant
      compte … des besoins des Raizals en matière de pêche».

                                                 - 74 -

       212. Le Nicaragua fait valoir encore que la Colombie n’a produit aucune preuve
contemporaine des incidents dans lesquels la marine nicaraguayenne aurait entravé des activités.
Il considère que la déclaration faite par le président Santos le 18 février 2013 et les déclarations sous
serment sur lesquelles elle se fonde ne fournissent aucune information précise sur les faits de
harcèlement ou de pillage allégués.



                                                *      *



       213. La Cour note que la troisième demande reconventionnelle de la Colombie est fondée sur
deux thèses principales : la Colombie affirme d’abord que les habitants de l’archipel de San Andrés,
notamment les Raizals, se livrent de longue date à la pêche artisanale ou traditionnelle dans des
espaces qui relèvent à présent de la zone économique exclusive du Nicaragua et que ces pratiques,
qu’elle prétend séculaires, auraient donné naissance à une «norme coutumière locale» incontestée
entre les Parties ou à des droits coutumiers d’accès et d’exploitation ayant survécu à l’établissement
de ladite zone. Elle se réfère en outre à des déclarations du chef de l’Etat nicaraguayen, le
président Ortega, affirmant y voir à la fois une acceptation ou une reconnaissance de l’existence de
ces droits et des déclarations unilatérales capables de produire des «effets juridiques», en
l’occurrence l’«octro[i] de … droits aux pêcheurs artisanaux». La Cour examinera le bien-fondé de
chacun de ces arguments avant de déterminer si la Colombie a rapporté la preuve des violations
qu’elle prête au Nicaragua.


       214. S’agissant de la première de ces assertions, c’est à la Colombie qu’incombe la charge
d’établir que les habitants de l’archipel de San Andrés, notamment les Raizals, pratiquent
historiquement la pêche artisanale dans des zones qui relèvent à présent de la zone économique
exclusive du Nicaragua, activité ayant donné naissance (selon la Colombie) à une «norme coutumière
locale» incontestée ou à des «droits coutumiers d’accès et d’exploitation» ayant survécu à la création
de ladite zone.


       215. La Cour commence par rappeler que les relations entre les Parties en ce qui concerne la
zone économique exclusive sont régies par le droit international coutumier (voir le paragraphe 48
ci-dessus). Par conséquent, afin de déterminer les droits et obligations des Parties spécifiquement
dans la zone économique exclusive du Nicaragua, la Cour appliquera les règles pertinentes du droit
international coutumier, telles que reflétées dans les dispositions pertinentes de ladite partie,
notamment les articles 56 et 58, de la convention (voir les paragraphes 57 et 61 ci-dessus).


       216. En vertu du droit international coutumier tel que reflété à l’article 56 de la CNUDM, le
Nicaragua, en tant qu’Etat côtier, jouit de droits souverains dans sa zone économique exclusive,
notamment «aux fins de l’exploration et de l’exploitation, de la conservation et de la gestion des
ressources naturelles, biologiques ou non biologiques, du fond des mers et de son sous-sol et des
eaux surjacentes». En outre, le droit international coutumier tel que reflété aux articles 61 et 62 de la
CNUDM confère au Nicaragua, en tant qu’Etat côtier, le droit de «fixer le volume admissible des
captures en ce qui concerne les ressources biologiques dans sa zone économique exclusive»
(article 61, paragraphe 1) ainsi que celui de déterminer sa capacité d’exploitation des ressources
biologiques de cette zone et, si cette capacité d’exploitation est inférieure à l’ensemble du volume
admissible des captures, d’autoriser d’autres Etats, par voie d’accords ou d’autres arrangements et

                                                   - 75 -

conformément aux modalités, aux conditions et aux lois et règlements qu’il aura fixées, à exploiter
le reliquat du volume admissible (article 62, paragraphe 2). Du reste, le droit international coutumier
impose au Nicaragua, dès lors qu’il accorde à d’autres Etats l’accès à sa zone économique exclusive
à l’effet d’exploiter ce reliquat, de

       «t[enir] compte de tous les facteurs pertinents, entre autres : … les besoins des Etats en
       développement de la région ou de la sous-région pour ce qui est de l’exploitation d’une
       partie du reliquat, et la nécessité de réduire à un minimum les perturbations
       économiques dans les Etats dont les ressortissants pratiquent habituellement la pêche
       dans la zone» (article 62, paragraphe 3).


       217. En vertu du droit international coutumier, tel que reflété à l’article 58 de la CNUDM, les
autres Etats, dont la Colombie, jouissent dans la zone économique exclusive nicaraguayenne des
libertés de la haute mer que sont les libertés de navigation et de survol, ainsi que de la liberté d’utiliser
la mer à d’autres fins internationalement licites liées à l’exercice de ces libertés, pour autant qu’il
soit dûment tenu compte, dans cet exercice, des droits du Nicaragua en tant qu’Etat côtier.


       218. La Cour examinera maintenant la question de savoir si la Colombie a établi que les
habitants de l’archipel de San Andrés, notamment les Raizals, jouissent historiquement de «droits de
pêche artisanale» dans des espaces relevant désormais de la zone économique exclusive du
Nicaragua, et que ces «droits» ont survécu à l’établissement de celle-ci. La Colombie s’appuie sur
11 déclarations sous serment de pêcheurs annexées à son contre-mémoire pour démontrer l’existence
d’une pratique ancienne de la pêche artisanale par les habitants de l’archipel de San Andrés, en
particulier les Raizals. La Cour rappellera qu’il lui faut faire preuve de prudence quant au poids à
accorder à des déclarations sous serment qui ont été spécialement établies par une partie pour les
besoins d’une cause :

       «[L]es dépositions de témoins produites sous la forme de déclarations sous serment
       doivent être traitées avec prudence. En examinant ces déclarations, la Cour doit tenir
       compte d’un certain nombre de facteurs. Elle doit examiner notamment si les
       déclarations émanent d’agents de l’Etat ou de particuliers qui n’ont pas d’intérêts dans
       l’issue de la procédure, et si telle ou telle déclaration atteste l’existence de faits ou
       expose seulement une opinion sur certains événements.» (Différend territorial et
       maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua
       c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 731, par. 244.)


       219. Dans la présente affaire, les 11 déclarations sous serment annexées au contre-mémoire
de la Colombie semblent avoir été établies spécialement pour les besoins de la cause et sont signées
par des pêcheurs qui peuvent être considérés comme ayant un intérêt particulier dans l’issue de la
procédure, facteurs qui ont une incidence sur le poids et la valeur probante à leur accorder. La Cour
doit néanmoins analyser ces déclarations «pour apprécier l’utilité des propos tenus» et pour
déterminer si elles étayent la thèse de la Colombie (Différend territorial et maritime entre le
Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
C.I.J. Recueil 2007 (II), p. 731, par. 244).


      220. Ayant procédé à l’examen des déclarations sous serment sur lesquelles s’appuie la
Colombie, la Cour constate qu’il en ressort que des activités de pêche ont, par le passé, été pratiquées
dans des espaces qui étaient autrefois situés en haute mer mais qui relèvent à présent de la zone
économique exclusive du Nicaragua. Cela étant, elle note aussi que les déclarations sous serment

                                                 - 76 -

n’établissent pas avec certitude pendant quelles périodes ces activités ont été exercées, ni s’il
s’agissait de fait d’une pratique constante de pêche artisanale qui s’est poursuivie pendant des
décennies ou des siècles, ainsi que le soutient la Colombie. Certains pêcheurs mentionnent des
expéditions de pêche au-delà des îles colombiennes dont la fréquence se limitait à «quelques fois
par an», d’autres, des activités de pêche dans les espaces en question qui remonteraient aux
années 1980 et 1990, soit un laps de temps que la Cour ne considère pas, dans les circonstances de
l’espèce, comme suffisamment long pour lui permettre de voir dans ces activités une «pratique
existant de longue date» ou une preuve de l’existence d’une coutume locale ou d’un «droit coutumier
local de pratiquer la pêche artisanale» allégués par la Colombie. La Cour relève également à cet égard
que la plupart des intéressés disent avoir mené leurs activités dans les eaux entourant les formations
colombiennes ou font référence à des bancs de pêche situés dans la mer territoriale de la Colombie
et non dans les espaces maritimes du Nicaragua. Les éléments de preuve semblent également montrer
que les expéditions de pêche menées dans les espaces relevant à présent de la zone économique
exclusive du Nicaragua sont devenues plus fréquentes ces dernières décennies en raison d’avancées
techniques ayant permis aux pêcheurs artisanaux de s’aventurer plus au large ainsi qu’en raison de
l’épuisement des stocks de poissons autour des îles colombiennes, fait que la Colombie elle-même a
admis dans ses exposés écrits et oraux. Enfin, la Cour constate que certaines déclarations sous
serment ne traitent pas du caractère historique allégué des activités de pêche menées dans des eaux
se trouvant à présent dans la zone économique exclusive du Nicaragua, de sorte qu’elles ne
permettent pas de tirer de conclusion à cet égard.


       221. La Cour a conscience que des pratiques de pêche traditionnelles qui se seraient étalées
sur de nombreuses décennies n’auront peut-être pas été consignées de manière formelle ou officielle
(voir Différend relatif à des droits de navigation et droits connexes (Costa Rica c. Nicaragua), arrêt,
C.I.J. Recueil 2009, p. 265-266, par. 141). Une certaine souplesse s’impose dès lors s’agissant de
déterminer la valeur probante des déclarations sous serment produites par la Colombie. Néanmoins,
la Cour est d’avis que les 11 déclarations en question ne suffisent pas à établir que, comme le soutient
la défenderesse, les habitants de l’archipel de San Andrés, en particulier les Raizals, se sont
longtemps livrés à la pêche artisanale dans des «bancs de sable traditionnels» situés dans des eaux
relevant à présent de la zone économique exclusive du Nicaragua.


       222. La Cour estime en outre que l’allégation relative à l’existence d’une telle pratique
traditionnelle de pêche artisanale dans la zone économique exclusive du Nicaragua est contredite par
les positions exprimées par la Colombie, notamment par sa déclaration devant la commission
d’experts pour l’application des conventions et recommandations de l’Organisation internationale du
Travail, et par la résolution no 0121 du 28 avril 2004 de la DIMAR (voir le paragraphe 209 ci-dessus).
Par exemple, en deux occasions (août 2013 et février-mars 2014), la Confédération générale du
travail (ci-après la «CGT») colombienne a soumis, au nom des associations de pêcheurs artisanaux
et groupes raizals du département de l’archipel de San Andrés, Providencia et Santa Catalina, des
observations à ladite commission concernant l’application par la Colombie de la convention de
l’Organisation internationale du Travail relative aux peuples indigènes et tribaux de 1989. La CGT
y affirmait que l’arrêt de 2012 avait des conséquences négatives pour la pêche traditionnelle, car «les
pêcheurs raizals ne p[ouvai]ent plus pêcher avec la tranquillité d’esprit qu’ils [avaient] eue de tout
temps» et devaient «travers[er] des zones maritimes nicaraguayennes, [où] ils s’expos[ai]ent à des
difficultés et [étaient] passibles d’amendes». La commission a résumé comme suit le démenti apporté
par le Gouvernement colombien :

                                               - 77 -

             «[L]e gouvernement établit que les lieux de pêche traditionnelle se trouvent
      précisément près des zones qui ne sont affectées en aucune manière par l’arrêt de la
      Cour internationale de Justice, puisqu’il est question dans cet arrêt d’un secteur
      maritime qui a été reconnu comme eaux territoriales en faveur de la Colombie. Il ajoute
      que les pêcheurs des îles de San Andrés, Providencia et Santa Catalina pourront
      poursuivre leurs activités de pêche traditionnelle comme ils l’ont toujours fait.»
      (Organisation internationale du Travail, rapport de la Commission d’experts pour
      l’application des conventions et recommandations (CEACR), observation adoptée en
      2013, publiée à la 103e session (2014) de la Conférence internationale du Travail.)

             «Le gouvernement déclare que les eaux dans lesquelles la communauté raizale
      pratiquait traditionnellement la pêche artisanale appartiennent toujours à la Colombie et
      que les pêcheurs peuvent continuer à mener leurs activités comme ils le faisaient avant
      le jugement rendu par la CIJ en novembre 2012. S’agissant du droit des habitants de
      San Andrés d’accéder à leurs lieux traditionnels de pêche, le gouvernement explique
      que les zones de pêche en question se situent précisément autour des îlots et que ces
      zones n’ont pas été affectées par le jugement de la CIJ puisqu’il s’agit, comme l’a
      reconnu la [C]our, d’une zone maritime appartenant à la Colombie, qui a également la
      souveraineté sur les îles et les sept îlots.» (Organisation internationale du Travail,
      rapport de la Commission d’experts pour l’application des conventions et
      recommandations (CEACR), observation adoptée en 2014, publiée à la 104e session
      (2015) de la Conférence internationale du Travail.)


       223. La Colombie affirme à ce propos que son ministère du travail «a conclu
inconsidérément … que le tracé de la ligne de 2012 ne pouvait pas avoir eu de conséquence pour les
pêcheurs artisanaux de l’archipel de San Andrés» d’autant qu’il «n’a pas fourni le moindre élément
prouvant que les lieux de pêche traditionnels se trouvaient précisément à proximité de zones non
concernées par l’arrêt». Elle rappelle aussi que son gouvernement a mis en place un plan pour
atténuer les effets négatifs de l’arrêt de 2012 sur les pêcheurs artisanaux et fait valoir que les
communications de ces derniers à l’Organisation internationale du Travail confortent sa demande
dans la présente procédure. Cependant, la Cour a déjà dit que les déclarations «émanant de
personnalités politiques officielles de haut rang … possèdent une valeur probante particulière
lorsqu’elles reconnaissent des faits ou des comportements défavorables à l’Etat que représente celui
qui les a formulées» (Activités armées sur le territoire du Congo (République démocratique du
Congo c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 206, par. 78. Voir aussi Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt,
C.I.J. Recueil 1986, p. 41, par. 64). Par le passé, elle avait aussi relevé que des

      «personnes représentant un Etat dans des domaines déterminés [pouvaient être]
      autorisées par cet Etat à engager celui-ci, par leurs déclarations, dans les matières
      relevant de leur compétence. Il peut en être ainsi des titulaires de portefeuilles
      ministériels techniques exerçant, dans les relations extérieures, des pouvoirs dans leur
      domaine de compétence, voire même de certains fonctionnaires.» (Activités armées sur
      le territoire du Congo (nouvelle requête : 2002) (République démocratique du Congo
      c. Rwanda), compétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 27, par. 47.)

Force est donc pour la Cour de conclure que les déclarations susmentionnées, émanant du chef de
l’office de la coopération et des relations internationales du ministère colombien du travail,
fragilisent encore la thèse de la Colombie quant à l’existence d’une pratique traditionnelle de pêche
artisanale dans la zone économique exclusive du Nicaragua.

                                                 - 78 -

        224. La Cour prend note également d’un rapport du bureau du contrôleur général du
département de l’archipel de San Andrés, Providencia et Santa Catalina. Dans son rapport sur l’«Etat
des ressources naturelles et l’environnement» publié en 2013, le contrôleur présentait la nouvelle
frontière maritime délimitée par la Cour et les effets de l’arrêt de 2012, en disant que cette décision
se traduisait par une réduction importante du territoire marin de l’archipel. Au sujet des effets de
l’arrêt de 2012 sur les ressources halieutiques, le rapport du contrôleur fait référence à une diminution
des activités de pêche, en la rattachant aux préoccupations exprimées par les pêcheurs quant
aux «conflits engendrés [par la décision de la Cour]». La Cour relève néanmoins que, dans sa
«description détaillée de chacune des implications [de l’arrêt de 2012] pour les activités de pêche»,
le rapport ne fait état que d’incidences sur la pêche industrielle, sans mention particulière d’effets
négatifs pour les pêcheurs artisanaux. De plus, les «lieux de pêche traditionnels» y sont énumérés
comme suit :

            «Les pêcheurs artisanaux de l’île de San Andrés se répartissent sur l’ensemble du
      plateau, en utilisant des points de référence pour les lieux de pêche tels que :
      Outside Bank (nord de l’île de San Andrés), Under the Lee (côte ouest de l’île de
      San Andrés), Southend Bank (sud de l’île de San Andrés), Cayes d’Alburquerque
      (50 km au sud-ouest de l’île de San Andrés) et Méridien 82 sur la frontière avec le
      Nicaragua.

            A Providencia et Santa Catalina, la pêche a lieu en-deçà et au-delà de la barrière
      de corail, à proximité de la terrasse récifale, en respectant la zone du parc et la zone
      marine protégée … [L]es zones de travail spécifiques sont El Faro, Taylor Reef,
      Morning Star, Northeast Bank, South Banks et North Banks.»

Le rapport semble aussi confirmer que les pêcheurs artisanaux ne s’éloignaient généralement pas des
îles colombiennes et ne se trouvaient que rarement dans la zone économique exclusive du Nicaragua,
ce que confirment les déclarations sous serment susmentionnées. Compte tenu de ce qui précède, la
Cour conclut que les positions précédemment adoptées par la Colombie ou en son nom viennent
encore fragiliser la thèse de celle-ci quant à l’existence d’une pratique traditionnelle de pêche
artisanale dans la zone économique exclusive du Nicaragua.


       225. La Cour examinera à présent plusieurs déclarations du chef de l’Etat nicaraguayen dont
la Colombie affirme qu’elles traduisent une acceptation ou une reconnaissance, par le Nicaragua, de
l’existence d’un droit qu’auraient les pêcheurs artisanaux de l’archipel d’opérer dans ses espaces
maritimes sans autorisation préalable, ou encore qu’elles font naître une obligation juridique, pour le
Nicaragua, de respecter de tels droits de pêche.


       226. Tout d’abord, la Cour constate que, dans certaines de ses déclarations, le président Ortega
évoque la nécessité de «respecter les droits ancestraux des Raizals dans [les] eaux qui appartiennent
à présent pleinement à [son] pays» ou de «respecter les droits historiques du peuple raizal … dans la
région». Dans d’autres, il affirme que «la communauté raizale, qui vit à San Andrés, peut continuer
à pêcher dans les eaux caribéennes qui appartiennent désormais au Nicaragua et que ses droits en
tant que peuple autochtone ne seront pas touchés».


       227. Compte tenu de ces considérations, la Cour commencera par se demander s’il peut être
inféré des déclarations sus-citées que le Nicaragua a reconnu les droits de pêche artisanale allégués.
Dans ce contexte, la Cour examinera en détail les termes employés dans ces déclarations en vue de
déterminer si celles-ci traduisent une telle reconnaissance. La Cour constate que, dans plusieurs des

                                                  - 79 -

déclarations du président Ortega, il est fait référence à la nécessité pour la communauté raizale ou
les habitants de l’archipel d’obtenir des permis de pêche ou des autorisations du Nicaragua pour
pratiquer la pêche artisanale ou industrielle. En outre, le président Ortega a évoqué les mécanismes
devant être mis en place conjointement par le Nicaragua et la Colombie avant que les pêcheurs
artisanaux ne puissent opérer dans les eaux relevant, en vertu de l’arrêt de 2012, de la zone
économique exclusive nicaraguayenne. A cet égard, il a notamment proposé la création d’une
commission «chargée de délimiter … les zones où le peuple raizal p[ouvait] pêcher dans l’exercice
de ses droits historiques», l’élaboration d’«un accord entre la Colombie et le Nicaragua pour
réglementer [la] situation», ou l’établissement d’une «section consulaire nicaraguayenne» sur l’île
de San Andrés «pour régler le problème des permis de pêche de la communauté raizale». De l’avis
de la Cour, les déclarations du président Ortega n’établissent pas que le Nicaragua ait reconnu aux
habitants de l’archipel de San Andrés, en particulier les Raizals, le droit d’opérer dans ses espaces
maritimes sans autorisation préalable. Il s’ensuit que la Cour ne peut faire droit à la thèse de la
Colombie selon laquelle le Nicaragua, par les déclarations de son président, aurait accepté ou reconnu
les droits qu’auraient les Raizals de pêcher dans sa zone économique exclusive sans autorisation de
sa part.


       228. La Cour va maintenant s’interroger sur le point de savoir si les déclarations du président
Ortega sont constitutives d’un engagement juridique emportant «octro[i] de … droits aux pêcheurs
artisanaux». A propos de la question de savoir si une déclaration unilatérale d’un agent de l’Etat fait
naître des obligations juridiques, la Cour a dit ceci :

             «Il est reconnu que des déclarations revêtant la forme d’actes unilatéraux et
      concernant des situations de droit ou de fait peuvent avoir pour effet de créer des
      obligations juridiques. Des déclarations de cette nature peuvent avoir et ont souvent un
      objet très précis. Quand 1’Etat auteur de la déclaration entend être lié conformément à
      ses termes, cette intention confère à sa prise de position le caractère d’un engagement
      juridique, 1’Etat intéressé étant désormais tenu en droit de suivre une ligne de conduite
      conforme à sa déclaration. Un engagement de cette nature, exprimé publiquement et
      dans l’intention de se lier, même hors du cadre de négociations internationales, a un
      effet obligatoire.

             ................................................................

             Pour ce qui est de la forme, il convient de noter que ce n’est pas là un domaine
      dans lequel le droit international impose des règles strictes ou spéciales. Qu’une
      déclaration soit verbale ou écrite, cela n’entraîne aucune différence essentielle, car de
      tels énoncés faits dans des circonstances particulières peuvent constituer des
      engagements en droit international sans avoir nécessairement à être consignés par écrit.
      La forme n’est donc pas décisive.» (Essais nucléaires (Australie c. France), arrêt,
      C.I.J. Recueil 1974, p. 267-268, par. 43 et 45 ; Essais nucléaires (Nouvelle-Zélande
      c. France), arrêt, C.I.J. Recueil 1974, p. 472-473, par. 46 et 48.)


       229. La Cour a également souligné la nécessité de tenir compte des circonstances factuelles
dans lesquelles la déclaration unilatérale a été faite et d’examiner soigneusement si l’Etat qui en est
l’auteur avait l’intention d’être lié par celle-ci (Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 43,
par. 71 ; Différend frontalier (Burkina Faso/République du Mali), arrêt, C.I.J. Recueil 1986, p. 573,
par. 39 ; Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili), arrêt,
C.I.J. Recueil 2018 (II), p. 555, par. 146). A cet égard, elle garde à l’esprit que certaines déclarations

                                                  - 80 -

peuvent traduire la volonté d’un Etat d’adopter un comportement particulier sans pour autant indiquer
qu’il accepte une obligation juridique (Obligation de négocier un accès à l’océan Pacifique (Bolivie
c. Chili), arrêt, C.I.J. Recueil 2018 (II), p. 555, par. 147). Elle a aussi précisé que, «lorsque des Etats
font des déclarations qui limitent leur liberté d’action future, une interprétation restrictive s’impose»
(Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974, p. 267, par. 44 ; Essais
nucléaires (Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 473, par. 47), et que c’est à
la Cour qu’il appartient «de se faire sa propre opinion sur le sens et la portée que l’auteur a entendu
donner à une déclaration unilatérale d’où peut naître une obligation juridique» (Différend frontalier
(Burkina Faso/République du Mali), arrêt, C.I.J. Recueil 1986, p. 573, par. 39, citant Essais
nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974, p. 269, par. 48 ; Essais nucléaires
(Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 474, par. 50).


       230. La Cour estime qu’il ressort des déclarations du président du Nicaragua que les autorités
du pays avaient conscience des problèmes liés aux activités de pêche des habitants de l’archipel et
des difficultés que rencontrait la Colombie pour exécuter l’arrêt de 2012. A cet égard, le Nicaragua,
semble-t-il, s’est dit prêt à envisager de conclure avec la Colombie un accord sur des mécanismes et
solutions appropriés pour y remédier. La Cour relève que, dans certaines déclarations produites par
la Colombie, le chef de l’Etat nicaraguayen s’est déclaré préoccupé de voir que celle-ci refuse la
délimitation effectuée par la Cour, et a évoqué la nécessité pour les deux pays d’œuvrer à la
conclusion d’un accord pour garantir l’exécution de l’arrêt de 2012. Le président Ortega a également
évoqué la nécessité de comprendre les rouages de la politique intérieure et de laisser à la Colombie
le temps requis pour mettre sa législation en conformité avec l’arrêt de la Cour. La Cour note en outre
que les deux Parties conviennent que les déclarations ont été faites dans le contexte des protestations
politiques qui ont suivi le prononcé de l’arrêt de 2012 ainsi qu’au moment où des négociations étaient
menées avec la Colombie en vue de parvenir à un accord portant sur la mise en œuvre de cet arrêt.
Compte tenu du contexte susmentionné et suivant une interprétation restrictive (Essais nucléaires
(Australie c. France), arrêt, C.I.J. Recueil 1974, p. 267, par. 44 ; Essais nucléaires
(Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 473, par. 47), la Cour ne peut retenir
l’argument développé à titre subsidiaire par la Colombie selon lequel, par les déclarations susvisées
du président Ortega, le Nicaragua a pris l’engagement juridique de respecter le droit qu’auraient les
pêcheurs artisanaux de l’archipel de San Andrés de pêcher dans ses espaces maritimes sans lui en
demander au préalable l’autorisation.


       231. Pour ces motifs, la Cour conclut que la Colombie n’a pas établi que les habitants de
l’archipel de San Andrés, notamment les Raizals, jouissent de droits de pêche artisanale dans les eaux
situées à présent dans la zone économique exclusive nicaraguayenne, ou que le Nicaragua a, par les
déclarations unilatérales de son président, accepté ou reconnu l’existence de leurs droits de pêche
traditionnels, ou pris l’engagement juridique de respecter de tels droits. Au vu de cette conclusion,
point n’est besoin pour elle d’examiner les arguments des Parties quant au point de savoir si et dans
quelles circonstances les droits de pêche traditionnels d’une communauté donnée peuvent survivre à
la création de la zone économique exclusive d’un autre Etat, non plus que les violations desdits droits
que le Nicaragua, selon la Colombie, aurait commises du fait du comportement de ses forces navales.
A la lumière de toutes ces considérations, la Cour rejette la troisième demande reconventionnelle de
la Colombie.


       232. Nonobstant la conclusion qui précède, la Cour prend note de la disposition du Nicaragua,
manifestée par le chef de l’Etat dans ses déclarations, à négocier avec la Colombie un accord
concernant l’accès des membres de la communauté raizale aux pêcheries situées dans la zone
économique exclusive nicaraguayenne. Elle estime que la méthode la plus propre à remédier aux
préoccupations exprimées par la Colombie et ses nationaux au sujet de l’accès aux pêcheries situées
dans la zone économique exclusive du Nicaragua serait la négociation d’un accord bilatéral entre les
Parties.

                                                 - 81 -

       233. La Cour souligne aussi que, conformément au droit international coutumier applicable à
la zone économique exclusive, tel que reflété à l’article 58 de la CNUDM, les Etats tiers jouissent de
la liberté de navigation dans cette zone. Il s’ensuit que les habitants de l’archipel, notamment les
Raizals, peuvent naviguer librement dans la zone économique exclusive du Nicaragua, y compris au
cours de leurs déplacements entre les îles habitées et les zones de pêche situées du côté colombien
de la frontière maritime.


   B. Allégations de violation des droits souverains et des espaces maritimes de la Colombie
               en raison du recours aux lignes de base droites par le Nicaragua

        234. La Cour en vient maintenant à la quatrième demande reconventionnelle de la Colombie.
Le 27 août 2013, le Nicaragua a promulgué le décret 33, par lequel il a établi un système de lignes
de base droites le long de sa côte caribéenne, à partir desquelles est mesurée la largeur de sa mer
territoriale. Dans le préambule du décret, le Nicaragua déclare avoir agi conformément aux
dispositions de la CNUDM en établissant ces lignes de base. Le décret définit neuf points de base
— deux sont situés sur la laisse de basse mer le long de la côte continentale, tandis que les sept autres
sont situés sur la laisse de basse mer le long des îles bordant ladite côte — et huit segments de ligne
de base. (En procédant à la révision du décret 33 en 2018, le Nicaragua a légèrement ajusté
l’emplacement du point de base 9, situé sur la partie méridionale de sa côte, afin de tenir compte de
l’arrêt rendu par la Cour le 2 février 2018 dans les affaires relatives à la Délimitation maritime dans
la mer des Caraïbes et l’océan Pacifique (Costa Rica c. Nicaragua) et à la Frontière terrestre dans
la partie septentrionale d’Isla Portillos (Costa Rica c. Nicaragua), cette modification n’étant
considérée pertinente par aucune des Parties aux fins de la présente espèce.)


       235. Dans le cadre de sa quatrième demande reconventionnelle, la Colombie soulève trois
objections à l’utilisation des lignes de base droites par le Nicaragua. Premièrement, elle avance que
les conditions géographiques requises par l’article 7 de la CNUDM, qui reflète le droit international
coutumier relatif à l’utilisation de lignes de base droites, ne sont pas remplies, en ce qu’il n’existe
pas de «chapelet d’îles le long de la côte nicaraguayenne, à proximité de celle-ci» et que la côte n’est
pas «profondément échancrée et découpée». Elle préconise également le recours à une projection
strictement frontale pour déterminer dans quelle mesure les îles masquent ou gardent la côte et estime
que les formations en question «ne masquent pas plus de 5 à 6 % du littoral». Deuxièmement, la
Colombie fait valoir que, même si ces conditions géographiques étaient remplies, la manière dont le
Nicaragua a tracé les lignes de base contrevient aux dispositions du paragraphe 3 de l’article 7 étant
donné que les lignes s’écartent sensiblement de la direction générale de la côte et que les étendues
de mer situées en-deçà ne sont pas suffisamment liées au domaine terrestre pour être soumises au
régime des eaux intérieures. Troisièmement, elle affirme que, en employant des lignes de base
droites, le Nicaragua tente de s’approprier de manière abusive des espaces maritimes importants et
de les soumettre au régime des eaux intérieures, et étend artificiellement sa mer territoriale, sa zone
économique exclusive et son plateau continental d’une manière qui non seulement porte atteinte aux
droits et aux espaces maritimes de la Colombie, mais limite également les droits des Etats tiers dans
la mer des Caraïbes. La Colombie soutient donc que les lignes de base droites du Nicaragua établies
par le décret 33, tel que modifié, sont contraires au droit international et violent ses droits et ses
espaces maritimes.



                                                   *

                                                 - 82 -

       236. Le Nicaragua soutient pour sa part que ses lignes de base droites ont été tracées
conformément au droit international coutumier et aux dispositions pertinentes de la CNUDM, et qu’il
est donc en droit de déterminer le statut des eaux situées en deçà et au-delà de ces lignes de base
conformément au droit international. Il conteste également l’assertion de la Colombie, pour qui le
décret 33 produit un chevauchement artificiel de la zone économique exclusive du Nicaragua et de
la zone économique exclusive et du plateau continental auxquels elle-même peut prétendre. Selon le
Nicaragua, la limite extérieure de sa zone économique exclusive n’est pas modifiée par l’utilisation
de lignes de base droites, parce que cette limite est fonction de points de base le long de la laisse de
basse mer sur le littoral nicaraguayen qui se trouvent au large de ces lignes.


       237. Le Nicaragua soutient que la configuration géographique de sa côte permet le recours aux
lignes de base droites, car le littoral est profondément échancré et découpé et il existe un chapelet
d’îles le long de la côte, à proximité de celle-ci, comme l’exige le paragraphe 1 de l’article 7 de la
CNUDM. Il fait valoir en outre que, dans son arrêt de 2012, la Cour mentionne à deux reprises les
«îles côtières nicaraguayennes». De plus, des points de base situés sur des îles côtières
nicaraguayennes ont été utilisés pour procéder à la construction d’une ligne médiane provisoire.
Selon le demandeur, ces îles forment un chapelet à proximité immédiate de la côte nicaraguayenne.
Le Nicaragua conteste aussi l’assertion de la Colombie voulant que les îles ne forment pas un tout
avec le territoire principal en raison de la distance qui sépare les formations principales — les cayes
des Miskitos et les îles du Maïs — de la côte nicaraguayenne. Il fait observer à cet égard que cette
assertion ne tient pas compte du fait que ces formations principales sont situées dans un espace
abritant de nombreuses autres îles. Le Nicaragua estime que la Cour devrait s’inspirer de la méthode
qu’elle-même utilise pour définir la projection en mer des côtes pertinentes lorsqu’il s’agit de
délimiter des frontières maritimes. Selon lui, à la lumière de la jurisprudence de la Cour, il serait
raisonnable d’envisager une projection de toutes les îles et formations concernées entre une ligne
perpendiculaire à la direction générale de la côte continentale et un angle de 20 degrés par rapport à
ladite ligne, ce qui donnerait un effet de masquage de 46 %.


       238. Le Nicaragua soutient en outre que le tracé de ses lignes de base droites «ne s’écarte pas
sensiblement de la direction générale de la côte», conformément au paragraphe 3 de l’article 7 de la
convention. Il estime que, comme l’a indiqué la Cour, en cas d’application du principe de la direction
générale de la côte, il convient de placer l’accent sur la direction générale de la côte concernée et non
de secteurs spécifiques de celles-ci. Au surplus, il affirme que, conformément à la même disposition,
«les étendues de mer situées en deçà [sont] suffisamment liées au domaine terrestre pour être
soumises au régime des eaux intérieures».


       239. Le Nicaragua fait valoir enfin que ses lignes de base droites ne portent pas atteinte aux
droits de la Colombie. Il affirme que ses lignes de base droites sont conformes à l’article 7 de la
CNUDM et que, par conséquent, il peut appliquer en deçà desdites lignes le régime des eaux
intérieures, tel qu’il est défini par la convention et le droit international coutumier. Il ajoute que le
tracé des lignes de base droites opéré par le décret 33 n’a pas eu pour effet de repousser vers le large
la limite extérieure de sa zone économique exclusive, étant donné que cette limite est déterminée par
des points de base situés sur la laisse de basse mer le long des récifs Nee Reef et London Reef
(hauts-fonds découvrants situés à moins de 12 milles marins des cayes des Miskitos), de
Blowing Rock et de la petite île du Maïs (Little Corn Island), qui se trouvent tous au large des lignes
de base droites.



                                                *      *

                                                 - 83 -

       240. La Cour rappelle que, quand elle a délimité la frontière maritime entre les Parties dans
son arrêt de 2012, l’emplacement des lignes de base du Nicaragua n’était pas arrêté, étant donné que
«ce dernier n’a[vait] pas encore notifié au Secrétaire général [de l’Organisation des Nations Unies]
l’emplacement de ces lignes de base, en application du paragraphe 2 de l’article 16 de la CNUDM».
En conséquence, la position des points terminaux de la frontière maritime, à l’est, n’a pu être
déterminée que de manière approximative (Différend territorial et maritime (Nicaragua
c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 683, par. 159, et p. 713, par. 237).


       241. Les Parties s’accordent sur les principes régissant la détermination de lignes de base
appropriées. Elles considèrent que l’article 5 de la CNUDM définit les éléments permettant de
déterminer les lignes de base normales, soit «la laisse de basse mer le long de la côte, telle qu’elle
est indiquée sur les cartes marines à grande échelle reconnues officiellement par l’Etat côtier». Elles
conviennent aussi que le droit international coutumier permet de s’écarter des lignes de base
normales lorsque «la côte est profondément échancrée et découpée, ou s’il existe un chapelet d’îles
le long de la côte, à proximité immédiate de celle-ci». Elles admettent que l’article 7 de la CNUDM
reflète le droit international coutumier sur le tracé de lignes de base droites.


       242. La Cour rappelle que, dans l’arrêt qu’elle a rendu en l’affaire des Pêcheries, elle a conclu
que le recours à des lignes de base droites correspondait à «l’application du droit international
commun à un cas particulier», compte tenu de la géographie particulière de la côte norvégienne
(Pêcheries (Royaume-Uni c. Norvège), arrêt, C.I.J. Recueil 1951, p. 131). Lorsqu’elle a examiné la
validité des lignes de base de la Norvège au regard du droit international, la Cour a en effet défini
certains critères qui ont ensuite été codifiés à l’article 4 de la convention de 1958. Cette disposition
a été reprise presque mot pour mot à l’article 7 de la CNUDM relatif aux «Lignes de base droites»,
dont les paragraphes 1, 3 et 4 sont libellés comme suit :

             «1. Là où la côte est profondément échancrée et découpée, ou s’il existe un
      chapelet d’îles le long de la côte, à proximité́ immédiate de celle-ci, la méthode des
      lignes de base droites reliant des points appropriés peut être employée pour tracer la
      ligne de base à partir de laquelle est mesurée la largeur de la mer territoriale.

             ................................................................

             3. Le tracé des lignes de base droites ne doit pas s’écarter sensiblement de la
      direction générale de la côte et les étendues de mer situées en deçà doivent être
      suffisamment liées au domaine terrestre pour être soumises au régime des eaux
      intérieures.

             4. Les lignes de base droites ne doivent pas être tirées vers ou depuis des
      hauts-fonds découvrants, à moins que des phares ou des installations similaires
      émergées en permanence n’y aient été construits ou que le tracé de telles lignes de base
      droites n’ait fait l’objet d’une reconnaissance internationale générale.»

La Cour considère que l’article 7 de la CNUDM reflète le droit international coutumier.


        243. La Cour rappelle qu’il appartient à l’Etat côtier de déterminer ses lignes de base pour
mesurer la largeur de ses espaces maritimes, conformément au droit international. Cependant, comme
elle l’a dit par le passé, la détermination de lignes de base est «un exercice qui comporte toujours un
aspect international» et doit être apprécié au regard des règles internationales (Délimitation maritime

                                                   - 84 -

en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 108, par. 137 ; voir aussi
Pêcheries (Royaume-Uni c. Norvège), arrêt, C.I.J. Recueil 1951, p. 132). Par ailleurs, la Cour tient
à rappeler, au sujet du recours à des lignes de base droites et des règles applicables, que

      «la méthode des lignes de base droites, qui déroge aux règles normales de détermination
      des lignes de base, ne peut être appliquée que si plusieurs conditions sont remplies. Cette
      méthode doit être appliquée de façon restrictive.» (Délimitation maritime et questions
      territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001,
      p. 103, par. 212.)


       244. Le droit international coutumier, tel que reflété au paragraphe 1 de l’article 7 de la
CNUDM, subordonne l’application de la méthode des lignes de base droites à deux conditions
d’ordre géographique. Ces conditions sont de nature alternative et non cumulative. S’agissant des
lignes de base droites tracées entre le cap Gracias a Dios sur le continent et la grande île du Maïs le
long de la côte (points 1 à 8), le Nicaragua fait valoir qu’il existe un «chapelet d’îles le long de la
côte, à proximité immédiate de celle-ci» qui l’autorise à recourir à de telles lignes en lieu et place de
lignes de base normales. Pour ce qui est de la partie la plus méridionale de sa côte continentale, c’est
l’échancrure de la portion de son littoral comprise entre Monkey Point et l’extrémité de la frontière
terrestre avec le Costa Rica qui justifie, selon lui, de tracer une ligne de base droite entre le point 8
(grande île du Maïs) et le point 9 (Barra Indio Maíz).


       245. La Cour note qu’il ne semble pas y avoir de critère unique permettant de déterminer
qu’une côte est «profondément échancrée et découpée». Puisque le Nicaragua admet que seule la
portion la plus méridionale de sa côte caribéenne, entre Monkey Point et Barra Indio Maíz, pourrait
relever de ce second cas de figure, la Cour doit déterminer si l’utilisation du segment de ligne de base
droite reliant les points de base 8 et 9, défini par le décret 33, tel que modifié, se justifie parce que la
côte présenterait à cet endroit de telles caractéristiques. L’examen des cartes pertinentes révèle que,
dans sa partie la plus méridionale, la côte nicaraguayenne s’infléchit en effet vers l’intérieur. Pour
autant, selon les conditions dont il est fait état au paragraphe 1 de l’article 7 de la CNUDM,
l’existence de légères échancrures ou concavités ne suffit pas ; il faut que la côte soit «profondément
échancrée et découpée». A partir d’Isla del Venado (en face de la baie de Bluefields), la côte
continentale du Nicaragua présente une physionomie régulière jusqu’à Monkey Point. Elle s’incurve
alors pour former une concavité prononcée à partir de Punta Grindston Bay jusqu’à Isla Portillos, à
l’extrémité de la frontière terrestre avec le Costa Rica. Les échancrures que présente la portion
pertinente de la côte nicaraguayenne ne pénètrent cependant pas assez dans les terres pour que la
Cour puisse considérer que le littoral, à cet endroit, est «profondément échancr[é] et découp[é]». La
portion en question ne présente pas «une configuration très caractéristique», elle n’est pas «découpée
sur tout son parcours» ni n’«ouvre à tout instant des échancrures qui pénètrent dans les terres, sur
une distance souvent très considérable» (Pêcheries (Royaume-Uni c. Norvège), arrêt,
C.I.J. Recueil 1951, p. 127). Rappelant que la méthode des lignes de base droites «doit être appliquée
de façon restrictive», la Cour conclut en conséquence que le segment de ligne de base droite tracé
entre les points 8 et 9, défini par le décret 33, tel que modifié, n’est pas conforme aux règles du droit
international coutumier gouvernant le tracé de lignes de base droites tel que reflété au paragraphe 1
de l’article 7 de la CNUDM.


       246. La Cour en vient maintenant aux autres lignes de base droites tracées par le Nicaragua
entre les points de base 1 et 8, qui, pour certains, se situent sur des formations telles que la caye
d’Edimbourg, les cayes des Miskitos, la caye de Ned Thomas, les cayes de Man of War et les îles du
Maïs. Elle rappelle que les points de base employés pour tracer des lignes de base droites peuvent
être placés sur des îles, mais non sur des formations immergées à marée haute (hauts-fonds
découvrants), sauf dans certaines situations qui ne se présentent pas en l’espèce. Le paragraphe 1 de

                                                  - 85 -

l’article 121 de la CNUDM définit une «île» comme «une étendue naturelle de terre entourée d’eau
qui reste découverte à marée haute». En l’affaire de la Délimitation maritime et des questions
territoriales entre Qatar et Bahreïn, la Cour a considéré que la définition juridique d’une île, énoncée
au paragraphe 1 de l’article 121, faisait partie du droit international coutumier (Délimitation
maritime et questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt,
C.I.J. Recueil 2001, p. 91, par. 167, et p. 99, par. 195), et elle l’a réaffirmé dans son arrêt de 2012
(Différend territorial et maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 674,
par. 139).


       247. A cet égard, la Cour note que les Parties divergent sur le point de savoir si les îles au large
du littoral nicaraguayen constituent un «chapelet d’îles le long de la côte, à proximité immédiate de
celle-ci» au sens du paragraphe 1 de l’article 7 de la CNUDM. En premier lieu, les Parties sont en
désaccord sur la question de savoir si certaines formations sont effectivement des îles et si le nombre
d’îles est suffisant aux fins du tracé de lignes de base droites. En deuxième lieu, elles sont en
désaccord sur le point de savoir si les îles en question «constituent un tout avec la terre ferme» ou
produisent un «effet de masquage» sur la côte continentale nicaraguayenne. Enfin, les Parties sont
en désaccord à propos de la taille des îles, ainsi que sur le point de savoir si la distance entre elles,
d’une part, et entre elles et le territoire continental, d’autre part, justifie le tracé de lignes de base
droites.


        248. La Cour doit commencer par déterminer si le Nicaragua a démontré la présence d’«îles»
et, le cas échéant, si ces îles forment un «chapelet … le long de la côte, à proximité immédiate de
celle-ci», comme l’exige le droit international coutumier. Le Nicaragua dénombre au large de sa côte
95 «îles», dont la liste est fournie en annexe de ses écritures. La Colombie soutient que le Nicaragua
n’en a pas démontré l’existence, notant qu’il n’a pas produit d’éléments renseignant sur les
caractéristiques qui permettraient d’établir que les formations répertoriées sont bien des îles. Elle
affirme en outre que la formation appelée «caye d’Edimbourg», sur laquelle le Nicaragua a placé un
point de base, n’est pas une «île», aux fins du paragraphe 1 de l’article 7, mais apparaît comme un
simple «haut-fond découvrant» sur la carte marine 28130.


        249. Ainsi que l’ont relevé les Parties, l’arrêt de 2012 fait référence aux «îles côtières
nicaraguayennes [islands fringing the Nicaraguan coast]» et aux «territoire continental du Nicaragua
et … îles qui le bordent [Nicaraguan mainland and fringing islands]». Si elles parviennent à des
conclusions différentes sur la signification juridique de ces expressions, les Parties conviennent
cependant que la Cour n’a pas utilisé, pour désigner ces formations, l’expression «chapelet d’îles»
(fringe of islands) telle qu’employée au paragraphe 1 de l’article 7 de la CNUDM, et qu’elle ne
traitait pas, lorsqu’elle y faisait référence, de la prétention du Nicaragua à recourir à des lignes de
base droites. Du reste, la Cour a clairement indiqué que le Nicaragua n’avait pas encore notifié les
lignes de base droites à partir desquelles serait mesurée la largeur de sa mer territoriale en application
du paragraphe 2 de l’article 16 de la CNUDM (Différend territorial et maritime (Nicaragua
c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 683, par. 159). Ce nonobstant, elle considère de
manière générale, sur la base des critères mentionnés ci-dessus, et eu égard à ce qu’elle a dit dans
son arrêt de 2012, où elle a constaté la présence d’«un certain nombre d’îles nicaraguayennes situées
au large de la côte continentale du Nicaragua» (ibid., p. 638, par. 21), que certaines des 95 formations
répertoriées par le Nicaragua sont effectivement des îles, et non des hauts-fonds découvrants. Force
est néanmoins de souligner qu’il ne s’ensuit pas automatiquement que toutes les formations
répertoriées par le Nicaragua seraient effectivement des «îles» ni qu’elles formeraient un «chapelet»
au sens du paragraphe 1 de l’article 7 de la CNUDM. Il incombe au Nicaragua de prouver qu’il existe
bien un «chapelet d’îles le long de [s]a côte, à proximité immédiate de celle-ci», au sens de ladite
disposition.

                                                 - 86 -

       250. Les Parties sont en désaccord sur le caractère insulaire de la «caye d’Edimbourg» et sur
la question de savoir si cette formation peut être considérée comme une île aux fins du recours à la
méthode des lignes de base droites prévue de l’article 7 de la CNUDM. La Cour rappelle que, dans
son arrêt de 2012, alors qu’elle procédait au tracé d’une ligne d’équidistance provisoire, elle a désigné
le «récif d’Edimbourg» au nombre des îles situées au large de la côte du Nicaragua (Différend
territorial et maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 638, par. 21), et y
a placé un point de base (ibid., p. 698-700, par. 201 et 204). Elle ne se posait cependant pas alors la
question de savoir si cette formation se prêtait au tracé de lignes de base droites et elle n’a pas dit à
cette occasion qu’il s’agissait d’une «île» telle que visée au paragraphe 1 de l’article 7 de la CNUDM.
La Cour avait déjà, par le passé, souligné que

      «la question de la détermination de la ligne de base servant à mesurer la largeur du
      plateau continental et de la zone économique exclusive et celle de la définition des
      points de base servant à tracer une ligne d’équidistance/médiane aux fins de délimiter
      le plateau continental et la zone économique exclusive entre deux Etats adjacents ou se
      faisant face sont deux questions distinctes» (Délimitation maritime en mer Noire
      (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 108, par. 137).


       251. La Cour prend note des données contradictoires avancées par le demandeur quant à la
nature de la caye d’Edimbourg. D’après la carte marine NGA 28130 annexée aux écritures du
demandeur, cette formation n’est pas répertoriée en tant qu’île. Le Nicaragua expose qu’une autre
carte (carte no 1218 de l’Amirauté britannique) annexée à ses écritures en l’affaire du Différend
territorial et maritime révèle quant à elle que «la caye ou le récif d’Edimbourg comporte plusieurs
îles». Dans ces circonstances, la Cour considère qu’il existe de réelles raisons de douter que la caye
d’Edimbourg soit une île aux fins du paragraphe 1 de l’article 7 de la CNUDM. Dès lors, de sérieuses
questions se posent quant à l’opportunité de s’en servir comme emplacement d’un point de base aux
fins du tracé de lignes de base droites prévu par cette disposition. La Cour estime que le Nicaragua
n’a pas démontré, comme il lui incombait de le faire, que cette formation est une île.


       252. S’agissant de l’existence d’un chapelet d’îles, la Cour note qu’il n’existe pas de règles
bien définies en ce qui concerne le nombre minimum d’îles, bien que l’expression «chapelet»
implique que celles-ci ne doivent pas être trop peu nombreuses au regard de la longueur de la côte
(Délimitation maritime et questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond,
arrêt, C.I.J. Recueil 2001, p. 103, par. 214). Compte tenu de l’incertitude entourant la question de
savoir lesquelles des 95 formations répertoriées sont des îles, la Cour n’a pas, sur la base des cartes
et figures soumises par les Parties, acquis la conviction que le nombre d’îles du Nicaragua est
suffisant au regard de la longueur de la côte pour lui permettre de conclure qu’il existe un «chapelet»
le long de la côte nicaraguayenne.


      253. Les formations maritimes représentées sur les cartes peuvent être divisées en deux
groupes en fonction de leur proximité géographique ; le premier, situé au large de la partie la plus
septentrionale de la côte continentale du Nicaragua, s’étend de la caye d’Edimbourg à la caye de
Ned Thomas et comprend les cayes des Miskitos ; le second, situé au large de la partie centrale de la
côte continentale du Nicaragua, s’étend des cayes de Man of War aux îles du Maïs, et comprend les
cayes de Tyra et Pearl Point (Punta de Perlas).

                                                 - 87 -

       254. Les Parties se sont, dans leurs exposés, référées à plusieurs facteurs qu’elles jugent
pertinents pour déterminer si un groupe d’îles donné peut être qualifié de «fringe» ou «chapelet». La
Cour a, par le passé, défini celui-ci comme un «amas d’îles» ou «système insulaire» (Délimitation
maritime et questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt,
C.I.J. Recueil 2001, p. 103, par. 214). Le tribunal arbitral constitué en l’affaire Erythrée/Yémen l’a
également assimilé à un «groupe compact ou «tapis» … d’îles et d’îlots» ou «système complexe
d’îles, d’îlots et de récifs qui gardent [une] partie de la côte» (Sentence du tribunal arbitral dans la
deuxième étape de la procédure entre l’Erythrée et le Yémen (délimitation maritime), 17 décembre
1999, Recueil des sentences arbitrales (RSA), vol. XXII, p. 369, par. 151). De ces considérations, il
ressort également que les îles en question doivent présenter une certaine continuité pour pouvoir être
qualifiées de «fringe» ou «chapelet» au sens du paragraphe 1 de l’article 7 de la CNUDM. Cette
conclusion est renforcée par le sens ordinaire des termes correspondant à l’expression «fringe of
islands» employés dans d’autres langues de la convention faisant également foi : en français, par
exemple, la notion de «chapelet d’îles» implique un certain élément de succession ou de continuité.
De l’avis de la Cour, un «chapelet» doit ainsi englober un ensemble ou amas d’îles intégrées et
interconnectées dans un système présentant une certaine cohérence ou continuité. Dans certains cas,
un chapelet d’îles «gard[a]nt [une] partie de la côte» peut masquer une grande partie du littoral depuis
la mer, un critère dont les Parties ont débattu, et à l’aune duquel l’une a cherché à démontrer, et
l’autre à réfuter, la présence d’un tel chapelet le long de la côte nicaraguayenne (Sentence du tribunal
arbitral dans la deuxième étape de la procédure entre l’Erythrée et le Yémen (délimitation maritime),
17 décembre 1999, RSA, vol. XXII, p. 369, par. 151).


       255. S’agissant de déterminer si les formations répertoriées par le demandeur peuvent être
considérées comme un «chapelet d’îles», la Cour observe que, selon le droit international coutumier,
tel que reflété au paragraphe 1 de l’article 7 de la CNUDM, ledit chapelet doit se trouver «le long de
la côte» et «à proximité immédiate de celle-ci». Lues conjointement avec les autres conditions
énoncées au paragraphe 3 de l’article 7, qui dispose que le tracé des lignes de base droites «ne doit
pas s’écarter sensiblement de la direction générale de la côte» et que «les étendues de mer situées en
deçà doivent être suffisamment liées au domaine terrestre pour être soumises au régime des eaux
intérieures», celles que pose le paragraphe 1 impliquent qu’un «chapelet d’îles» doit être
suffisamment proche de la côte continentale pour pouvoir légitimement être considéré comme en
constituant l’extrémité ou le bord extérieur (Pêcheries (Royaume-Uni c. Norvège), arrêt,
C.I.J. Recueil 1951, p. 128). Il ne suffit pas que les formations maritimes en question fassent partie,
de manière générale, de la configuration géographique générale d’un Etat ; elles doivent faire partie
intégrante de sa configuration côtière (Délimitation maritime et questions territoriales entre Qatar
et Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 103, par. 214 ; Sentence du
tribunal arbitral dans la deuxième étape de la procédure entre l’Erythrée et le Yémen (délimitation
maritime), 17 décembre 1999, RSA, vol. XXII (2001), p. 338, par. 14).


       256. Compte tenu de ces considérations, la Cour est d’avis que les «îles» nicaraguayennes ne
sont pas suffisamment proches les unes des autres pour former un «amas» ou «chapelet» cohérent le
long de la côte, et ne sont pas suffisamment liées au domaine terrestre pour pouvoir être considérées
comme formant le bord extérieur de la côte. Pour illustrer la relation entre les «îles» et le continent,
le Nicaragua écrit qu’il existe «de nombreuses petites cayes entre [celui-ci] et les îles du Maïs» et
que, en conséquence, «leurs mers territoriales respectives se fondent et se chevauchent». La Cour
note toutefois que les lignes de base droites du Nicaragua englobent de larges espaces maritimes où
n’a été établie l’existence d’aucune formation maritime ouvrant droit à une mer territoriale. Ces
espaces sont ceux compris entre la caye de Ned Thomas et les cayes de Man of War, entre la caye
East of Great Tyra et les îles du Maïs, et entre les îles du Maïs et le point terminal de la frontière
terrestre du Costa Rica. La Cour relève en outre que les formations et îles situées au sud de la côte
continentale du Nicaragua — les cayes de Man of War et East of Great Tyra, et les petite et grande

                                                - 88 -

îles du Maïs — semblent nettement détachées du groupement d’îles au nord. Qui plus est, on observe
une solution de continuité marquée, sur plus de 75 milles marins, entre la caye de Ned Thomas, où
le Nicaragua a placé le point de base 4, et les cayes de Man of War, où se trouve le point de base 5.
Le Nicaragua reconnaît du reste que les îles longeant sa côte forment des groupes «distincts».


        257. En outre, la Cour n’est pas convaincue que les îles nicaraguayennes «gardent [une] partie
de la côte» en masquant une grande partie du littoral depuis la mer (Sentence du tribunal arbitral
dans la deuxième étape de la procédure entre l’Erythrée et le Yémen (délimitation maritime),
17 décembre 1999, RSA, vol. XXII (2001), p. 369, par. 151). Les segments de la côte continentale
du Nicaragua qui font face aux espaces situés entre la caye de Ned Thomas et les cayes de
Man of War et au sud des îles du Maïs, ne semblent pas être soumis à un effet de masquage. La Cour
relève que les Parties sont en désaccord sur la manière de procéder pour déterminer l’ampleur de
l’effet de masquage des îles, et préconisent d’utiliser des projections différentes. Sans se prononcer
sur la pertinence qu’ont ces projections s’agissant d’apprécier l’effet de masquage des îles aux fins
du paragraphe 1 de l’article 7 de la CNUDM, la Cour est d’avis que, même à retenir l’approche du
Nicaragua, les formations maritimes que celui-ci qualifie d’«îles» ne produisent pas un effet
suffisamment important pour qu’elles puissent être considérées comme masquant une grande partie
du littoral depuis la mer.


       258. Compte tenu de ce qui précède, la Cour ne peut admettre l’allégation du Nicaragua quant
à l’existence d’un chapelet continu ou d’un «système complexe d’îles, d’îlots et de récifs … gard[ant]
cette partie de la côte» du Nicaragua (Sentence du tribunal arbitral dans la deuxième étape de la
procédure entre l’Erythrée et le Yémen (délimitation maritime), 17 décembre 1999, RSA, vol. XXII
(2001), p. 369, par. 151). Il s’ensuit que les lignes de base droites du Nicaragua ne satisfont pas aux
exigences du droit international coutumier tel que reflété au paragraphe 1 de l’article 7 de la
CNUDM. Etant parvenue à cette conclusion, la Cour n’a pas besoin de se demander si les lignes de
base droites du demandeur satisfont aux exigences supplémentaires énoncées au paragraphe 3 de ce
même article.


        259. Les propres éléments de preuve du Nicaragua montrent que les lignes de base droites
transforment en eaux intérieures certains espaces qui, autrement, auraient fait partie de sa mer
territoriale ou de sa zone économique exclusive, et transforment en mer territoriale certains espaces
qui, autrement, auraient fait partie de sa zone économique exclusive. L’établissement de ces lignes
limite les droits dont les navires colombiens auraient pu jouir dans ces espaces. L’existence d’un
droit de passage inoffensif dans les espaces maritimes situés en deçà de ces lignes, prévue par le
paragraphe 2 de l’article 8 de la CNUDM, ne remédie pas entièrement aux implications que celles-
ci ont pour la Colombie. La Cour note en particulier que, en transformant en eaux intérieures ou en
mer territoriale certaines parties de sa zone économique exclusive, les lignes de base droites établies
par le Nicaragua privent la Colombie des droits qui lui sont reconnus dans la zone économique
exclusive, notamment la liberté de navigation et de survol ou encore celle de poser des câbles et
pipelines sous-marins prévues par le droit international coutumier tel que reflété au paragraphe 1 de
l’article 58 de la CNUDM.

                                                   - 89 -

      260. Pour les raisons exposées ci-dessus, la Cour conclut que les lignes de base droites établies
par le décret 33, tel que modifié, ne sont pas conformes au droit international coutumier. Elle
considère qu’un jugement déclaratoire à cet effet constitue un remède approprié.



                                                     *


                                               *            *



      261. Par ces motifs,

      LA COUR,

      1) Par dix voix contre cinq,

       Dit que la compétence qu’elle a, sur le fondement de l’article XXXI du pacte de Bogotá, pour
statuer sur le différend relatif à des allégations de violations, par la République de Colombie, des
droits de la République du Nicaragua dans les espaces maritimes que la Cour a reconnus à cette
dernière dans son arrêt de 2012, couvre les demandes fondées sur les événements mentionnés par la
République du Nicaragua survenus après le 27 novembre 2013, date à laquelle le pacte de Bogotá a
cessé d’être en vigueur pour la République de Colombie ;

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; M. Tomka, Mmes Xue,
         Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa, juges ; M. Daudet, juge ad hoc ;

      CONTRE : MM. Abraham, Bennouna, Yusuf, Nolte, juges ; M. McRae, juge ad hoc ;

      2) Par dix voix contre cinq,

       Dit que, en entravant les activités de pêche et de recherche scientifique marine de navires
battant pavillon nicaraguayen ou détenteurs d’un permis nicaraguayen et les opérations de navires de
la marine nicaraguayenne dans la zone économique exclusive de la République du Nicaragua et en
voulant faire appliquer des mesures de conservation dans cette zone, la République de Colombie a
violé les droits souverains et la juridiction de la République du Nicaragua dans cette zone maritime ;

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; M. Tomka, Mmes Xue,
         Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa, juges ; M. Daudet, juge ad hoc ;

      CONTRE : MM. Abraham, Bennouna, Yusuf, Nolte, juges ; M. McRae, juge ad hoc ;

      3) Par neuf voix contre six,

       Dit que, en autorisant des activités de pêche dans la zone économique exclusive de la
République du Nicaragua, la République de Colombie a violé les droits souverains et la juridiction
de la République du Nicaragua dans cette zone maritime ;

      POUR : Mme   Donoghue, présidente ; M. Tomka, Mmes Xue, Sebutinde, MM. Bhandari,
         Robinson, Salam, Iwasawa, juges ; M. Daudet, juge ad hoc ;

      CONTRE : M. Gevorgian, vice-président ; MM. Abraham, Bennouna, Yusuf, Nolte, juges ;
         M. McRae, juge ad hoc ;

                                               - 90 -

      4) Par neuf voix contre six,

       Dit que la République de Colombie doit immédiatement cesser le comportement visé aux
points 2) et 3) ci-dessus ;

      POUR : Mme   Donoghue, présidente ; M. Tomka, Mmes Xue, Sebutinde, MM. Bhandari,
         Robinson, Salam, Iwasawa, juges ; M. Daudet, juge ad hoc ;

      CONTRE : M. Gevorgian, vice-président ; MM. Abraham, Bennouna, Yusuf, Nolte, juges ;
         M. McRae, juge ad hoc ;

      5) Par treize voix contre deux,

       Dit que la «zone contiguë unique» établie par la République de Colombie par le
décret présidentiel 1946 du 9 septembre 2013, tel que modifié par le décret 1119 du 17 juin 2014,
n’est pas conforme au droit international coutumier, ainsi qu’exposé aux paragraphes 170 à 187
ci-dessus ;

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; MM. Tomka, Bennouna,
         Yusuf, Mmes Xue, Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa, Nolte, juges ;
         M. Daudet, juge ad hoc ;

      CONTRE : M. Abraham, juge ; M. McRae, juge ad hoc ;

      6) Par douze voix contre trois,

       Dit que la République de Colombie doit, par les moyens de son choix, mettre les dispositions
du décret présidentiel 1946 du 9 septembre 2013, tel que modifié par le décret 1119 du 17 juin 2014,
en conformité avec le droit international coutumier, en tant qu’elles ont trait aux espaces maritimes
que la Cour a reconnus à la République du Nicaragua dans son arrêt de 2012 ;

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; MM. Tomka, Bennouna,
         Mmes Xue, Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa, Nolte, juges ;
         M. Daudet, juge ad hoc ;

      CONTRE : MM. Abraham, Yusuf, juges ; M. McRae, juge ad hoc ;

      7) Par douze voix contre trois,

       Dit que les lignes de base droites de la République du Nicaragua établies par le
décret no 33-2013 du 19 août 2013, tel que modifié par le décret no 17-2018 du 10 octobre 2018, ne
sont pas conformes au droit international coutumier ;

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; MM. Tomka, Abraham,
         Yusuf, Mme Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa, Nolte, juges ;
         M. Daudet, juge ad hoc ;

      CONTRE : M. Bennouna, Mme Xue, juges ; M. McRae, juge ad hoc ;

                                                - 91 -

      8) Par quatorze voix contre une,

      Rejette le surplus des conclusions présentées par les Parties.

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; MM. Tomka, Abraham,
         Bennouna, Yusuf, Mmes Xue, Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa,
         Nolte, juges ; M. Daudet, juge ad hoc ;

      CONTRE : M. McRae, juge ad hoc.




       Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix, à La Haye,
le vingt et un avril deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et les autres seront transmis respectivement au Gouvernement de la République du
Nicaragua et au Gouvernement de la République de Colombie.



                                                                          La présidente,
                                                               (Signé) Joan E. DONOGHUE.




                                                                             Le greffier,
                                                               (Signé)   Philippe GAUTIER.




       M. le juge GEVORGIAN, vice-président, joint une déclaration à l’arrêt ; M. le juge TOMKA joint
à l’arrêt l’exposé de son opinion individuelle ; M. le juge ABRAHAM joint à l’arrêt l’exposé de son
opinion dissidente ; M. le juge BENNOUNA joint une déclaration à l’arrêt ; M. le juge YUSUF joint à
l’arrêt l’exposé de son opinion individuelle ; Mme la juge XUE joint une déclaration à l’arrêt ;
M. le juge ROBINSON joint à l’arrêt l’exposé de son opinion individuelle ; M. le juge IWASAWA joint
une déclaration à l’arrêt ; M. le juge NOLTE joint à l’arrêt l’exposé de son opinion dissidente ;
M. le juge ad hoc MCRAE joint à l’arrêt l’exposé de son opinion dissidente.



                                                                  (Paraphé)    J.E.D.


                                                                  (Paraphé)     Ph.G.




                                            ___________

